EXHIBIT 99.2





LOAN AND SECURITY AGREEMENT
dated as of October 23, 2015
among
THE PRIVATEBANK AND TRUST COMPANY,
as Administrative Agent and Sole Lead Arranger,
AND
WESTMORELAND RESOURCE PARTNERS, LP,
OXFORD MINING COMPANY, LLC,
HARRISON RESOURCES, LLC,
OXFORD MINING COMPANY-KENTUCKY, LLC,
DARON COAL COMPANY, LLC,
OXFORD CONESVILLE, LLC,
WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC, and
WESTMORELAND KEMMERER, LLC

as the Borrowers
 




 
 
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page



SECTION 1
DEFINITIONS

2
1.1
Definitions    2

SECTION 2
LOANS    30

2.1
Revolving Loans    30

2.2
Swing Line Facility    31

2.3
Loan Procedures    32

2.4
Repayments    34

2.5
Notes    35

2.6
Recordkeeping    35

2.7
Defaulting Lenders    35

2.8
Settlements    37

2.9
Commitments Several    38

SECTION 3
LETTERS OF CREDIT    38

3.1
General Terms    38

3.2
Letter of Credit Procedures    39

3.3
Expiration Dates of Letters of Credit    40

3.4
Participations in Letters of Credit    40

3.5
Cash Collateralization    40

SECTION 4
INTEREST, FEES AND CHARGES    41

4.1
Interest Rate    41


 
i
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



4.2
Increased Costs; Special Provisions For LIBOR Loans    42

4.3
Fees and Charges    45

4.4
Taxes    46

4.5
Treatment of Certain Refunds    48

4.6
Maximum Interest    48

SECTION 5
COLLATERAL    48

5.1
Grant of Security Interest to Administrative Agent    48

5.2
Other Security    50

5.3
Possessory Collateral    50

5.4
Electronic Chattel Paper    50

SECTION 6
PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN    51

SECTION 7
POSSESSION OF COLLATERAL AND RELATED MATTERS    51

SECTION 8
COLLECTIONS    51

8.1
Blocked Account    51

8.2
Administrative Agent’s Rights    53

8.3
Application of Proceeds    53

8.4
Account Statements    53

SECTION 9
COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES    54


 
ii
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



9.1
Weekly Reports    54

9.2
Monthly Reports    54

9.3
Financial Statements    54

9.4
Annual Projections    55

9.5
Explanation of Budgets and Projections    55

9.6
Public Reporting    55

9.7
Coal Leases    55

9.8
Other Information    55

SECTION 10
TERMINATION    55

SECTION 11
REPRESENTATIONS AND WARRANTIES    56

11.1
Financial Statements and Other Information    56

11.2
Locations    56

11.3
Loans by the Borrowers    56

11.4
Accounts    57

11.5
Liens    57

11.6
Organization, Authority and No Conflict    57

11.7
Litigation    57

11.8
Compliance with Laws and Maintenance of Permits    58

11.9
Affiliate Transactions    58

11.10
Names and Trade Names    58

11.11
Equipment    58


 
iii
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



11.12
Enforceability    58

11.13
Solvency    58

11.14
Indebtedness    59

11.15
Margin Security and Use of Proceeds    59

11.16
Parent, Subsidiaries and Affiliates    59

11.17
No Defaults    59

11.18
Employee Matters    59

11.19
Intellectual Property    59

11.20
Environmental Matters    59

11.21
ERISA Matters    60

11.22
Investment Company Act    60

11.23
Anti-Terrorism Laws    60

11.24
Reserved    60

11.25
Reserved    61

11.26
Investigations, Audits, Etc    61

11.27
Capitalization; Subsidiaries    61

11.28
Insurance    61

11.29
Lung Disease Claims    61

SECTION 12
AFFIRMATIVE COVENANTS    61

12.1
Maintenance of Records    61

12.2
Notices    62

12.3
Compliance with Laws and Maintenance of Permits    63


 
iv
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



12.4
Inspection and Audits    64

12.5
Insurance    64

12.6
Collateral    66

12.7
Use of Proceeds    66

12.8
Taxes    66

12.9
Intellectual Property    67

12.10
Checking Accounts and Cash Management Services    67

12.11
USA Patriot Act, Bank Secrecy Act and Office of Foreign Asset Control    67

12.12
Obtaining of Permits, Etc    67

12.13
Further Assurances    68

SECTION 13
NEGATIVE COVENANTS    68

13.1
Guaranties    69

13.2
Indebtedness    69

13.3
Liens    69

13.4
Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside the
Ordinary Course of Business    69

13.5
Dividends and Distributions    70

13.6
Investments    71

13.7
Fundamental Changes, Line of Business    71

13.8
Reserved    71

13.9
Reserved    71

13.10
Affiliate Transactions    71


 
v
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



13.11
Settling of Accounts    71

13.12
Restriction of Amendments to Certain Documents    71

13.13
Payments on Second Lien Term Loan Facility    72

13.14
Contingent Obligations    72

SECTION 14
FINANCIAL COVENANTS    72

14.1
Fixed Charge Coverage    72

14.2
Accounting Matters    72

SECTION 15
DEFAULT    73

15.1
Payment    73

15.2
Breach of this Agreement and the other Loan Documents    73

15.3
Breach of Representations and Warranties    73

15.4
Loss of Collateral    73

15.5
Levy, Seizure or Attachment    73

15.6
Bankruptcy or Similar Proceedings    73

15.7
Appointment of Receiver    74

15.8
Judgment    74

15.9
Change of Control    74

15.10
Material Adverse Change    74

15.11
Second Lien Term Loan    74

15.12
Other Indebtedness    74

15.13
ERISA    74


 
vi
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



15.14
Invalidity of Subordination Provisions, etc    75

SECTION 16
REMEDIES UPON AN EVENT OF DEFAULT    75

16.1
Acceleration    75

16.2
Other Remedies    75

16.3
Credit Bidding    77

SECTION 17
CONDITIONS PRECEDENT    78

17.1
Conditions to Initial Loans    78

17.2
Conditions to All Loans    79

SECTION 18
THE AGENTS    79

18.1
Appointment and Authorization    79

18.2
L/C Issuers    80

18.3
Delegation of Duties    80

18.4
Exculpation of Administrative Agent    80

18.5
Reliance by Administrative Agent    81

18.6
Notice of Default    81

18.7
Credit Decision    81

18.8
Indemnification    82

18.9
Administrative Agent in Individual Capacity    82

18.10
Successor Administrative Agent    83

18.11
Collateral Matters    83


 
vii
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



18.12
Restriction on Actions by Lenders    84

18.13
Administrative Agent May File Proofs of Claim    84

18.14
Other Agents; Arrangers and Managers    85

SECTION 19
MISCELLANEOUS    85

19.1
Assignments; Participations    85

19.2
Register    87

19.3
Customer Identification - USA Patriot Act Notice    87

19.4
Indemnification by Borrowers    87

19.5
Notice    88

SECTION 20
GENERAL    89

20.1
Waiver; Amendments    89

20.2
Headings of Subdivisions    90

20.3
Power of Attorney    90

20.4
Confidentiality    90

20.5
Counterparts/Delivery    91

20.6
Electronic Submissions    91

20.7
Waiver of Jury Trial: Other Waivers    92

20.8
Choice of Governing Laws; Construction; Forum Selection    93

20.9
Revival and Reinstatement of Obligations    93

20.10
Reimbursement Among the Borrowers    94

20.11
Guaranty    94


 
viii
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



20.12
Joint and Several Liability    94

20.13
Representatives    94

SECTION 21
NONLIABILITY OF ADMINISTRATIVE AGENT AND LENDERS    95





ANNEX I – COMMITMENTS
EXHIBIT A – COMPLIANCE CERTIFICATE
EXHIBIT B – NOTICE OF BORROWING
EXHIBIT C – NOTICE OF CONVERSION/CONTINUATION
EXHIBIT D – COMMERCIAL TORT CLAIMS
EXHIBIT E – ASSIGNMENT AGREEMENT
SCHEDULE 1 – PERMITTED LIENS
SCHEDULE 11.2 – BUSINESS AND COLLATERAL LOCATIONS
SCHEDULE 11.7 – LITIGATION
SCHEDULE 11.9 – AFFILIATE TRANSACTIONS
SCHEDULE 11.10 – NAMES & TRADE NAMES
SCHEDULE 11.14 – INDEBTEDNESS
SCHEDULE 11.16 – PARENT, SUBSIDIARIES AND AFFILIATES
SCHEDULE 11.18 – EMPLOYEE MATTERS
SCHEDULE 11.20 – ENVIRONMENTAL MATTERS
SCHEDULE 11.25 – RELATED TRANSACTION DOCUMENTS
SCHEDULE 11.26 – INVESTIGATIONS, AUDITS, ETC.
SCHEDULE 11.27 – CAPITALIZATION; SUBSIDIARIES
SCHEDULE 11.28 – INSURANCE
SCHEDULE 13.4 – PERMITTED SALES AND ACQUISITIONS
SCHEDULE 17.1(a) – CLOSING DOCUMENT CHECKLIST



 
ix
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (as amended, modified or supplemented from time
to time, this “Agreement”) made this 23rd day of October, 2015 by and among the
financial institutions that are or may from time to time become parties hereto
(together with their respective assigns, the “Lenders”), THE PRIVATEBANK AND
TRUST COMPANY, as Administrative Agent and Sole Lead Arranger (in such capacity,
“Administrative Agent” and in its individual capacity, “PrivateBank”), 120 South
LaSalle Street, Suite 200, Chicago, Illinois 60603, and each of WESTMORELAND
RESOURCE PARTNERS, LP, a Delaware limited partnership (“WMLP” or the “Parent”),
OXFORD MINING COMPANY, LLC, an Ohio limited liability company (“Oxford Mining”),
HARRISON RESOURCES, LLC, an Ohio limited liability company (“Harrison”), OXFORD
MINING COMPANY-KENTUCKY, LLC, a Kentucky limited liability company (“Mining
Kentucky”), DARON COAL COMPANY, LLC, an Ohio limited liability company
(“Daron”), OXFORD CONESVILLE, LLC, an Ohio limited liability company
(“Conesville”), WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC, a Delaware limited
liability company (“WKFCH”), and WESTMORELAND KEMMERER, LLC, a Delaware limited
liability company (“Kemmerer”; each individually a “Borrower” and collectively
the “Borrowers”), jointly and severally.
W I T N E S S E T H:
WHEREAS, Borrowers are involved in the mining of coal and other power production
operations;
WHEREAS, Borrowers desire to borrow funds and obtain other financial
accommodation from Lenders in order to support Borrowers’ working capital needs;
WHEREAS, Borrowers may, from time to time, request Loans from Administrative
Agent and Lenders, and the parties wish to provide for the terms and conditions
upon which such Loans or other financial accommodations, if made by
Administrative Agent and Lenders, shall be made; and
WHEREAS, as a result of, among other things, the common Affiliate ownership
thereof and shared overhead and administrative expenses and sales synergies
achieved by Borrowers, Borrowers acknowledge that each Borrower will derive
advantage from each and every financial accommodation made by Administrative
Agent and Lenders to any Borrower, and that Lenders would be unwilling to extend
the credit hereunder without each and every Borrower agreeing to this Agreement.
NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to Borrowers by Administrative Agent and/or Lenders,
or any Letter of Credit issued for the account of any Borrower, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Borrowers, Administrative Agent and the Lenders, the parties
agree as follows:

 
 
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




SECTION 1

DEFINITIONS
1.1    Definitions. When used herein the following terms shall have the
following meanings:
Account shall have the meaning ascribed to such term in the UCC.
Account Debtor shall have the meaning ascribed to such term in the UCC.
Administrative Agent shall mean PrivateBank in its capacity as administrative
agent for the Lenders hereunder and any successor thereto in such capacity.
Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the equity securities of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Subsidiary).
Affected Loan shall have the meaning set forth in Section 4.2.3.
Affiliate of any Person shall mean (i) any other Person which directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, such Person, (ii) any other Person which beneficially
owns or holds ten percent (10%) or more of the voting control or equity
interests of such Person, (iii) any other Person of which ten percent (10%) or
more of the voting control or equity interest of which is beneficially owned or
held by such Person or (iv) any officer or director of such Person. Unless
expressly stated otherwise herein, neither Administrative Agent nor any Lender
shall be deemed an Affiliate of any Loan Party.
Agent Advance shall have the meaning set forth in Section 2.1.2.
Agent Fee Letter shall mean the Fee Letter of even date herewith among Borrowers
and Administrative Agent, as amended, modified or restated from time to time.
Asset Sales means any sale, issuance, conveyance, transfer, lease, assignment or
other disposition by any Borrower to any Person (including by means of a sale
and leaseback transaction or a merger or consolidation or similar transaction
and including any sale or issuance of the equity interests of any Borrower)
(collectively, for purposes of this definition, a “transfer”), in one
transaction or a series of related transactions, of any assets of any Borrower;
provided, that for purposes of this definition, the term “Asset Sale” shall not
include:
(1)    transfers of cash or Cash Equivalents;
(2)    transfers and sales of assets constituting Permitted Investments;

 
2
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




(3)    the creation of or realization on any Permitted Lien;
(4)    any transfer or series of related transfers that, but for this clause,
would be Asset Sales, if after giving effect to such transfers, the aggregate
Fair Market Value of the assets transferred in such transaction or any such
series of related transactions does not exceed $1,000,000;
(5)    a transfer of assets between or among any of the Borrowers;
(6)    an issuance or sale of equity interests by a Borrower (a) to its parent
or (b) to another Borrower;
(7)    a disposition of inventory in the ordinary course of business;
(8)    a disposition of obsolete or worn out equipment or equipment that is no
longer useful in the conduct of the business of a Borrower and that is disposed
of in each case in the ordinary course of business;
(9)    dispositions of past due accounts and notes receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof;
(10)    the licensing or sublicensing of intellectual property or other general
intangibles and licenses, leases or subleases of other property in the ordinary
course of business and which do not materially interfere with the business of
the Borrowers;
(11)    a surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; and
(12)    trades of coal properties of equivalent value in the ordinary course of
business to the extent not prohibited by the terms of the Second Lien Term Loan
Agreement.
Assignee shall have the meaning set forth in Section 19.1.1.
Assignment Agreement shall have the meaning set forth in Section 19.1.1.
Attorney Costs shall mean, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, and all court costs and similar legal
expenses.
Attributable Indebtedness, when used with respect to any sale and leaseback
transaction, means, as at the time of determination, the present value
(discounted at a rate equivalent to any Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such sale and leaseback
transaction.
Bank Product Agreements shall mean those certain agreements pursuant to which
any Lender or its Affiliates provide any of the Bank Products to any Loan Party
including, without limitation, Hedging Agreements.

 
3
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Bank Product Obligations shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to Administrative Agent or any Lender as a result of Administrative
Agent or any such Lender purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to the Loan
Parties pursuant to the Bank Product Agreements.
Bank Products shall mean any service provided to, facility extended to, or
transaction entered into with, any Loan Party by any Lender or its Affiliates,
including, without limitation, (a) deposit accounts, (b) cash management
services, including, without limitation, controlled disbursement, lockbox,
electronic funds transfers (including, without limitation, book transfers,
fedwire transfers, ACH transfers), online reporting and other services relating
to accounts maintained with any Lender or its Affiliates, (c) debit cards and
credit cards, (d) Hedging Agreements with any Lender or its Affiliates or (e) so
long as prior written notice thereof is provided to Administrative Agent by any
Lender (or its Affiliate) providing such service, facility or transaction that
Administrative Agent consents in writing to include as a Bank Product, any other
service provided to, facility extended to or transaction entered into with any
Loan Party by a Lender or its Affiliates.
Base Rate shall mean at any time the greater of (a) the Federal Funds Rate plus
one half of one percent (0.5%) and (b) the Prime Rate.
Base Rate Loan shall mean any Loan which bears interest at or by reference to
the Base Rate.
BSA shall have the meaning set forth in Section 12.11.
Business Day shall mean any day on which Administrative Agent is open for
commercial banking business in Chicago, Illinois and, in the case of a Business
Day which relates to a LIBOR Loan, any day on which dealings are carried on in
the London Interbank eurodollar market.
Capital Expenditures shall mean with respect to any period, the aggregate of all
unfinanced expenditures (whether paid in cash or accrued as liabilities and
including expenditures for Capital Lease obligations) by Borrowers and their
Subsidiaries during such period that are required by GAAP, consistently applied,
to be included in or reflected by the property, plant and equipment or similar
fixed asset accounts (or intangible accounts subject to amortization) on the
balance sheet of Borrowers and their Subsidiaries.
Capital Lease of any Person shall mean any lease of any property by such Person
as lessee which would, in accordance with GAAP, be required to be accounted for
as a capital lease on the balance sheet of such Person.
Cash Collateralize shall mean to deliver cash collateral to the L/C Issuer in
the amount equal to 105% of the sum of the face amount of the outstanding
Letters of Credit to be held as cash

 
4
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




collateral for outstanding Letters of Credit, pursuant to documentation
satisfactory to such L/C Issuer in its sole discretion. Derivatives of such term
have corresponding meanings.
Cash Equivalents shall mean (i) obligations issued directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided, that the full faith and credit of the United States of
America is pledged in support thereof) or obligations of state or local
governments rated not lower than AAA/Aaa by S&P or Moody’s maturing no later
than twelve months from the date of acquisition; (ii) time deposits and
certificates of deposit or acceptances with a maturity of 360 days or less of
any financial institution having combined capital and surplus and undivided
profits of not less than $500.0 million whose obligations are rated A- or the
equivalent or better by S&P or A3 or better by Moody’s on the date of
acquisition; (iii) commercial paper maturing no more than 180 days from the date
of creation thereof issued by a corporation that is not the Parent or an
Affiliate of the Parent, and is organized under the laws of any state of the
United States of America or the District of Columbia and rated at least A-1 by
S&P or at least P-1 by Moody’s; (iv) repurchase obligations for underlying
securities of the types described in clause (i) above entered into with any
financial institution meeting the specifications of clause (ii) above; provided,
such obligations may not have a term of more than seven days; (v) demand deposit
accounts maintained in the ordinary course of business; (vi) investments in
money market or other mutual funds 95% of whose assets comprise securities of
the types described in clauses (i) through (v) above
Change of Control shall mean each occurrence of any of the following:
(a)    Westmoreland Parent ceases beneficially and of record to own and control,
directly or indirectly, greater than 50% on a fully diluted basis of the
aggregate outstanding voting and economic power of the Equity Interests of the
General Partner;
(b)    the General Partner ceases to be the sole general partner of WMLP with
the power to manage and control WMLP;
(c)    WMLP ceases to directly own and control 100% of the Equity Interests of
Oxford Mining;
(d)    WMLP ceases to have beneficial ownership (as defined in Rule 13d-3 under
the Exchange Act) of 100% of the aggregate voting or economic power of the
Equity Interests of its direct or indirect Subsidiaries (other than in
connection with any transaction permitted pursuant to Section 13.4), free and
clear of all Liens (other than Permitted Liens);
(e)    (i) any Borrower consolidates or amalgamates with or merges into another
entity or conveys, transfers or leases all or substantially all of its property
and assets to another Person (other than in connection with any transaction
permitted pursuant to Section 13.4), or (ii) any entity consolidates or
amalgamates with or merges into any Borrower in a transaction pursuant to which
the outstanding voting Equity Interests of such Borrower is reclassified or
changed into or exchanged for cash, securities or other property, other than any
such transaction described in this clause (ii) in which either (A) in the case
of any such transaction involving the Parent (or its direct or indirect ultimate
parent holding company), no Person or group (within the meaning of
Section 13(d)(3) of

 
5
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




the Exchange Act), other than the General Partner or Westmoreland Parent, has,
directly or indirectly, acquired beneficial ownership of more than 33% of the
aggregate outstanding voting or economic power of the Equity Interests of WMLP
(or its direct or indirect ultimate parent holding company) or (B) in the case
of any such transaction involving a Borrower other than WMLP, WMLP has
beneficial ownership of 100% of the aggregate voting and economic power of all
Equity Interests of the resulting, surviving or transferee entity; or
(f)    a “Change of Control” (or any comparable term or provision) occurs under
any terms or provisions applicable with respect to any of the Equity Interests
under the Second Lien Term Loan Agreement or any Subordinated Debt of WMLP or
any of its Subsidiaries.
Chattel Paper shall have the meaning ascribed to such term in the UCC.
Closing Date means October 23, 2015.
Code shall mean the Internal Revenue Code of 1986, as amended.
Collateral shall mean all of the property of Borrowers described in Section 5.1
hereof, together with all other real or personal property of any Loan Party or
any other Person that is now or hereafter pledged to Administrative Agent to
secure, either directly or indirectly, repayment of any of the Obligations which
will not include the Excluded Property.
Commercial Tort Claims shall have the meaning ascribed to such term in the UCC.
Commitment shall mean with respect to each Lender, the commitment of such Lender
to make its Pro Rata Share of Revolving Loans.
Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
Consolidated Amortization Expense for any period shall mean the amortization
expense of Borrowers for such period, determined on a consolidated basis in
accordance with GAAP.
Consolidated Depreciation and Depletion Expense for any period shall mean the
depreciation and depletion expense of Borrowers for such period, determined on a
consolidated basis in accordance with GAAP.
Consolidated Dividend Adjusted EBITDA for any period, shall mean, with respect
to any Person for any period, (a) the Consolidated Net Income of such Person and
its Subsidiaries for such period; plus (b) without duplication, the sum of each
of the following amounts of such Person and its Subsidiaries for such period to
the extent each of such following amounts is included in determining the
Consolidated Net Income of such Person and its Subsidiaries for such period:
(i) Consolidated Dividend Net Interest Expense, (ii) income tax expense,
(iii) depreciation expense, (iv) depletion expense, (v) amortization expense,
(vi) impairment expenses, (vii) non-cash equity-based compensation expense,
(viii) non-cash charges relating to accretion of mine reclamation and closure
obligations, (ix) non-recurring items to the extent identified in the financial
reporting of such Person and its Subsidiaries and approved by the Required
Lenders (such approval not to be

 
6
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




unreasonably withheld or delayed) and not exceeding 10% of Consolidated Dividend
Adjusted EBITDA for such Fiscal Year, (x) fees and expenses associated with the
refinancing of the Second Lien Term Loan Facility up to an aggregate amount not
to exceed $3,000,000, and (xi) the aggregate amount of expenses or losses
incurred relating to business interruption to the extent covered by insurance,
plus or minus, as indicated, (c) without duplication, the sum of each of the
following amounts of such Person and its Subsidiaries for such period to the
extent each of such following amounts is included in determining the
Consolidated Net Income of such Person and its Subsidiaries for such period:
(i) plus net losses and minus net gains from any extraordinary or non-recurring
disposal of assets including dispositions of assets, (ii) plus amortization for
above-market coal sales contracts and minus amortization for below-market coal
sales contracts, and (iii) plus the amount of decrease in the fair market value
of warrants of the Parent and minus the amount of increase in the fair market
value of warrants of the Parent; and minus (d) without duplication,
Fees/Expenses described in clause (b)(x) above for such period to the extent
paid in such period. Notwithstanding the foregoing, so long as the Second Lien
Term Loan Agreement is in effect, Consolidated Dividend Adjusted EBITDA shall
not include Consolidated Dividend Adjusted EBITDA of any Consolidated Venture.
Consolidated Dividend Fixed Charge Coverage Ratio shall mean, with respect to
any Person for any period, the ratio of (a) Consolidated Dividend Adjusted
EBITDA of such Person and its Subsidiaries for such period, to (b) the sum of
(i) all principal of Indebtedness of such Person and its Subsidiaries scheduled
to be paid or prepaid during such period to the extent there is an equivalent
permanent reduction in the commitments thereunder, plus (ii) cash Consolidated
Net Interest Expense of such Person and its Subsidiaries for such period, plus
(iii) income taxes paid or payable by such Person and its Subsidiaries during
such period, plus (iv) cash dividends or distributions paid, or the purchase,
redemption or other acquisition or retirement for value (including in connection
with any merger or consolidation), by such Person or any of its Subsidiaries, in
respect of the Equity Interests of such Person or any of its Subsidiaries (other
than dividends or distributions paid by a Loan Party to any other Loan Party)
during such period, plus (v) all management, consulting, monitoring, and
advisory fees paid in cash by such Person or any of its Subsidiaries to any of
its Affiliates during such period (excluding payments to the General Partner
under the Services Agreement as in effect on the Closing Date), plus (vi) the
cash portion of Capital Expenditures made by such Person and its Subsidiaries
during such period (excluding Capital Expenditures to the extent financed
through the incurrence of Indebtedness or through an Equity Issuance), plus
(vii) mine reclamation obligations paid in cash by such Person and its
Subsidiaries during such period.
Consolidated Net Interest Expense shall mean, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not

 
7
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




included in gross interest expense), in each case, determined on a consolidated
basis and in accordance with GAAP.
Consolidated Dividend Total Debt shall mean, with respect to any Person and its
Subsidiaries at any date of determination, the aggregate principal amount of all
Indebtedness of such Person and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP. Notwithstanding the foregoing, so
long as the Second Lien Term Loan Agreement is in effect, Consolidated Dividend
Total Debt shall not include Consolidated Dividend Total Debt of any
Consolidated Venture
Consolidated Dividend Total Net Leverage Ratio shall mean, with respect to any
Person and its Subsidiaries for any period, the ratio of (a) the result of
(i) the Consolidated Dividend Total Debt of such Person and such Subsidiaries on
such day minus (ii) the Qualified Leverage Cash of such Person and such
Subsidiaries on such day, to (b) the Consolidated Dividend Adjusted EBITDA of
such Person and such Subsidiaries for such period.
Consolidated Financial Covenant EBITDA for any period, shall mean, with respect
to any Person for any period, (a) the Consolidated Net Income of such Person and
its Subsidiaries for such period; plus (b) without duplication, the sum of each
of the following amounts of such Person and its Subsidiaries for such period to
the extent each of such following amounts is included in determining the
Consolidated Net Income of such Person and its Subsidiaries for such period:
(i) Consolidated Dividend Net Interest Expense, (ii) income tax expense,
(iii) depreciation expense, (iv) depletion expense, (v) amortization expense,
(vi) impairment expenses, (vii) non-cash equity-based compensation expense,
(viii) non-cash charges relating to accretion of mine reclamation and closure
obligations, (ix) non-recurring items to the extent identified in the financial
reporting of such Person and its Subsidiaries and approved by the Required
Lenders (such approval not to be unreasonably withheld or delayed) and not
exceeding 10% of Consolidated Dividend Adjusted EBITDA for such Fiscal Year,
(x) fees and expenses associated with the refinancing of the Second Lien Term
Loan Facility up to an aggregate amount not to exceed $3,000,000, (xi) the
aggregate amount of expenses or losses incurred relating to business
interruption to the extent covered by insurance, and (xii) an amount not to
exceed $10,000,000 for the quarter ending September 30, 2015 relating to charges
incurred by the Borrowers in connection with the restructuring charges plus or
minus, as indicated, (c) without duplication, the sum of each of the following
amounts of such Person and its Subsidiaries for such period to the extent each
of such following amounts is included in determining the Consolidated Net Income
of such Person and its Subsidiaries for such period: (i) plus net losses and
minus net gains from any extraordinary or non-recurring disposal of assets
including dispositions of assets, (ii) plus amortization for above-market coal
sales contracts and minus amortization for below-market coal sales contracts,
and (iii) plus the amount of decrease in the fair market value of warrants of
the Parent and minus the amount of increase in the fair market value of warrants
of the Parent; and minus (d) without duplication, Fees/Expenses described in
clause (b)(x) above for such period to the extent paid in such period.
Notwithstanding the foregoing, so long as the Second Lien Term Loan Agreement is
in effect, Consolidated Dividend Adjusted EBITDA shall not include Consolidated
Dividend Adjusted EBITDA of any Consolidated Venture, minus (e) the aggregate
amount of all non-cash items, determined on a consolidated basis in accordance
with GAAP, to the extent such items increased Consolidated Net Income (other
than

 
8
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




the accrual of revenue, recording of receivables or the reversal of reserves in
the ordinary course of business) for such period. Notwithstanding the foregoing,
Consolidated Financial Covenant EBITDA for the quarterly period ending
December 31, 2014 shall be $17,200,000.
Consolidated Financial Covenant Fixed Charge Coverage Ratio shall mean, with
respect to any Person for any period, the ratio of (a) Consolidated Financial
Covenant EBITDA of such Person and its Subsidiaries for such period, to (b) the
sum of (i) all principal of Indebtedness of such Person and its Subsidiaries
scheduled to be paid or prepaid during such period to the extent there is an
equivalent permanent reduction in the commitments thereunder, plus (ii) cash
Consolidated Net Interest Expense of such Person and its Subsidiaries for such
period, plus (iii) income taxes paid or payable by such Person and its
Subsidiaries during such period, plus (iv) cash dividends or distributions paid,
or the purchase, redemption or other acquisition or retirement for value
(including in connection with any merger or consolidation), by such Person or
any of its Subsidiaries, in respect of the Equity Interests of such Person or
any of its Subsidiaries (other than dividends or distributions paid by a Loan
Party to any other Loan Party) during such period, plus (v) all management,
consulting, monitoring, and advisory fees paid in cash by such Person or any of
its Subsidiaries to any of its Affiliates during such period (excluding payments
to the General Partner under the Services Agreement as in effect on the Closing
Date), plus (vi) the cash portion of Capital Expenditures made by such Person
and its Subsidiaries during such period (excluding Capital Expenditures to the
extent financed through the incurrence of Indebtedness or through an Equity
Issuance), plus (vii) mine reclamation obligations paid in cash by such Person
and its Subsidiaries during such period. Notwithstanding the foregoing, the sum
of payments of principal and Consolidated Net Interest Expense for the Borrowers
(collectively, “Principal and Interest Payments”) for the quarterly period
ending December 31, 2014 shall be $10,000,000.
Consolidated Income Tax Expense for any period shall mean the provision for
taxes of Borrowers, determined on a consolidated basis in accordance with GAAP.
Consolidated Net Income shall mean, with respect to any Person for any period,
the net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP.
Consolidated Venture means any Subsidiary of Parent, of which WMLP does not,
directly or indirectly, own and control 100% of the Equity Interests of such
Subsidiary.
Contingent Obligation, as applied to any Person, shall mean any direct or
indirect liability of that Person: (a) with respect to any Indebtedness, lease,
dividend or other obligation of another Person, if the purpose or intent of the
Person incurring such liability, or the effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; (b) with respect to any letter of credit issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (c) to make take-or-pay or similar payments if
required regardless of nonperformance by any other party or parties to an
agreement; or (d) pursuant to any agreement to purchase, repurchase or otherwise
acquire any obligation or any property constituting security therefor, to
provide funds for the payment or discharge of such obligation or to maintain the
solvency,

 
9
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




financial condition or any balance sheet item or level of income of another. The
amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.
Controlled Group shall mean all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control that are treated as a single employer under
Section 414 of the Internal Revenue Code or Section 4001 of ERISA.
Default shall mean an event or condition the occurrence of which would, with the
lapse of time or the giving of notice, or both, become an Event of Default if
not cured prior to the expiration of any applicable grace period.
Defaulting Lender shall mean any Lender that (a) has failed to fund any portion
of the Loans, participations in Letters of Credit or participations in Swing
Line Loans required to be funded by it hereunder within one Business Day after
the date required to be funded by it hereunder (including by settlement pursuant
to Section 2.8), (b) has otherwise failed to pay over to Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day after the date when due, (c) has (i) been deemed, or has a direct
or indirect parent company that has been deemed, insolvent or become the subject
of a bankruptcy or insolvency proceeding or (ii) a direct or indirect parent
company that has had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, (d) has notified Borrowers,
Administrative Agent, any L/C Issuer or any Lender that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit or (e) has failed to confirm within three Business Days
after a request by Administrative Agent that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Revolving Loans
and participations in then outstanding Letters of Credit and Swing Line Loans.
Any determination by Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (e) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.7.4)
as of the date established therefor by Administrative Agent in a written notice
of such determination, which shall be delivered by Administrative Agent to the
Borrower, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.
Deposit Accounts shall have the meaning ascribed to such term in the UCC.
Documents shall have the meaning ascribed to such term in the UCC.
Electronic Chattel Paper shall have the meaning ascribed to such term in the
UCC.
Eligible Account shall mean an Account owing to any Borrower which is acceptable
to Administrative Agent in its reasonable discretion determined in good faith
for lending purposes.

 
10
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Without limiting Administrative Agent’s discretion, Administrative Agent shall,
in general, consider an Account to be an Eligible Account if it meets, and so
long as it continues to meet, the following requirements:
(i)    it is genuine and in all respects what it purports to be;
(ii)    it is owned by a Borrower, such Borrower has the right to subject it to
a security interest in favor of Administrative Agent or assign it to
Administrative Agent and it is subject to a first priority perfected security
interest in favor of Administrative Agent and to no other claim, lien, security
interest or encumbrance whatsoever, other than Permitted Liens that do not have
priority over the Administrative Agent’s liens granted hereunder;
(iii)    it arises from (A) the performance of services by a Borrower in the
ordinary course of such Borrower’s business, and such services have been fully
performed and acknowledged and accepted by the Account Debtor thereunder; or
(B) the sale or lease of Goods by a Borrower in the ordinary course of such
Borrower’s business, and (x) such Goods have been completed in accordance with
the Account Debtor’s specifications (if any),and delivered to the Account
Debtor, (y) such Account Debtor has not refused to accept, returned or offered
to return, any of the Goods which are the subject of such Account, and (z) such
Borrower has possession of, or such Borrower has delivered to Administrative
Agent (at Administrative Agent’s request) shipping and delivery receipts
evidencing delivery of such Goods;
(iv)    it is evidenced by an invoice rendered to the Account Debtor thereunder,
is due and payable within forty-five (45) days after the date of the invoice and
does not remain unpaid ninety (90) days past the date of the invoice date
thereof; provided, however, that if more than fifty percent (50%) of the
aggregate dollar amount of Accounts owing by a particular Account Debtor are
deemed ineligible as a result of the failure of the Account Debtor to pay such
Account upon the earlier of the dates set forth above, then all Accounts owing
by that Account Debtor shall be deemed ineligible;
(v)    it is a valid, legally enforceable and unconditional obligation of the
Account Debtor thereunder, and it shall not be an Eligible Account (i) to the
extent of (a) any setoff, counterclaim, credit, allowance or adjustment by such
Account Debtor or (b) discounts, credits and allowances which may be taken by or
granted to Account Debtors in connection therewith in the ordinary course of
Borrowers’ business, or (ii) if such Account Debtor has made a claim denying
liability thereunder in whole or, to the extent of such claim if an Account
Debtor has made a claim denying liability thereunder in part;
(vi)    it does not arise out of a contract or order which fails in any material
respect to comply with the requirements of applicable law;
(vii)    the Account Debtor thereunder is not a director, officer, employee or
agent of any Borrower, or a Subsidiary, Parent or Affiliate;
(viii)    it is not an Account with respect to which the Account Debtor is the
United States of America or any governmental authority of Canada, as applicable,
or any state,

 
11
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




provincial or local government, or any department, agency or instrumentality
thereof, unless the relevant Borrower assigns its right to payment of such
Account to Administrative Agent pursuant to, and in full compliance with, the
Assignment of Claims Act of 1940, as amended, or any comparable province, state
or local law, as applicable;
(ix)    it is not an Account with respect to which the Account Debtor is located
in a jurisdiction which requires the relevant Borrower, as a precondition to
commencing or maintaining an action in the courts of that jurisdiction, either
to (A) receive a certificate of authority to do business and be in good standing
in such jurisdiction; or (B) file a notice of business activities report or
similar report with such jurisdiction’s taxing authority, unless (x) such
Borrower has taken one of the actions described in clauses (A) or (B); (y) the
failure to take one of the actions described in either clause (A) or (B) may be
taken by such Borrower at its election prior to commencing any such action,
without prejudice to such action; or (z) such Borrower has proven, to Lender’s
satisfaction, that it is exempt from any such requirements under any such
jurisdiction’s laws;
(x)    the Account Debtor is located within the United States of America or
Canada;
(xi)    it is not an Account with respect to which the Account Debtor’s
obligation to pay is subject to any repurchase obligation or return right, as
with sales made on a bill-and-hold, guaranteed sale, sale on approval, sale or
return or consignment basis;
(xii)    it is not an Account (A) with respect to which any representation or
warranty contained in this Agreement is untrue; or (B) which violates any of the
covenants of Borrowers contained in this Agreement;
(xiii)    it is not an Account which, when added to a particular Account
Debtor’s other indebtedness to Borrowers, exceeds (A) thirty-five percent (35%)
of all Accounts of Borrowers for purposes of American Electric Power,
(B) thirty-five percent (35%) of all Accounts of Borrowers for purposes of
PacifiCorp and (C) twenty percent (20%) for all other Accounts of Borrowers or a
credit limit determined by Administrative Agent in its sole discretion
determined in good faith for that Account Debtor (except that Accounts excluded
from Eligible Accounts solely by reason of this clause (xiii) shall be Eligible
Accounts to the extent of such credit limit), provided that Administrative Agent
shall give Borrowers written notice of any such credit limit; and
(xiv)    it is not an Account with respect to which the prospect of payment or
performance by the Account Debtor is or will be impaired, as determined by
Administrative Agent in its reasonable discretion determined in good faith.
Environmental Laws shall mean the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance,

 
12
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




rule, regulation, order, judgment, decree, permit, license or other binding
determination of any Governmental Authority imposing liability or establishing
standards of conduct for protection of the environment or other government
restrictions relating to the protection of the environment or the Release,
deposit or migration of any Hazardous Materials into the environment.
Equipment shall have the meaning ascribed to such term in the UCC.
Equity Interests shall mean (a) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.
Equity Issuance shall mean either (a) the sale or issuance by any Loan Party or
any of its Subsidiaries of any of its Equity Interests or (b) the receipt by
Parent of any cash capital contributions.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.
ERISA Event shall mean, as to the Borrowers and each other member of the
Controlled Group, respectively, any event or condition that causes or that is
likely to result in: (a) the Borrowers or any Controlled Group member having any
liability or obligation (whether contingent or otherwise) under Title IV of
ERISA; or (b) the imposition of a Lien under ERISA or the Internal Revenue Code
upon any property of the Borrowers or any member of the Controlled Group.
Event of Default shall have the meaning specified in Section 15 hereof.
Excess Availability shall mean, as of any date of determination by Lender, the
lesser of (i) the Revolving Loan Commitment less the sum of the outstanding
Revolving Loans and Letter of Credit Obligations and (ii) the Revolving Loan
Availability less the sum of the outstanding Revolving Loans and Letter of
Credit Obligations, in each case as of the close of business on such date.
Excluded Deposit Accounts shall mean (a) payroll, withholding tax and other
accounts for which the funds on deposit therein pertain to Liens permitted under
clause (x) of the definition of “Permitted Liens” below (provided that no
Borrower may maintain funds in any such account in excess of amounts which are
actually accrued (or in the case of fiduciary accounts, otherwise required to be
maintained therein) to its employees or the relevant governmental authority or
other beneficiary of such account) and (b) other deposit accounts (the “Other
Excluded Deposit Accounts”) so long as the following conditions are satisfied:
(1) all deposits into and balances maintained in the Other Excluded Deposit
Accounts shall be in the ordinary course of business and (2) to the extent the
aggregate balances in all Other Excluded Deposit Accounts at any time exceed
$100,000 for a period of longer than three Business Days, the relevant Borrower
shall either (a) cause such amounts in excess of $100,000 to be transferred
promptly (but in no event later than seven Business Days) to the Lockbox Account
or (b) cause one or more Other Excluded Deposit Accounts to become subject to a
deposit account control agreement so that, after giving effect to the actions in
clauses (a) and/

 
13
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




or (b) the aggregate balance on deposit in all Other Excluded Deposit Accounts
shall not at any time exceed $100,000 in the aggregate for a period longer than
ten Business Days.
Excluded Property shall mean any right, title or interest in any permit, lease,
capital lease, license, contract, agreement or equipment the subject of a
purchase money financing transaction held by any Loan Party, or to which any
Loan Party is a party or any of its right, title or interest thereunder to the
extent, but only to the extent, that the creation of a security interest would,
under the terms of such permit, lease, capital lease, license, contract,
agreement or equipment which is subject to purchase money financing with a third
party or as a matter of law, validly prohibit the creation by such Loan Party of
a security interest in favor of Administrative Agent in the equipment or the
rights under any such permit, lease, capital lease, license, contract or
agreement, held by any Loan Party or to which any Loan Party is a party or
render void the security interest therein (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the UCC or other applicable law (or any successor provision or
provisions); provided, that immediately upon the ineffectiveness, lapse or
termination of any such provision or upon obtaining a required consent to cure
any potential breach, such right, title to interest in such permit, lease,
capital lease, license, contract, agreement or equipment subject to a purchase
money financing transaction shall cease to be an “Excluded Property” and,
provided, further, that immediately upon the ineffectiveness, lapse or
termination of any such provision or security interest or upon obtaining a
required consent to cure any potential breach, such right, title or interest in
such permit, lease, capital lease, license, contract, agreement or equipment
subject to a purchase money financing transaction shall cease to be an “Excluded
Property.” For the avoidance of doubt, “Excluded Property” shall not include any
right to receive any payment of money or the proceeds, substitutions or
replacements of any Excluded Property (unless such proceeds, substitutions or
replacements would constitute Excluded Property).
Excluded Swap Obligation means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.
Excluded Taxes shall mean taxes based upon, or measured by, a Lender’s or
Administrative Agent’s (or a branch of a Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which a
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which a Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

 
14
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and note materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
Federal Funds Rate shall mean for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by Administrative Agent. Administrative Agent’s determination
of such rate shall be binding and conclusive absent manifest error.
Fees/Expenses means fees and expenses incurred by the Loan Parties through no
later than six (6) months following December 31, 2014 in connection with the
consummation of the credit facilities under the Second Lien Term Loan Agreement.
Fiscal Year shall mean each twelve (12) month accounting period of Borrowers,
which ends on December 31 of each year.
Fixtures shall have the meaning ascribed to such term in the UCC.
FRB shall mean the Board of Governors of the Federal Reserve System or any
successor thereto.
GAAP shall mean generally accepted accounting principles set forth from time to
time in (i) the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and (ii) statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination, subject to the provisions of
Section 14.2 of this Agreement.
General Intangibles shall have the meaning ascribed to such term in the UCC.
General Partner means Westmoreland Resources GP, LLC, a Delaware limited
liability company.
Goods shall have the meaning ascribed to such term in the UCC.
Governmental Authority shall mean any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative,

 
15
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
Group shall have the meaning set forth in Section 2.3.1.
Hazardous Materials shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including, without limitation, materials which
include hazardous constituents), sewage, sludge, industrial slag and solvents
that are regulated under any Environmental Law and/or any other similar
substances, materials, or wastes that are or become regulated under any
Environmental Law (including, without limitation any that are or become
classified as hazardous or toxic under any Environmental Law).
Hedging Agreement shall mean any agreement with respect to any swap, collar,
cap, future, forward or derivative transaction, whether exchange-traded,
over-the-counter or otherwise, including any involving, or settled by reference
to, one or more interest rates, currencies, commodities, equity or debt
instruments, any economic, financial or pricing index or basis, or any similar
transaction, including any option with respect to any of these transactions and
any combinations of these transactions.
Hedging Obligation shall mean, with respect to any Person, any liability of such
Person under any Hedging Agreement, including any and all cancellations, buy
backs, reversals, terminations or assignments under pay Hedging Agreement.
Indebtedness of any Person, shall mean, without duplication: (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person evidenced by a bond, debenture, note or similar instrument; (c) all
indebtedness of others guaranteed by such Person; (d) that portion of
obligations of such Person with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP; (e) notes
payable and drafts accepted of such Person representing extensions of credit
whether or not representing obligations for borrowed money; (f) any obligation
of such Person owed for all or any part of the deferred purchase price of
property or services, other than a trade account payable that arises in the
ordinary course of business; (g) ”earnouts” and similar payment obligations of
such Person (other than obligations payable in such Person’s common stock or
common stock equivalents), (h) all obligations of such Person with respect to
any hedge agreement or any swap contracts; (i) all indebtedness of such Person
secured by any Lien on any property or asset owned or held by such Person
regardless of whether the indebtedness secured thereby shall have been assumed
by such Person or is non-recourse to the credit of such Person; and (j) surety
and appeal bonds, performance bonds, payment bonds and other similar
obligations.
Indemnified Liabilities shall have the meaning set forth in Section 19.4.
Instruments shall have the meaning ascribed to such term in the UCC.

 
16
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Intangibles shall have the meaning ascribed to such term in the UCC.
Intercreditor Agreement shall mean that certain Intercreditor Agreement of even
date herewith among Second Lien Term Loan Agent (or any permitted successor in
accordance with the terms thereof), Administrative Agent and the Borrowers, as
the same may be amended, restated or otherwise modified from time to time.
Interest Period shall mean, as to any LIBOR Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two or three months thereafter as selected by the
Representative pursuant to Section 2.3.2 or 2.3.3, as the case may be; provided
that:
(a)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
(b)    any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    Representative may not select any Interest Period for a Revolving Loan
which would extend beyond the scheduled Maturity Date.
Inventory shall have the meaning ascribed to such term in the UCC.
Investment means, with respect to any Person, (a) any investment by such Person
in any other Person (including Affiliates) in the form of loans, guarantees,
advances or other extensions of credit (excluding accounts receivable arising in
the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.
Investment Property shall have the meaning ascribed to such term in the UCC.
L/C Application shall mean with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
L/C Issuer at the time of such request for the type of Letter of Credit
requested.
L/C Issuer shall mean Administrative Agent, in its capacity as the issuer of
Letters of Credit hereunder, any Affiliate of Administrative Agent that may
issue Letters of Credit hereunder, or any other financial institution that
Administrative Agent may cause to issue Letters of Credit hereunder, and each of
their successors and assigns.

 
17
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Lender shall have the meaning set forth in the preamble of this Agreement.
References to the “Lenders” shall include the L/C Issuer(s); for purposes of
clarification only, to the extent that PrivateBank (or any successor L/C Issuer)
may have any rights or obligations in addition to those of the other Lenders due
to its status as L/C Issuer, its status as such will be specifically referenced.
In addition to the foregoing, for the purpose of identifying the Persons
entitled to share in the Collateral and the proceeds thereof under, and in
accordance with the provisions of, this Agreement and the Collateral Documents,
the term “Lender” shall include Affiliates of a Lender providing a Bank Product.
Lender Party shall have the meaning set forth in Section 19.4 hereof.
Letter of Credit shall mean any letter of credit issued on behalf of any
Borrower in accordance with this Agreement.
Letter of Credit Agreement shall mean, at any time, with respect to the issuance
of Letters of Credit, a letter of credit agreement or reimbursement agreement in
the form being used by the L/C Issuer at such time.
Letter of Credit Limit shall mean Ten Million Dollars ($10,000,000).
Letter of Credit Obligations shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount of all Letters of Credit, and
(ii) the aggregate unreimbursed amount of all drawn Letters of Credit not
already converted to Loans hereunder.
Letter-of-Credit Right shall have the meaning ascribed to such term in the UCC.
LIBOR Loans shall mean the Loans bearing interest with reference to the LIBOR
Rate.
LIBOR Office shall mean with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of Lender may be, at the option of such Lender, either
a domestic or foreign office.
LIBOR Rate shall mean a rate of interest equal to (i) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 A.M. (London time) two (2) Business Days prior to the commencement of
such Interest Period (or three (3) Business Days prior to the commencement of
such Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by Administrative Agent in its sole discretion), divided by
(ii) a number determined by subtracting from 1.00 the then stated maximum
reserve percentage for determining reserves to be maintained by member banks of
the Federal Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D), or
as LIBOR is otherwise determined by Administrative Agent in its sole and
absolute discretion. Administrative Agent’s determination of the LIBOR Rate
shall be conclusive, absent manifest error and shall remain fixed during such
Interest Period.

 
18
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Liquidity means Revolving Loan Availability plus Qualified Cash.
Loan Documents shall mean all agreements, instruments and documents, including,
without limitation, this Agreement, the Intercreditor Agreement, guaranties,
mortgages, trust deeds, pledges, powers of attorney, consents, assignments,
contracts, notices, security agreements, leases, financing statements, Hedging
Agreements, Bank Product Agreements and all other writings heretofore, now or
from time to time hereafter executed by or on behalf of any Borrower or any
other Person and delivered to Administrative Agent or to any parent, Affiliate
or Subsidiary of Administrative Agent or any Lender in connection with the
Obligations or the transactions contemplated hereby, as each of the same may be
amended, modified or supplemented from time to time.
Loan Party shall mean each Borrower and each other person who is or shall become
primarily or secondarily liable for any of the Obligations.
Loans shall mean all loans and advances made by Administrative Agent and Lenders
to or on behalf of any Borrower hereunder.
Lockbox and Lockbox Account shall have the meanings specified Section 8.1
hereof.
Material Adverse Effect shall mean, in each case as determined by Administrative
Agent in its sole discretion, determined in good faith (i) a material adverse
change in, or a material adverse effect on the business, property, assets,
financial condition or results of operations of the Borrowers, taken as a whole,
(ii) a material impairment of the ability of any Borrower to perform any of its
obligations (other than its payment obligations) under this Agreement and the
other Loan Documents, (iii) a material impairment of the ability of the
Borrowers, taken as a whole, to make any payment required under this Agreement
and the other Loan Documents, (iv) a material adverse effect upon any Collateral
or its value, or (iv) a material impairment of the enforceability or priority of
Lender’s liens upon the Collateral with a value in excess of $500,000 in the
aggregate or the legality, validity, binding effect or enforceability of this
Agreement and the other Loan Documents.
Material Contract means, with respect to any Person, each contract or agreement
to which such Person or any of its Subsidiaries is a party involving aggregate
consideration payable to or by such Person or such Subsidiary of $100,000 or
more in any Fiscal Year (other than purchase orders in the ordinary course of
the business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or such Subsidiary in the ordinary
course of its business upon less than 60 days’ notice without penalty or
premium) and (c) all other contracts or agreements material to the business,
operations, condition (financial or otherwise), performance, prospects or
properties of such Person or such Subsidiary, including, but not limited to,
material coal sales agreements, material contract mining agreements or material
coal purchase agreements.
Maturity Date shall mean December 31, 2017.
Maximum Available Amount shall have the meaning set forth in Section 2.1 hereof.
Maximum Loan Amount shall mean Fifteen Million and No/100 Dollars ($15,000,000).

 
19
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Net Consolidated Asset Reclamation Accretion Expense for any period means the
accretion expense associated with asset reclamation obligations of Borrowers for
such period, less the amount of all reimbursements from customers associated
with such asset reclamation obligations, determined on a consolidated basis in
accordance with GAAP.
Non-Consenting Lender shall have the meaning set forth in Section 20.1 hereof.
Non-U.S. Participant shall have the meaning set forth in Section 4.4(d) hereof.
Note shall have the meaning set forth in Section 2.5 hereof.
Notice of Borrowing shall have the meaning set forth in Section 2.3.2(a).
Notice of Conversion/Continuation shall have the meaning set forth in
Section 2.3.3(b) hereof.
Obligations shall mean any and all obligations, liabilities and indebtedness of
each Loan Party to Administrative Agent and each Lender or to any Affiliate of a
Lender of any and every kind and nature pursuant to any Loan Document, howsoever
created, arising or evidenced and howsoever owned, held or acquired, whether now
or hereafter existing, whether now due or to become due, whether primary,
secondary, direct, indirect, absolute, contingent or otherwise (including,
without limitation, obligations of performance and Bank Product Obligations),
whether several, joint or joint and several; provided, however, that the
Obligations shall not include Excluded Swap Obligations.
OFAC shall have the meaning set forth in Section 12.11 hereof.
Overadvance shall have the meaning set forth in Section 2.1.1 hereof.
Paid in Full means (a) the payment in full (other than contingent
indemnification obligations which are not yet due and payable) in cash and
performance of all Obligations, (b) the termination of the Revolving Loan
Commitment and (c) either (i) the cancellation and return to Lender of all
Letters of Credit or (ii) the cash collateralization of all Letters of Credit in
accordance with this Agreement.
Parent shall mean any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of any Borrower and, if a Borrower is a partnership, the
general partner of such Borrower.
Participant shall have the meaning set forth in Section 19.1.2 hereof.
PBGC shall have the meaning specified in Section 12.2.5 hereof.
Permitted Acquisition means any Acquisition by a Loan Party or any wholly-owned
Subsidiary of a Loan Party to the extent that each of the following conditions
shall have been satisfied:

 
20
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




(a)    the business or division acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are for use or useful, or the
Person acquired is engaged, in the businesses engaged in by the Borrowers on the
Closing Date or reasonably related thereto;
(b)    immediately before and after giving effect to such Acquisition, no
Default or Event of Default shall exist;
(c)    immediately after giving effect to such Acquisition, the Borrowers are in
pro forma compliance with all the financial ratios and restrictions set forth in
Section 14 herein and projected to be in compliance for the twelve (12) month
period thereafter;
(d)    in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition to the
extent required by such Person’s governing documents;
(e)    reasonably prior to such Acquisition, Administrative Agent shall have
received complete substantially final forms of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as Administrative Agent may require to evidence the termination of
Liens on the assets or business to be acquired;
(f)    not less than thirty (30) days prior to such Acquisition (or such shorter
period as Administrative Agent may permit in its sole discretion),
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent
twelve (12) month period for which they are available and as otherwise
available), the terms and conditions, including economic terms, of the proposed
Acquisition;
(g)    the Borrowers shall have Excess Availability plus Qualified Cash of at
least $7,500,000 after giving effect to such Acquisition;
(i)    if requested by Administrative Agent in its reasonable discretion,
opinions of counsel for the Borrowers and (if delivered to the Borrower) the
selling party in favor of Administrative Agent have been delivered;
(j)    consents have been obtained in favor of Administrative Agent to the
collateral assignment of rights and indemnities under the related acquisition
documents (unless such assignment is permitted in accordance with the terms of
the underlying acquisition documents);
(k)    the provisions of Section 12.12 have been satisfied at the time of the
consummation of such Acquisition (unless otherwise agreed to by Administrative
Agent in its sole discretion);

 
21
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




(l)    simultaneously with the closing of such Acquisition, the target company
(if such Acquisition is structured as a purchase of equity) or the Borrower (if
such Acquisition is structured as a purchase of assets or a merger and a
Borrower is the surviving entity) executes and delivers to Administrative Agent
(i) such documents necessary to grant to Administrative Agent a first priority
Lien on the assets of such target company or surviving company that are of the
same type as the Collateral, in accordance with Section 5.1, and of their
respective Subsidiaries, each in form and substance satisfactory to
Administrative Agent and (ii) an unlimited Guaranty of the Obligations, or at
the option of Administrative Agent in Administrative Agent’s absolute
discretion, a joinder agreement satisfactory to Administrative Agent in which
such target company or surviving company, and their respective Subsidiaries
becomes a borrower under this Agreement and assumes primary, joint and several
liability for the Obligations;
(m)    if the Acquisition is structured as a merger, a Borrower is the surviving
entity;
(n)    so long as the Second Lien Term Loan Obligations remain outstanding, not
more than 60% of the Purchase Price payable in respect of any single Acquisition
or series of related Acquisitions shall be funded by the Loan Parties with
proceeds of Indebtedness (provided, however, that to the extent the Second Lien
Term Loan Agent waives compliance with such requirement, the Administrative
Agent may waive such requirement in its sole discretion);
(o)    the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired), are located within the United States or
Canada or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States or Canada;
(p)    the assets being acquired or the Person whose Equity Interests are being
acquired, to the extent applicable, did not have negative Consolidated Financial
Covenant EBITDA or Dividend Adjusted EBITDA during the 12 consecutive month
period most recently concluded prior to the date of the proposed Acquisition;
and
(q)    within thirty (30) days prior to the closing of such Acquisition, the
Borrowers shall deliver to the Lenders the Bank of the West Social
Responsibility Questionnaire with respect to the Person acquired and shall
receive Bank of the West’s approval of all information set forth therein, in
form and substance satisfactory to the Lenders in their reasonable discretion.
Permitted Indebtedness means:
(a)    any Indebtedness owing to Administrative Agent or any Lender under this
Agreement and the other Loan Documents;
(b)    Indebtedness existing on the Closing Date and listed on Schedule 13.2,
and the extension of maturity, refinancing or modification of the terms thereof;
provided, however, that (i) such extension, refinancing or modification is
pursuant to terms that are

 
22
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




not less favorable to the Loan Parties and the Lenders than the terms of the
Indebtedness being extended, refinanced or modified and (ii) after giving effect
to such extension, refinancing or modification, the amount of such Indebtedness
is not greater than the amount of Indebtedness outstanding immediately prior to
such extension, refinancing or modification;
(c)    reserved;
(d)    Indebtedness permitted by clause (v) of the definition of “Permitted
Liens”;
(e)    Indebtedness permitted under Section 13.6;
(f)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, restoration and appeal bonds;
(g)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to the Loan Parties, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
year;
(h)    Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P‑cards”) or other similar cash management services, in
each case, incurred in the ordinary course of business;
(i)    the Second Lien Term Loan Facility;
(j)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions;
(k)    Indebtedness of a Person whose assets or Equity Interests are acquired by
the Parent or any of its Subsidiaries in a Permitted Acquisition in an aggregate
amount not to exceed $5,000,000 for each such Permitted Acquisition; provided
that such Indebtedness (i) was not a revolving loan credit facility, (ii) was in
existence prior to the date of such Permitted Acquisition, and (iii) was not
incurred in connection with, or in contemplation of, such Permitted Acquisition;
(l)    Subordinated Indebtedness in an aggregate amount not exceeding $2,000,000
at any time outstanding; and
(m)    unsecured Indebtedness in an aggregate amount not exceeding $1,000,000 at
any time outstanding.
Permitted Investments shall mean (i) Cash Equivalents; (ii) corporate-issued
securities, including medium term notes and corporate bonds; (iii) receivables
owing to any Borrower if created

 
23
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower deems reasonable
under the circumstances; (iv) ordinary course trade credit and advances to
customers; (v) advances made to employees, officers and directors for travel and
other expenses arising in the ordinary course of business in an amount not to
exceed $200,000 in the aggregate at any time; (vi) Investments in securities of
trade creditors or customers received pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of such trade creditors or
customers; (vii) prepaid expenses, surety, reclamation and performance bonds and
lease, tax, utilities, workers’ compensation, performance and similar deposits
made in the ordinary course of business; (viii) stock, obligations or securities
received in settlement of debts created in the ordinary course of business and
owing to any Borrower or in satisfaction of judgments; (ix) Permitted
Acquisitions; (x) Investments by a Borrower in equity of one or more other
Borrowers; (xi) loans made by a Loan Party to a non-Loan Party so long as
(A) the aggregate amount of all such loans made by the Loan Parties does not
exceed $200,000 at any time outstanding, (B) no Default or Event of Default has
occurred and is continuing either before or after giving effect to such loan,
and (C) the Borrowers have Excess Availability of at least $5,000,000 after
giving effect to such loan; (xii) Investments in negotiable instruments
deposited or to be deposited for collection in the ordinary course of business;
(xiii) so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, Investments in any additional coal reserves, provided
that, immediately after giving effect thereto, on a pro forma basis, (x) the
Consolidated Dividend Total Net Leverage Ratio of the Parent and its
Subsidiaries as of the end of the fiscal quarter most recently ended as to which
financial statements were required to be delivered pursuant to this Agreement
was less than or equal to 4.00:1.00 and (y) the Consolidated Dividend Fixed
Charge Coverage Ratio of the Parent and its Subsidiaries as of the end of the
fiscal quarter most recently ended as to which financial statements were
required to be delivered pursuant to this Agreement was not less than 1.00:1.00;
and (xiv) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any other Investments in an aggregate
amount not to exceed $250,000 at any time outstanding.
Permitted Liens shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen, repairmen or suppliers and
other liens imposed by law incurred in the ordinary course of business and
securing amounts not yet due or declared to be due by the claimant thereunder or
amounts which are being contested in good faith and by appropriate proceedings
and for which Borrowers have maintained adequate reserves; (ii) liens or
security interests in favor of Administrative Agent; (iii) liens for taxes,
assessments and governmental charges not yet due and payable or which are being
contested in good faith and by appropriate proceedings and with respect to which
the relevant Borrower is in compliance with clauses (i) and (iii) of
Section 12.8 hereof; (iv) zoning restrictions and easements, licenses, covenants
and other restrictions affecting the use of real property that do not
individually or in the aggregate have a material adverse effect on any
Borrower’s ability to use such real property for its intended purpose in
connection with such Borrower’s business; (v) liens in connection with purchase
money indebtedness and Capital Leases otherwise permitted pursuant to this
Agreement, provided, that such liens attach only to the assets the purchase of
which was financed by such purchase money indebtedness or which are the subject
of such Capital Leases; (vi) liens set forth on Schedule 1; (vii) liens
specifically permitted by Administrative Agent in writing; (viii) involuntary
liens

 
24
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




securing amounts less than $500,000 which do not constitute an Event of Default
under Section 15.8, (x) pledges incurred, deposits made or bonds given in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, reclamation, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other ordinary course obligations (exclusive of obligations for the payment
of borrowed money), (xi) liens in respect of royalty, production payment and
other obligations under coal leases and similar agreements entered into in the
ordinary course of business and to the extent such liens do not secure any
obligation for borrowed money; (xii) liens in respect of supply, sales, surface
use and other operational agreements entered into consistent with normal
practices in the mining industry, in each case to the extent such agreements are
entered into in the ordinary course of business and such liens do not secure any
obligation for borrowed money; (xiii) liens in favor of the Second Lien Term
Loan Agent for the benefit of the Second Lien Term Loan Lenders securing the
Second Lien Term Loan Facility so long as such liens are at all times subject to
the Intercreditor Agreement; (xiv) subordinate liens on the assets of any
Borrower in favor of another Borrower securing indebtedness from one or more
Borrowers to one or more other Borrowers, as long as the indebtedness secured by
such lien is subject to a subordination agreement or contains subordination
provisions in the instrument representing such indebtedness in form and
substance acceptable to Administrative Agent; (xv) non-exclusive licenses of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of business; (xvi) rights of setoff or bankers' liens upon
deposits of cash in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such deposit accounts
in the ordinary course of business; (xvii) Liens granted in the ordinary course
of business on the unearned portion of insurance premiums securing the financing
of insurance premiums to the extent the financing is permitted under the
definition of Permitted Indebtedness; (xviii) Liens on assets not constituting
Collateral assumed by the Parent and its Subsidiaries in connection with a
Permitted Acquisition that secure Indebtedness permitted by clause (k) of the
definition of Permitted Indebtedness; and (xix) Liens solely on any cash earnest
money deposits made by any Loan Party in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition.
Person shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, provincial, county, city, municipal or
otherwise), including, without limitation, any instrumentality, division,
agency, body or department thereof.
Plan shall have the meaning specified in Section 12.2.5 hereof.
Pre-Settlement Determination Date shall have the meaning set forth in
Section 2.8 hereof.
Prime Rate shall mean, for any day, the rate of interest in effect for such day
as publicly announced from time to time by Administrative Agent as its prime
rate (whether or not such rate is actually charged by Administrative Agent),
which is not intended to be Administrative Agent’s lowest or most favorable rate
of interest at any one time. Any change in the Prime Rate announced by
Administrative Agent shall take effect at the opening of business on the day
specified in the

 
25
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




public announcement of such change; provided that Administrative Agent shall not
be obligated to give notice of any change in the Prime Rate.
PrivateBank shall have the meaning set forth in the preamble hereof.
Pro Rata Share shall mean:
(a)    with respect to a Lender’s obligation to make Revolving Loans,
participate in Letters of Credit, reimburse the L/C Issuer(s) for Letters of
Credit, and receive payments of principal, interest, fees, costs, and expenses
with respect thereto, (x) prior to the Total Revolving Loan Commitment being
terminated or reduced to zero, the percentage obtained by dividing (i) such
Lender’s Revolving Loan Commitment, by (ii) the Total Revolving Loan Commitment
and (y) from and after the time the Total Revolving Loan Commitment has been
terminated or reduced to zero, the percentage obtained by dividing (i) the
aggregate unpaid principal amount of such Lender’s Revolving Loans (after
settlement and repayment of all Swing Line Loans and Agent Advances by the
Lenders) by (ii) the aggregate unpaid principal amount of all Revolving Loans;
(b)    with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Loan Commitment by
(ii) the Total Revolving Loan Commitment; provided that in the event the
Commitments have been terminated or reduced to zero, Pro Rata Share shall be the
percentage obtained by dividing (A) the principal amount of such Lender’s
Revolving Loans (after settlement and repayment of all Swing Line Loans and
Agent Advances by the Lenders) by (B) the principal amount of all outstanding
Revolving Loans.
Proceeds shall have the meaning ascribed to such term in the UCC.
Qualified Cash shall mean cash on deposit with (i) The PrivateBank and Trust
Company subject to a first priority security interest in favor of Administrative
Agent or (ii) a financial institution listed on Schedule 12.10 hereof to the
extent any such deposit account is subject to a deposit account control
agreement in form and substance acceptable to Administrative Agent.
Qualified Leverage Cash means, as of any date of determination, (i) so long as
the Second Lien Term Loan Agreement is in effect (a) if the Loan Parties have
Qualified Cash of more than $5,000,000 in the aggregate, an amount equal to the
amount by which the aggregate amount of such Qualified Cash exceeds $5,000,000
and up to $20,000,000 or (b) if the Loan Parties have Qualified Cash of
$5,000,000 or less in the aggregate, $0 and (ii) at all other times when the
Second Lien Term Loan Agreement is not in effect, an amount equal to the amount
of Qualified Cash up to $20,000,000.
Register shall have the meaning set forth in Section 19.2 hereof.
Regulation D shall mean Regulation D of the FRB.
Regulation U shall mean Regulation U of the FRB.
Related Transactions shall mean the acquisition by Westmoreland Parent of 100%
of the issued and outstanding Equity Interests of Westmoreland Kemmerer in
accordance with the terms

 
26
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




of that certain Amended and Restated Contribution Agreement dated as of July 31,
2015 between Westmoreland Parent and WMLP.
Remote Scanning shall have the meaning set forth in Section 8.1 hereof.
Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Plan to meet
the minimum funding standards of Section 412 of the Code (without regard to
whether the Plan is a plan described in Section 4021(a)(2) of ERISA) or under
Section 302 of ERISA.
Representative shall have the meaning set forth in Section 20.13 hereof.
Required Lenders shall mean, at any time, Lenders whose Pro Rata Share exceeds
66-2/3% as determined pursuant to clause (b) of the definition of Pro Rata Share
provided, that the Pro Rata Share held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
Revolving Loan Availability shall mean the sum of: (i) eighty-five percent (85%)
of the face amount (less maximum discounts, credits and allowances which may be
taken by or granted to Account Debtors in connection therewith in the ordinary
course of Borrowers’ business) of Borrowers’ Eligible Accounts, minus (ii) such
reserves as Administrative Agent elects, in its sole discretion, determined in
good faith, to establish from time to time, including, without limitation,
reserves with respect to (a) Bank Products Obligations, (b) Hedging Obligations,
(c) reclamation claims relating to the mining activities of the Borrowers and
(d) federal royalties due and payable by Borrowers pursuant to all federal,
state and local laws, rules and regulations relating to the mining activities of
the Borrowers.
Revolving Loan Commitment of any Lender shall mean the amount set forth next to
such Lender’s name on Annex 1, except as such amount may. during the existence
of an Event of Default, be decreased by the Required Lenders in their sole
discretion.
Revolving Loans shall have the meaning specified in Section 2.1 hereof.
Second Lien Pledge Agreement means that certain Pledge and Security Agreement
dated as of December 31, 2014 among the Borrowers and the U.S. Bank National
Association in its capacity as collateral agent for the Second Lien Term Loan
Lenders, as amended, restated or otherwise modified from time to time, in
accordance with the terms of the Intercreditor Agreement.
Second Lien Term Loan Agent means U.S. Bank National Association in its capacity
as trustee for the Second Lien Term Loan Lenders under the Second Lien Term Loan
Agreement, and its permitted successors and assigns in such capacity.
Second Lien Term Loan Agreement shall mean that certain Financing Agreement
dated as of December 31, 2014, among Borrowers, the Second Lien Term Loan Agent
and the Second

 
27
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Lien Term Loan Lenders, as amended, restated or otherwise modified from time to
time in accordance with the terms of the Intercreditor Agreement.
Second Lien Term Loan Documents shall mean, collectively, the Second Lien Term
Loan Agreement, the Second Lien Term Note, the Second Lien Pledge Agreement and
all other agreements, documents or instruments related thereto.
Second Lien Term Loan Facility shall mean the senior term loan facility obtained
by the Borrowers pursuant to the terms of the Second Lien Term Loan Agreement
which is subject to the terms of the Intercreditor Agreement all times, in an
aggregate principal amount not to exceed $295,000,000 plus (i) the aggregate
outstanding amount of interest which is paid in kind and added to the principal
balance of the outstanding Second Lien Term Loan from and after December 31,
2014, (ii) all incremental term loans up to the Available Increase Amount as
defined in and advanced in accordance with the terms of the Second Lien Term
Loan Agreement as in effect on the date hereof, and (iii) an additional amount
equal to $20,000,000, less any principal repayments that may not be reborrowed
under the Second Lien Term Loan Agreement.
Second Lien Term Loan Lenders shall mean the lenders that are party to the
Second Lien Term Loan Agreement from time to time.
Second Lien Term Loan Obligations means all obligations and liabilities of the
Borrowers under the Second Lien Term Loan Agreement.
Second Lien Term Notes shall mean, to the extent issued, all notes issued
pursuant to the terms of the Second Lien Term Loan Agreement, as amended,
restated or otherwise modified from time to time in accordance with the terms of
the Intercreditor Agreement.
Securities Account shall have the meaning set forth in the UCC.
Services Agreement means the Services Agreement by and among Parent and the
General Partner, effective as of January 1, 2015, as amended, restated or
otherwise modified from time to time, pursuant to which the General Partner
(a) provides certain services to the Loan Parties and their Subsidiaries,
including general administrative and management services, human resources,
information technology, finance and accounting, corporate development, real
property, marketing, engineering, operations (including mining operations),
geological services, risk management, insurance services, tax and audit services
and investor relations, but (b) receives no fees other than (i) the G&A Fixed
Fee (as defined in therein) and (ii) reimbursement for all expenses and
expenditures it incurs or payments it makes on behalf of the Loan Parties and
their Subsidiaries thereunder.
Settlement Date shall have the meaning set forth in Section 2.8 hereof.
Subordinated Debt shall mean all indebtedness for borrowed money and any other
claims or obligations arising under, evidenced by or related to indebtedness
which is subject to a subordination agreement in form and substance acceptable
to Lender.

 
28
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Subsidiary shall mean any corporation of which more than fifty percent (50%) of
the outstanding capital stock having ordinary voting power to elect a majority
of the board of directors of such corporation (irrespective of whether at the
time stock of any other class of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned by a Borrower, or any partnership, joint venture
or limited liability company of which more than fifty percent (50%) of the
outstanding equity interests are at the time, directly or indirectly, owned by a
Borrower or any partnership of which a Borrower is a general partner.
Supporting Obligations shall have the meaning set forth in the UCC.
Swap Obligation means any Obligation that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act, as amended from time to
time.
Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) the amount by which the lesser of (x) Revolving Loan Availability and
(y) the Total Revolving Loan Commitment exceeds the sum of the outstanding
Revolving Loans and Letter of Credit Obligations.
Swing Line Commitment Amount means $2,000,000, as reduced from time to time,
which commitment constitutes a subfacility of the Revolving Commitment of the
Swing Line Lender.
Swing Line Lender means PrivateBank.
Swing Line Loan is defined in Section 2.2.
Tangible Chattel Paper shall have the meaning ascribed to such term in the UCC.
Taxes shall mean any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding the Excluded Taxes.
Term Loan Collateral means all collateral securing the Second Lien Term Loan
Facility other than the Collateral hereunder.
Termination Event means, with respect to a Plan that is subject to Title IV of
ERISA, (a) a Reportable Event, (b) the withdrawal of Borrower or any other
member of the Controlled Group from such Plan during a plan year in which
Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Plan, the filing of a
notice of intent to terminate the Plan or the treatment of an amendment of such
Plan as a termination under Section 4041 of ERISA, (d) the institution by the
PBGC of proceedings to terminate such Pension Plan or (e) any event or condition
that might constitute grounds under Section 4042 of ERISA for the termination
of, or appointment of a trustee to administer, such Plan.

 
29
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Plans, determined as of the then most recent
valuation date for each Plan, using PBGC actuarial assumptions for single
employer plan terminations.
Total Revolving Loan Commitment shall mean an amount equal to Fifteen Million
and No/100 Dollars ($15,000,000.00), as such amount may be decreased by Required
Lenders in their sole discretion upon notice to the Borrowers upon the
occurrence and during the continuance of an Event of Default, provided, however,
that to the extent Required Lenders elect to decrease the Total Revolving Loan
Commitment during an Event of Default, any subsequent waiver of such Event of
Default must expressly approve an increase of the Total Revolving Loan
Commitment if the Total Revolving Loan Commitment is to be restored to the
amount in effect prior to any such reduction. For the avoidance of doubt, during
any period during which no Event of Default is continuing, Required Lenders may
not decrease or further decrease the Total Revolving Loan Commitment without the
consent of the Borrowers.
UCC shall mean the Uniform Commercial Code as in effect in the State of
Illinois.
Unfunded Liability shall mean the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all assets allocable to those benefits, all determined as of the then
most recent valuation date for each Plan, using PBGC actuarial assumptions for
single employer plan terminations.
USA Patriot Act shall have the meaning set forth in Section 19.3 hereof.
Westmoreland Parent means Westmoreland Coal Company, a Delaware corporation and
owner of 93.00% of the limited partnership interest in WMLP as of the Closing
Date.
SECTION 2    

LOANS
2.1    Revolving Loans. Subject to the terms and conditions of this Agreement
and the other Loan Documents, prior to the Maturity Date, each Lender shall,
absent the occurrence and continuance of an Event of Default, make its Pro Rata
Share of revolving loans and advances (the “Revolving Loans”) in an amount up to
its Revolving Loan Commitment upon request of the Representative; provided that
the aggregate unpaid principal balance of the Revolving Loans plus the amount of
any Swing Line Loans outstanding at such time shall not at any time exceed the
lesser of (i) the Revolving Loan Availability minus the Letter of Credit
Obligations and (ii) the Total Revolving Loan Commitment minus the Letter of
Credit Obligations (the “Maximum Available Amount”).
2.1.1    Repayments of Overadvances; Overadvances. The aggregate unpaid
principal balance of the Revolving Loans plus the amount of Swing Line Loans
outstanding at any such time shall not at any time exceed the Maximum Available
Amount. If at any time the principal amount of the outstanding Revolving Loans
exceeds the Maximum Available Amount or any portion of the Revolving Loans and
Letter of Credit Obligations exceeds any applicable sublimit within

 
30
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




the Revolving Loan Availability, Borrowers shall immediately, and without the
necessity of demand by Administrative Agent, pay to Administrative Agent such
amount as may be necessary to eliminate such excess and Administrative Agent
shall apply such payment to the Revolving Loans to eliminate such excess;
provided that Administrative Agent may, in its sole discretion, permit such
excess (the “Overadvance”) to remain outstanding and continue to cause Revolving
Loans to be advanced to Borrowers (including by the Swing Line Lender) without
the consent of any Lender for a period of up to thirty (30) calendar days, so
long as (i) the amount of the Overadvances does not exceed at any time Two
Million Dollars ($2,000,000), (ii) the aggregate outstanding principal balance
of the Revolving Loans does not exceed the Total Revolving Loan Commitment, and
(iii) Administrative Agent has not been notified by Required Lenders to cease
making such Revolving Loans. If any Overadvance is not repaid in full within
thirty (30) days after the initial occurrence of such Overadvance, no future
advances may be made to Borrower without the consent of all Lenders until the
Overadvance is repaid in full.
2.1.2    Agent Advances. Subject to the limitations set forth in this
subsection, Administrative Agent is hereby authorized by Borrowers and Lenders,
from time to time in Administrative Agent’s sole discretion (and subject to the
terms of this paragraph, the making of each Agent Advance shall be deemed to be
a request by Borrowers and the Lenders to make such Agent Advance), (i) after
the occurrence of an Event of Default or an event which, with the passage of
time or giving of notice, will become an Event of Default, or (ii) at any time
that any of the other applicable conditions precedent set forth in Section 17.2
hereof have not been satisfied (including without limitation the conditions
precedent that the aggregate principal amount of all outstanding Revolving Loans
and Letter of Credit Obligations do not exceed the Revolving Loan Availability),
to make Revolving Loans to Borrowers on behalf of Lenders which Administrative
Agent, in its sole discretion, determined in good faith deems necessary or
desirable (A) to preserve or protect the business conducted by any Loan Party,
the Collateral, or any portion thereof, (B) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (C) to
pay any amount chargeable to any Borrower pursuant to the terms of this
Agreement or the other Loan Documents (any of the advances described in this
subsection being hereafter referred to as “Agent Advances”); provided, that
(x) the outstanding amount of Agent Advances does not exceed at any time Two
Million Dollars ($2,000,000), (y) the aggregate outstanding principal balance of
the Revolving Loans and Letter of Credit Obligations does not exceed the Total
Revolving Loan Commitment, and (z) Administrative Agent has not been notified by
Required Lenders to cease making such Agent Advances. For all purposes in this
Agreement, Agent Advances shall be treated as Revolving Loans and shall
constitute Base Rate Loans. Agent Advances shall be repaid on demand by
Administrative Agent.
2.2    Swing Line Facility.
(a)    Administrative Agent shall notify the Swing Line Lender upon
Administrative Agent’s receipt of any Notice of Borrowing requesting a Swing
Line Loan. Subject to the terms and conditions hereof, the Swing Line Lender
may, in its sole discretion, make available from time to time until the Maturity
Date, advances (each, a “Swing Line Loan”) in accordance with any such notice,
notwithstanding that after making a requested Swing Line Loan, the sum of the
Swing Line Lender’s Pro Rata Share of the Revolving Loans, participation
interests in Letters

 
31
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




of Credit and all outstanding Swing Line Loans, may exceed the Swing Line
Lender’s Pro Rata Share of the Revolving Loan Commitment. The provisions of this
Section 2.2 shall not relieve Lenders of their obligations to make Revolving
Loans under Section 2.1; provided that if the Swing Line Lender makes a Swing
Line Loan pursuant to any such notice, such Swing Line Loan shall be in lieu of
any Revolving Loan that otherwise may be made by the Lenders pursuant to such
notice. The aggregate amount of Swing Line Loans outstanding shall not exceed at
any time Swing Line Availability. Until the Maturity Date, Borrowers may from
time to time borrow, repay and reborrow under this Section 2.2. Each Swing Line
Loan shall be made pursuant to a Notice of Borrowing delivered by Borrowers to
Administrative Agent in accordance with Section 2.3.2. Any such notice must be
given no later than 11:00 A.M., Chicago time, on the Business Day of the
proposed Swing Line Loan. Unless the Swing Line Lender has received at least one
Business Day’s prior written notice from the Required Lenders instructing it not
to make a Swing Line Loan, the Swing Line Lender shall, notwithstanding the
failure of any condition precedent set forth in Section 17.2, be entitled to
fund that Swing Line Loan, and to have Lenders settle in accordance with
Section 2.8(a) or purchase participating interests in accordance with
Section 2.8(b). Notwithstanding any other provision of this Agreement or the
other Loan Documents, each Swing Line Loan shall constitute a Base Rate Loan.
Borrowers shall repay the aggregate outstanding principal amount of each Swing
Line Loan upon demand therefor by Administrative Agent.
(b)    The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Maturity Date if not sooner paid in full.
2.3    Loan Procedures.
2.3.1    Various Types of Loans. Each Revolving Loan shall be either Base Rate
Loans or LIBOR Loans (each a “type” of Loan), as Borrowers shall specify in the
related notice of borrowing or conversion pursuant to Section 2.3.2 or 2.3.3.
LIBOR Loans having the same Interest Period which expire on the same day are
sometimes called a “Group” or collectively “Groups.” Base Rate Loans and LIBOR
Loans may be outstanding at the same time, provided that not more than four
different Groups of LIBOR Loans shall be outstanding at any one time.
2.3.2    Borrowing Procedures.
(a)    The Representative shall give written notice (each such written notice, a
“Notice of Borrowing”) substantially in the form of Exhibit B or telephonic
notice (followed immediately by a Notice of Borrowing) to Administrative Agent
of each proposed Base Rate or LIBOR borrowing not later than (a) in the case of
a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time,
at least three (3) Business Days prior to the proposed date of such borrowing.
Each such notice shall be effective upon receipt by Administrative Agent, shall
be irrevocable, and shall specify the date, amount and type of borrowing, and in
the case of a LIBOR borrowing, the initial Interest Period therefor. Each
borrowing shall be on a Business Day. Each LIBOR borrowing shall be in an
aggregate amount of at least $1,000,000 and an integral multiple of at least
$250,000.

 
32
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




(b)    Borrowers hereby authorize Administrative Agent in its sole discretion,
to advance Revolving Loans as Base Rate Loans to pay any Obligations (whether
principal, interest, fees or other charges when due), and any such Obligations
becoming due shall be deemed a request for a Base Rate borrowing of a Revolving
Loan on the due date, in the amount of such Obligations. The proceeds of such
Revolving Loans shall be disbursed as direct payment of the relevant
Obligations. In addition, Administrative Agent may, at its option, charge such
Obligations against any operating, investment or other account of any Borrower
maintained with Administrative Agent or any of its Affiliates.
2.3.3    Conversion and Continuation Procedures. (1) Subject to Section 2.3.1,
the Representative may, upon irrevocable written notice to Administrative Agent
in accordance with clause (b) below:
(i)    elect, as of any Business Day, to convert any Loans (or any part thereof
in an aggregate amount not less than $1,000,000 and a higher integral multiple
of $250,000) into Loans of the other type; or
(ii)    elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Loans having Interest Periods expiring on such day (or any part
thereof in an aggregate amount not less than $1,000,000 or a higher integral
multiple of $250,000) for a new Interest Period;
provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of $250,000.
(b)    The Representative shall give written notice (each such written notice, a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit C or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to Administrative Agent of each proposed conversion or continuation not later
than (i) in the case of conversion into Base Rate Loans, 11:00 A.M., Chicago
time, on the proposed date of such conversion, and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three (3) Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:
(i)    the proposed date of conversion or continuation;
(ii)    the aggregate amount of Loans to be converted or continued;
(iii)    the type of Loans resulting from the proposed conversion or
continuation; and
(iv)    in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

 
33
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




(c)    If upon the expiration of any Interest Period applicable to LIBOR Loans,
Representative has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, Borrowers shall be deemed to have elected to
convert such LIBOR Loans into Base Rate Loans effective on the last day of such
Interest Period.
Any conversion of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall be subject to Section 4.2.4.
2.4    Repayments. The Revolving Loans and all other Obligations shall be repaid
on the Maturity Date.
2.4.1    Making of Payments. All payments of principal or interest on the
Note(s), and of all fees, shall be made by Borrowers to Administrative Agent in
immediately available funds in US Dollars at the office specified by
Administrative Agent not later than noon, Chicago time, on the date due; and
funds received after that hour shall be deemed to have been received by
Administrative Agent on the following Business Day. Subject to Section 2.7 and
Section 2.8 hereof, Administrative Agent shall promptly remit to each Lender its
share of all such payments received in collected funds by Administrative Agent
for the account of such Lender. All payments under Section 4.2.1 shall be made
by Borrowers directly to the Lender entitled thereto without setoff,
counterclaim or other defense.
2.4.2    Application of Certain Payments. So long as no Default or Event of
Default has occurred and is continuing, payments matching specific scheduled
payments then due shall be applied to those scheduled payments. After the
occurrence and during the continuance of a Default or an Event of Default, all
amounts collected or received by Administrative Agent or any Lender as proceeds
from the sale of, or other realization upon, all or any part of the Collateral
shall be applied as Administrative Agent shall determine in its discretion or,
in the absence of a specific determination by Administrative Agent in the order
set forth in Section 16.2. Concurrently with each remittance to any Lender of
its share of any such payment, Administrative Agent shall advise such Lender as
to the application of such payment.
2.4.3    Setoff. With respect to all amounts owing by the Borrowers and each
other Loan Party, each Borrower, for itself and each other Loan Party, agrees
that Administrative Agent and each Lender have all rights of set-off and
bankers’ lien provided by applicable law, and in addition thereto, each
Borrower, for itself and each other Loan Party, agrees that at any time any
Event of Default exists, Administrative Agent and each Lender may apply to the
payment of any Obligations of Borrowers and each other Loan Party hereunder,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of Borrowers and each other Loan Party then or thereafter with
Administrative Agent or such Lender. The exercise of the right to setoff shall
be subject to the provisions of Section 18.12.
2.4.4    Proration of Payments. Except as provided in Section 2.7, if any Lender
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of offset or otherwise), on account of (a) principal of or interest
on any Loan (but excluding (i) any payment pursuant to Section 4.2 or 19.1 and
(ii) payments of interest on any Affected Loan) or (b) its participation in any
Letter of Credit in excess of its applicable Pro Rata Share of payments and
other

 
34
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




recoveries obtained by all Lenders on account of principal of and interest on
the Loans (or such participation) then held by them, then such Lender shall
purchase from the other Lenders such participations in the Loans (or
sub-participations in Letters of Credit) held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of the other Lenders; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.
2.5    Notes. The Loans shall, in each Lender’s sole discretion, be evidenced by
one or more promissory notes in form and substance satisfactory to such Lender
(each a “Note” and collectively, the “Notes”). However, if such Loans are not so
evidenced, such Loans may be evidenced solely by entries upon the books and
records maintained by Administrative Agent.
2.6    Recordkeeping. Administrative Agent shall record in its records the date
and amount of each Loan made by Administrative Agent, each repayment or
conversion thereof and, in the case of each LIBOR Loan, the dates on which each
Interest Period for such Loan shall begin and end. The aggregate unpaid
principal amount so recorded shall be rebuttably presumptive evidence of the
principal amount of the Loans owing and unpaid. The failure to so record any
such amount or any error in so recording any such amount shall not, however,
limit or otherwise affect the Obligations of Borrowers hereunder or under any
Note to repay the principal amount of the Loans hereunder, together with all
interest accruing thereon.
2.7    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
2.7.1    fees shall cease to accrue on the unfunded portion of the Revolving
Loan Commitment of such Defaulting Lender pursuant to Section 4.3.2 and the
Borrower shall not be required to pay any such fees to such Defaulting Lender;
2.7.2    if any Swing Line Loans, Agent Advances or Letters of Credit are
outstanding at the time that a Lender becomes a Defaulting Lender then:
(a)    all or any part of the Defaulting Lender’s obligation to participate in
Swing Line Loans, Agent Advances and participate in Letters of Credit shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares as determined pursuant to clause (a) of the definition of “Pro
Rata Share” but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Loans and participations in Letter of Credit Obligation plus such
Defaulting Lender’s obligation to participate in Swing Line Loans, Agent
Advances and participate in Letters of Credit does not exceed the total of all
non-Defaulting Lenders’ Revolving Loan Commitments and (y) the conditions set
forth in Section 17.2 are satisfied at such time;
(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within three Business Days following
notice by Administrative Agent (x) first, prepay such Defaulting Lender’s
outstanding obligation to participate in Swing Line Loans and Agent Advances and
(y) second, Cash Collateralize such Defaulting Lender’s obligation

 
35
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




to participate in Letters of Credit (after giving effect to any partial
reallocation pursuant to clause (a) above) in accordance with the procedures set
forth in Section 3.4 for so long as such obligation to participate in Letters of
Credit is outstanding;
(c)    if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s obligation to participate in Letters of Credit pursuant to Section 3.4,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.1 with respect to such Defaulting Lender’s obligation to
participate in Letters of Credit during the period such Defaulting Lender’s
obligation to participate in Letters of Credit is Cash Collateralized;
(d)    if the obligation to participate in Letters of Credit of the
non-Defaulting Lenders is reallocated pursuant to this Section 2.7.2, then the
fees payable to the Lenders pursuant to Section 4.3 and shall be adjusted in
accordance with such non-Defaulting Lenders’ Pro Rata Shares (as determined
pursuant to clause (a) of the definition of “Pro Rata Share”); and
(e)    if any Defaulting Lender’s obligation to participate in Letters of Credit
is neither Cash Collateralized nor reallocated pursuant to Section 2.7.2, then,
without prejudice to any rights or remedies of any L/C Issuer or any Lender
hereunder, all letter of credit fees payable under Section 3.1 with respect to
such Defaulting Lender’s obligation to participate in Letters of Credit shall be
payable to the applicable L/C Issuer until such obligation to participate in
Letters of Credit is cash collateralized and/or reallocated.
2.7.3    so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and no L/C Issuer shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Loan
Commitments of the non-Defaulting Lenders and/or Cash Collateral will be
provided by the Borrowers in accordance with Section 2.4, and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.7.2(a) (and Defaulting Lenders shall not participate
therein).
2.7.4    If Administrative Agent, Borrowers, the applicable L/C Issuer(s) and
the Swing Line Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
obligations to participate in Swing Line Loans, Agent Advances and the
obligations to participate in Letters of Credit of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Loan Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swing Line Loans) as Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share (as determined pursuant to clause (a) of the
definition of “Pro Rata Share”).
2.7.5    Any amount payable to a Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.8 or
Section 2.4.4 but excluding Section 4.2.7(b) shall, in lieu of being distributed
to such Defaulting Lender, be retained by Administrative Agent in a segregated
account and, subject to any applicable requirements of law,

 
36
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




be applied at such time or times as may be determined by Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the L/C Issuer(s) or Swing Line
Lender hereunder, (iii) third, to the funding of any Revolving Loan or the
funding or Cash Collateralization of any participating interest in any Swing
Line Loan or Agent Advance, any amounts which may be due pursuant to Section 2.8
or any Letter of Credit in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent, (iv) fourth, if so determined by Administrative Agent and
the Borrowers, held in such account as Cash Collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Borrowers or the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
or any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, that if such payment is (x) a prepayment of the principal amount of
any Loans or reimbursement obligations in respect of draws under Letters of
Credit with respect to which the L/C Issuer has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 17.2
are satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all Revolving Lenders that are not Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.
2.7.6    No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver, consent or any other action the Lenders or the Required
Lenders have taken or may take hereunder (including any consent to any amendment
or waiver pursuant to Section 20.1), provided that (a) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (b) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender in any materially adverse manner relative to other affected Lenders shall
require the consent of such Defaulting Lender.
2.8    Settlements.
(f)    On a weekly basis (or more frequently if requested by Administrative
Agent or Swing Line Lender), and on the last Business Day of each calendar
quarter (each, a “Settlement Date”), Administrative Agent shall provide each
Lender with a statement of the outstanding balance of the Revolving Loans and
Swing Line Loans as of the end of the Business Day immediately preceding the
Settlement Date (the “Pre-Settlement Determination Date”) and the current
balance of the Revolving Loans funded by each Lender (whether made directly by
such Lender to Borrowers or constituting a settlement by such Lender of a
previous Swing Line Loan or Agent Advance), in each case in US Dollars. If such
statement discloses that such Lender’s current balance of the Revolving Loans as
of the Pre-Settlement Determination Date exceeds such Lender’s Pro Rata Share of
the aggregate of the Revolving Loans outstanding as of the Pre-Settlement
Determination Date, then Administrative Agent shall, on the Settlement Date,
transfer, by wire transfer, the net amount due to such Lender in accordance with
such Lender’s instructions, and if such statement discloses that such Lender’s
current balance of the aggregate of the Revolving Loans, Swing Line

 
37
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Loans and Agent Advances as of the Pre-Settlement Determination Date is less
than such Lender’s Pro Rata Share of the Revolving Loans outstanding as of the
Pre-Settlement Determination Date, then Borrowers shall be deemed to have
requested a Revolving Loan and such Lender shall, on the Settlement Date make a
Revolving Loan, transfer, by wire transfer the net amount due to Administrative
Agent or Swing Line Lender, as applicable in accordance with Administrative
Agent’s instructions to repay the Swing Line Loan or Agent Advances.
(g)    If, prior to settling pursuant to clause (a) above, one of the events
described in Section 15.6 or 15.7 has occurred, then each Lender shall, on the
date such Revolving Loan was to have been made for the benefit of Borrowers to
settle outstanding Swing Line Loans or Agent Advances, purchase from the Swing
Line Lender or Administrative Agent, as applicable, an undivided participation
interest in the Swing Line Loan or Agent Advance in an amount equal to its Pro
Rata Share of such Swing Line Loan or Agent Advance. Upon request, each Lender
shall promptly transfer to the Swing Line Lender, in immediately available
funds, the amount of its participation interest.
(h)    Each Lender’s obligation to make Revolving Loans in accordance with
Section 2.8(a) and to purchase participation interests in accordance with
Section 2.8(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender or
Administrative Agent, Borrowers or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of any Default or Event of Default; (iii) any
inability of Borrowers to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time or (iv) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If and to the
extent any Lender shall not have made such amount available to Administrative
Agent or the Swing Line Lender, as applicable, by 2:00 P.M., Chicago time, the
amount required pursuant to Sections 2.1 or 2.8(b), as the case may be, on the
Business Day on which such Lender receives notice from Administrative Agent of
such payment or disbursement (it being understood that any such notice received
after noon, Chicago time, on any Business Day shall be deemed to have been
received on the next following Business Day), such Lender agrees to pay interest
on such amount to Administrative Agent for the Swing Line Lender’s account
forthwith on demand, for each day from the date such amount was to have been
delivered to Administrative Agent to the date such amount is paid, at a rate per
annum equal to (a) for the first three days after demand, the Federal Funds Rate
from time to time in effect and (b) thereafter, the Base Rate from time to time
in effect.
2.9    Commitments Several. The failure of any Lender to make a requested loan
on any date shall not relieve any other Lender of its obligation (if any) to
make a Loan on such date, but no Lender shall be responsible for the failure of
any other Lender to make any Loan to be made by such other Lender.
SECTION 3    

LETTERS OF CREDIT
3.1    General Terms. Subject to the terms and conditions of this Agreement and
the other Loan Documents, prior to the Maturity Date for the Revolving Loans,
Administrative Agent shall,

 
38
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




absent the occurrence and continuance of an Event of Default, from time to time
cause to be issued by an L/C Issuer, upon Representative’s request, commercial
and/or standby Letters of Credit which shall be denominated in US Dollars;
provided, that the aggregate undrawn face amount of all such Letters of Credit
shall at no time exceed the lesser of (i) the Revolving Loan Availability and
(ii) the Letter of Credit Limit. Payments made by the L/C Issuer to any Person
on account of any Letter of Credit shall be immediately payable by Borrowers
without notice, presentment or demand and Borrowers agree that each payment made
by the L/C Issuer in respect of a Letter of Credit shall constitute a request by
Borrowers for a Loan to reimburse L/C Issuer. In the event such Loan is not
advanced by Administrative Agent, Swingline Lender or Lenders for any reason,
such reimbursement obligations (whether owing to the L/C Issuer or
Administrative Agent if Administrative Agent is not the L/C Issuer) shall become
part of the Obligations hereunder and shall bear interest at the rate then
applicable to Revolving Loans constituting Base Rate Loans until repaid.
Borrowers shall remit to Administrative Agent, for the ratable benefit of
Lenders having Revolving Loan Commitments, a Letter of Credit fee equal to three
percent (3.0%) per annum on the undrawn face amount of each Letter of Credit
outstanding, which fee shall be payable upon the issuance of such Letter of
Credit. In addition to the foregoing, Borrowers shall pay to the L/C Issuer, for
its own account, a Letter of Credit fronting fee of 0.25% per annum on the face
amount of each Letter of Credit. Upon the occurrence of an Event of Default and
during the continuance thereof, the Letter of Credit fee shall be increased to
an amount equal to two percent (2%) per annum in excess of the Letter of Credit
fee otherwise payable thereon, which fee shall be payable on demand. Said fee
shall be calculated on the basis of a 360 day year. Borrowers shall also pay on
demand the normal and customary administrative charges of L/C Issuer for the
issuance, amendment, negotiation, renewal or extension of any Letter of Credit.
In the event of any inconsistency between the terms of the Letter of Credit
Agreement, any L/C Application and the terms of this Agreement, the terms of
this Agreement shall control.
3.2    Letter of Credit Procedures.
3.2.4    L/C Applications. Borrowers shall execute and deliver to the L/C Issuer
the Letter of Credit Agreement from time to time in effect. Borrowers shall give
notice to Administrative Agent and the L/C Issuer of the proposed issuance of
each Letter of Credit on a Business Day which is at least three Business Days
(or such lesser number of days as the L/C Issuer and Administrative Agent shall
agree in any particular instance in their sole discretion) prior to the proposed
date of issuance of such Letter of Credit. Each such notice shall be accompanied
by an L/C Application, duly executed by Borrowers and in all respects
satisfactory to the L/C Issuer, together with such other documentation as the
L/C Issuer may request in support thereof, it being understood that each L/C
Application shall specify, among other things, the date on which the proposed
Letter of Credit is to be issued, the expiration date of such Letter of Credit
(which shall not be later than the scheduled Termination Date (unless such
Letter of Credit is Cash Collateralized)), and whether such Letter of Credit is
to be transferable in whole or in part. Any Letter of Credit outstanding after
the scheduled Maturity Date which is Cash Collateralized for the benefit of the
L/C Issuer shall be the sole responsibility of the L/C Issuer.
3.2.5    Reimbursement Obligations Unconditional. Borrowers’ reimbursement
obligations hereunder shall be irrevocable and unconditional under all
circumstances, including

 
39
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




(a) any lack of validity or enforceability of any Letter of Credit, this
Agreement or any other Loan Document, (b) the existence of any claim, set-off,
defense or other right which any Loan Party may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with any Letter of Credit, this
Agreement, any other Loan Document, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between any Loan
Party and the beneficiary named in any Letter of Credit), (c) the validity,
sufficiency or genuineness of any document which the L/C Issuer has determined
complies on its face with the terms of the applicable Letter of Credit, even if
such document should later prove to have been forged, fraudulent, invalid or
insufficient in any respect or any statement therein shall have been untrue or
inaccurate in any respect, or (d) the surrender or impairment of any security
for the performance or observance of any of the terms hereof. Without limiting
the foregoing, no action or omission whatsoever by Administrative Agent or any
Lender under or in connection with any Letter of Credit or any related matters
shall result in any liability of Administrative Agent or any Lender to
Borrowers, or relieve Borrowers of any of their obligations hereunder to any
such Person.
3.3    Expiration Dates of Letters of Credit. The expiration date of each Letter
of Credit shall be no later than the earlier of (i) one (1) year from the date
of issuance and (ii) the thirtieth (30th) day prior to the Maturity Date for
Revolving Loans, unless such Letter of Credit is Cash Collateralized in
accordance with the terms below. Notwithstanding the foregoing, a Letter of
Credit may provide for automatic extensions of its expiration date for one or
more one (1) year periods, so long as the L/C Issuer has the right to terminate
the Letter of Credit at the end of each one (1) year period and no extension
period extends past the tenth (10th) day prior to the Maturity Date for
Revolving Loans (unless such Letter of Credit is Cash Collateralized).
3.4    Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the applicable L/C Issuer shall be deemed to have sold
and transferred to each Lender, and each Lender shall be deemed irrevocably and
unconditionally to have purchased and received from such L/C Issuer, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Pro Rata Share, in such Letter of Credit and Borrowers’
reimbursement obligations with respect thereto. If Borrowers do not pay any
reimbursement obligation when due, Borrowers shall be deemed to have immediately
requested that the Lenders make a Revolving Loan which is a Base Rate Loan equal
to such reimbursement obligations in accordance with Section 3.1. Administrative
Agent shall promptly notify Lenders of such deemed request and, without the
necessity of compliance with the requirements of Section 2.3.2, Section 17.2 or
otherwise, each such Lender shall make available to Administrative Agent its Pro
Rata Share of such Loan. The proceeds of such Loan shall be paid over by
Administrative Agent to the applicable L/C Issuer for the account of Borrowers
in satisfaction of the US Dollar Equivalent of such reimbursement obligations.
For the purposes of this Agreement, the unparticipated portion of each Letter of
Credit shall be deemed to be the applicable L/C Issuer’s “participation”
therein. Each L/C Issuer shall (i) notify Administrative Agent of the issuance
of any Letter of Credit and, upon request of Administrative Agent or any Lender,
and (ii) deliver to Administrative Agent or such Lender a list of all
outstanding Letters of Credit issued by such L/C Issuer, together with such
information related thereto as Administrative Agent or such Lender may
reasonably request.

 
40
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




3.5    Cash Collateralization. If any Event of Default shall occur and be
continuing and Administrative Agent provides notice to Borrowers of the
requirement that Borrowers Cash Collateralize all outstanding Letters of Credit,
or if any Letter of Credit remains outstanding beyond the Maturity Date, the
Borrowers shall deposit in one or more accounts with Administrative Agent, for
the benefit of the L/C Issuer, in the name of Administrative Agent an amount in
cash equal to 105% of the US Dollar Equivalent face amount of all outstanding
Letters of Credit as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower under Sections 15.6 or 15.7
herein. Such deposit shall be held by Administrative Agent as collateral for the
payment and performance of the outstanding Letters of Credit and all fees
referred to in Section 3.1 (the “LC Exposure”). Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account(s), and Borrowers hereby grant Administrative Agent a security
interest in such account(s) to secure the LC Exposure. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account(s). Moneys in such
account(s) shall be applied by Administrative Agent to reimburse the applicable
L/C Issuer for draws under any Letter of Credit for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, Administrative Agent shall
return such amount (to the extent not applied as aforesaid) to the Borrowers
after all Events of Default have been cured or waived and the Loans
de-accelerated. If the Borrowers are required to provide cash collateral as a
result of any Letter of Credit being outstanding beyond the Maturity Date,
Lender shall return such cash collateral upon the expiration of such Letter of
Credit to the extent no claims have been made and are outstanding against such
Letter of Credit. Upon the Payment in Full of all of the Obligations, all cash
collateral shall be returned to Borrowers or such other party as directed by any
court of law having jurisdiction over such cash collateral.
SECTION 4    

INTEREST, FEES AND CHARGES
4.1    Interest Rate. Subject to the terms and conditions set forth below, the
Loans shall bear interest at the per annum rate of interest set forth in
subsection (a), (b), (c) or (d) below:
(a)    Base Rate Revolving Loans. Revolving Loans bearing interest at the Base
Rate shall bear interest at the Base Rate in effect from time to time plus
three-quarters of one percent (0.75%), payable on the first Business Day of each
month in arrears for interest through the last day of the prior month. Said rate
of interest shall increase or decrease by an amount equal to each increase or
decrease in the Base Rate effective on the effective date of each such change in
the Base Rate. All such interest shall be calculated on the basis of a 360 day
year.

 
41
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




(b)    LIBOR Rate Revolving Loans. Revolving Loans bearing interest at the LIBOR
Rate shall bear interest at two and three-quarters of one percent (2.75%) per
annum in excess of the LIBOR Rate for the applicable Interest Period, such rate
to remain fixed for such Interest Period. Interest shall be payable on the last
Business Day of such Interest Period and, with respect to two (2) and three (3)
month Interest Periods, on the same date of each month as the initial date of
the Interest Period during such Interest Period. All such interest shall be
calculated on the basis of a 360 day year.
(c)    Default Rate. Upon the occurrence of an Event of Default and during the
continuance thereof, the Loans shall bear interest at the rate of three
percent (3.0%) per annum in excess of the interest rate otherwise payable
thereon, which interest shall be payable on demand. All such interest shall be
calculated on the basis of a 360 day year.
(d)    LIBOR Rate Determination. The applicable LIBOR Rate for each Interest
Period shall be determined by Administrative Agent, and notice thereof shall be
given by Administrative Agent promptly to the Representative. Each determination
of the applicable LIBOR Rate by Administrative Agent shall be conclusive and
binding upon the parties hereto, in the absence of demonstrable error.
Administrative Agent shall, upon written request of the Representative, deliver
to the Representative a statement showing the computations used by
Administrative Agent in determining any applicable LIBOR Rate hereunder.
4.2    Increased Costs; Special Provisions For LIBOR Loans.
4.2.5    Increased Costs. (1) If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency arising from such change or
adoption: (i) shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of the LIBOR Rate pursuant to Section 4), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by a Lender; or (ii) shall impose on any Lender any other
condition affecting its LIBOR Loans, its Note or its obligation to make LIBOR
Loans; and the result of anything described in clauses (i) and (ii) above is to
increase the cost to (or to impose a cost on) any Lender (or any LIBOR Office of
such Lender) of making or maintaining any LIBOR Loan from the costs any Lender
expected to incur but for such change or adoption, or to reduce the amount of
any sum received or receivable by any Lender (or its LIBOR Office) under this
Agreement or under its Note with respect thereto below the amount that such
Lender expected to receive but for such change or adoption, then within five (5)
Business Days after receipt of demand thereof from such Lender, (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail), Borrowers shall pay
directly to such Lender such additional amount as will compensate such Lender
for such increased cost or such reduction.
(i)    If any Lender shall reasonably determine that any change after the date
hereof in, or the adoption after the date hereof of, any applicable law, rule or
regulation regarding capital

 
42
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency arising from such change or adoption, has or would
have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder or under any Letter of Credit to a level below that which such Lender
or such controlling Person could have achieved but for such change, adoption,
phase-in or compliance (taking into consideration Lender’s or such controlling
Person’s policies with respect to capital adequacy) by an amount deemed by such
Lender or such controlling Person to be material, then from time to time, within
five (5) Business Days after receipt of demand by such Lender, (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail), Borrowers shall pay
to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction.
4.2.6    Basis for Determining Interest Rate Inadequate or Unfair. If:
(a)    Administrative Agent reasonably determines (which determination shall be
binding and conclusive on Borrowers) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate; or
(b)    the LIBOR Rate as determined by Administrative Agent will not adequately
and fairly reflect the cost to any Lender of maintaining or funding LIBOR Loans
for such Interest Period or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of any Lender materially affects such Loans;
then Administrative Agent shall promptly notify the Representative and, so long
as such circumstances shall continue, (i) no Lender shall be under any
obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii) on
the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.
4.2.7    Changes in Law Rendering LIBOR Loans Unlawful. If, after the date
hereof, any change in, or the adoption of any new, law or regulation, or any
change in the interpretation of any applicable law or regulation by any
governmental or other regulatory body charged with the administration thereof,
should make it (or in the good faith judgment of any Lender cause a substantial
question as to whether it is) unlawful for Lender to make, maintain or fund
LIBOR Loans, then such Lender shall promptly notify each of the other parties
hereto and, so long as such circumstances shall continue, (a) such Lender shall
have no obligation to make or convert any Base Rate Loan into a LIBOR Loan (but
shall make Base Rate Loans concurrently with the making of or conversion of Base
Rate Loans into LIBOR Loans by a Lender which are not so affected, in each case
in an amount equal to the amount of LIBOR Loans which would be made or converted
into by such Lender at such time in the absence of such circumstances) and
(b) on the last day of the current Interest Period for each LIBOR Loan of such
Lender (or, in any event, on such earlier date

 
43
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




as may be required by the relevant law, regulation or interpretation), such
LIBOR Loan shall, unless then repaid in full, automatically convert to a Base
Rate Loan. Each Base Rate Loan made by a Lender which, but for the circumstances
described in the foregoing sentence, would be a LIBOR Loan (an “Affected Loan”)
shall remain outstanding until the earlier of (i) the date on which such Base
Rate Loan is converted (when and if such conversion is lawful) or (ii) the
Maturity Date.
4.2.8    Funding Losses. Within five (5) Business Days after receipt of demand
thereof from any Lender, (which demand shall be accompanied by a statement
setting forth the basis for the amount being claimed, a copy of which shall be
furnished to Administrative Agent, and a calculation of such amount in
reasonable detail), Borrowers will indemnify such Lender against any net loss or
expense which Lender may sustain or incur (including any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain any LIBOR Loan), as reasonably
determined by such Lender, as a result of (a) any payment, prepayment or
conversion of any LIBOR Loan of such Lender on a date other than the last day of
an Interest Period for such Loan (including any conversion pursuant to
Section 2.3.3) or (b) any failure of Borrowers to borrow, prepay, convert or
continue any Loan on a date specified therefor in a notice of borrowing,
prepayment, conversion or continuation pursuant to this Agreement. For this
purpose, all notices to Administrative Agent pursuant to this Agreement shall be
deemed to be irrevocable.
4.2.9    Right of Lenders to Fund through Other Offices. Each Lender may, if it
so elects, fulfill its commitment as to any LIBOR Loan by causing a foreign
branch or Affiliate of such Lender to make such Loan; provided that in such
event for the purposes of this Agreement such Loan shall be deemed to have been
made by such Lender and the obligation of Borrowers to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
4.2.10    Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR Rate for such Interest Period.
4.2.11    Mitigation of Circumstances; Replacement of Lender.
(a)    Each Lender shall promptly notify the Representative and Administrative
Agent of any event of which such Lender has knowledge which will result in, and
will use reasonable commercial efforts available to it (and not, in such
Lender’s sole judgment, otherwise disadvantageous to such Lender) to mitigate or
avoid, (i) any obligation by Borrowers to pay any amount pursuant to
Sections 4.2.1 or 4.4 or (ii) the occurrence of any circumstances described in
Sections 4.2.2 or 4.2.3 (and, if such Lender has given notice of any such event
described in clause (i) or (ii) above and thereafter such event ceases to exist,
such Lender shall promptly so notify Representative and Administrative Agent).
Without limiting the foregoing, such Lender will designate a different funding
office if such designation will avoid (or reduce the cost to Borrowers

 
44
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




of) any event described in clause (i) or (ii) above and such designation will
not, in such Lender’s sole judgment, be otherwise disadvantageous in any
material respect to such Lender.
(b)    If Borrower becomes obligated to pay additional amounts to any Lender
pursuant to Sections 4.2.1 or 4.4, or any Lender gives notice of the occurrence
of any circumstances described in Sections 4.2.2 or 4.2.3, or any Lender becomes
a Defaulting Lender, Borrowers may designate another bank which is acceptable to
Administrative Agent and the L/C Issuer in their reasonable discretion (such
other bank being called a “Replacement Lender”) to purchase the Loans of such
Lender and such Lender’s rights hereunder, without recourse to or warranty by,
or expense to, such Lender, for a purchase price equal to the outstanding
principal amount of the Loans payable to such Lender plus any accrued but unpaid
interest on such Loans and all accrued but unpaid fees owed to such Lender and
any other amounts payable to such Lender under this Agreement, and to assume all
the obligations of such Lender hereunder, and, upon such purchase and assumption
(pursuant to an Assignment Agreement), such Lender shall no longer be a party
hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Lender prior to the date of
such purchase and assumption) and shall be relieved from all obligations to
Borrowers hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.
4.2.12    Conclusiveness of Statements; Survival of Provisions. Determinations
and statements of a Lender pursuant to Sections 4.2.1, 4.2.2, 4.2.3 or 4.2.4
shall be conclusive absent demonstrable error. Each Lender may use reasonable
averaging and attribution methods in determining compensation under
Sections 4.2.1 and 4.2.4, and the provisions of such Sections shall survive
repayment of the Obligations, cancellation of any Notes, expiration or
termination of the Letters of Credit and termination of this Agreement.
4.3    Fees and Charges.
4.3.1    Closing Fee: Borrowers shall pay to Administrative Agent a closing fee
in accordance with the terms of the Agent Fee Letter.
4.3.2    Unused Line Fee: Borrowers shall pay to Administrative Agent an unused
line fee at an annual rate of one-half of one percent (0.50%) of the difference
between the amount of the Revolving Loan Commitment as of the date of
determination and the average daily balance of the sum of the Revolving Loans
plus the Letter of Credit Obligations for each month, which fee shall be fully
earned by each Lender on the first day of each month, beginning on the first day
of the month following the Closing Date, and payable monthly in arrears on the
first (1st) day of each month with respect to all activity through the last day
of the prior month. Said fee shall be calculated on the basis of a 360 day year.
4.3.3    Collateral Monitoring Fee: Borrowers shall pay to Administrative Agent
a Collateral Monitoring Fee in accordance with the terms of the Agent Fee
Letter.
4.3.4    Costs and Expenses: Borrowers shall reimburse Administrative Agent for
all costs and expenses, including, without limitation, reasonable legal expenses
and reasonable attorneys’ fees (for outside counsel), incurred by Administrative
Agent in connection with the

 
45
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




(i) documentation and consummation of the transaction contemplated by the Loan
Documents, including, without limitation, Uniform Commercial Code and other
public record searches and filings, overnight courier or other express or
messenger delivery, appraisal costs, surveys, title insurance and environmental
audit or review costs; (ii) collection, protection or enforcement of any rights
of Administrative Agent or any Lender in or to the Collateral; (iii) collection
of any Obligations; and (iv) administration and enforcement of any of
Administrative Agent’s and Lenders’ rights under this Agreement or any other
Loan Document (including, without limitation, any reasonable costs and expenses
of any third party provider engaged by Lender for such purposes). Borrowers
shall also pay all normal service charges with respect to all accounts
maintained by Borrowers with Administrative Agent and the Lender and any
additional services requested by Borrowers from Administrative Agent or the
Lenders.
4.4    Taxes.
(a)    All payments made by Borrowers hereunder or under any Loan Documents
shall be made without setoff, counterclaim, or other defense. To the extent
permitted by applicable law, all payments hereunder or under the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any person shall be made by Borrowers free and clear of and without deduction
or withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.
(b)    If Borrowers make any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, Borrowers shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 4.4(b)), the amount paid to Lenders or Administrative Agent equals
the amount that was payable hereunder or under any such Loan Document without
regard to this Section 4.4(b). To the extent Borrowers withhold any Taxes on
payments hereunder or under any Loan Document, Borrowers shall pay the full
amount deducted to the relevant taxing authority within the time allowed for
payment under applicable law and promptly following receipt thereof shall
deliver to Administrative Agent within 30 days after it has made payment to such
authority any receipt issued by such authority (or other evidence satisfactory
to Lenders and Administrative Agent) evidencing the payment of all amounts so
required to be deducted or withheld from such payment.
(c)    If any Lender or Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or Administrative Agent with respect to amounts received or receivable
hereunder or under any other Loan Document, Borrowers will indemnify such Lender
or Administrative Agent against (i) such Tax (and any reasonable counsel fees
and expenses associated with such Tax) and (ii) any Tax imposed as a result of
the receipt of the payment under this Section 4.4. A certificate prepared in
good faith as to the amount of such payment by such Lender or Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.

 
46
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




(d)    (1)    To the extent permitted by applicable law, each Lender that is not
a United States person within the meaning of Code Section 7701(a)(30) (a
“Non-U.S. Participant”) shall deliver to Borrowers and Administrative Agent on
or prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), such Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W-8BEN)
a certificate in form and substance reasonably acceptable to Administrative
Agent (any such certificate, a “Withholding Certificate”). In addition, each
Lender that is a Non-U.S. Participant agrees that from time to time after the
Closing Date, (or in the case of a Lender that is an Assignee, after the date of
the assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to Borrowers and Administrative Agent two new and accurate and
complete original signed copies of an IRS Form W 8BEN, W-8ECI, or W-8IMY (or any
successor or other applicable forms prescribed by the IRS), and if applicable, a
new Withholding Certificate, to confirm or establish the entitlement of such
Lender or Administrative Agent to an exemption from, or reduction in, United
States withholding tax on interest payments to be made hereunder or any Loan.
(i)    Each Lender that is not a Non-U.S. Participant (other than any such
Lender which is taxed as a corporation for U.S. federal income tax purposes)
shall provide two properly completed and duly executed copies of IRS Form W-9
(or any successor or other applicable form) to Borrowers and Administrative
Agent certifying that such Lender is exempt from United States backup
withholding tax. To the extent that a form provided pursuant to this
Section 4.4(d)(ii) is rendered obsolete or inaccurate in any material respect as
result of change in circumstances with respect to the status of a Lender, such
Lender shall, to the extent permitted by applicable law, deliver to Borrowers
and Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Administrative Agent’s exemption from United
States backup withholding tax.
(ii)    Borrowers shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 4.4 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with this Section 4.4(d).
(iii)    Each Lender agrees to indemnify Administrative Agent and hold
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to Administrative Agent under this Section 4.4) which are imposed on or
with respect to principal, interest or fees payable to such Lender hereunder and
which are not paid by Borrowers pursuant to this Section 4.4,

 
47
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




whether or not such Taxes or related liabilities were correctly or legally
asserted. This indemnification shall be made within 30 days from the date
Administrative Agent makes written demand therefor.
(iv)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Representative and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Representative or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Representative or
Administrative Agent as may be necessary for the Borrowers and Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (v), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
4.5    Treatment of Certain Refunds. If any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Section 4.4 (including by the
payment of additional amounts pursuant to Section 4.4), it shall pay to the
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of Borrowers and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). Such Lender will make such payment to
Borrowers within ten (10) days after such Lender has determined that it owes
amounts to the Borrowers pursuant to the first sentence of this Section 4.5.
4.6    Maximum Interest. It is the intent of the parties that the rate of
interest and other charges to Borrowers under this Agreement and the other Loan
Documents shall be lawful; therefore, if for any reason the interest or other
charges payable under this Agreement are found by a court of competent
jurisdiction, in a final determination, to exceed the limit which Lender may
lawfully charge Borrowers, then the obligation to pay interest and other charges
shall automatically be reduced to such limit and, if any amount in excess of
such limit shall have been paid, then such amount shall be refunded to
Borrowers.
SECTION 5    

COLLATERAL
5.1    Grant of Security Interest to Administrative Agent. As security for the
payment of all Loans now or in the future made by Administrative Agent and
Lenders to Borrowers hereunder and for the payment, performance or other
satisfaction of all other Obligations owing to Administrative Agent, Lenders
and, to the extent constituting Obligations hereunder, any Affiliate of any
Lender, Borrowers hereby assign to Administrative Agent, for the benefit of
itself, the Lenders and their applicable Affiliates, and grant to Administrative
Agent, for the benefit of itself, the Lenders

 
48
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




and their applicable Affiliates, a continuing security interest in the following
property of Borrowers, whether now or hereafter owned, existing, acquired or
arising and wherever now or hereafter located:
(a)    All of each Borrower’s Accounts, Inventory and money, and all contract
rights, Chattel Paper, Documents, Documents of Title, Deposit Accounts,
Securities Accounts, securities (excluding all equity securities evidencing
ownership interests in any Borrower or its Subsidiaries), Investment Property
and Instruments with respect thereto, and all of each Borrower’s rights,
remedies, security, Liens and supporting obligations, in, to and in respect of
the foregoing, including, without limitation, rights of stoppage in transit,
replevin, repossession and reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, guarantees or other contracts of
suretyship with respect to such property, deposits or other security for the
obligation of any Account Debtor, and credit and other insurance and all
Inventory described in invoices or other documents or instruments with respect
to, or otherwise representing or evidencing, any Account, and all returned,
reclaimed or repossessed Inventory (but for purposes of this clause (a)
excluding contractual rights to payment for any property constituting Term Loan
Collateral which has been or is to be sold, leased, licensed, assigned or
otherwise disposed of);
(b)    To the extent not listed above, all of each Borrower’s money, securities
(excluding all equity securities evidencing ownership interests in any
Borrower), Investment Property, Deposit Accounts, Securities Accounts,
Instruments and other property and the proceeds thereof (other than any Deposit
Accounts and Securities Accounts established solely to hold Proceeds of Term
Loan Collateral) that are now or hereafter held or received by, in transit to,
in possession of, or under the control of Administrative Agent or any Lender or
any parent, Affiliate or Subsidiary of Administrative Agent or any Lender or any
participant in the Loans, whether for safekeeping, pledge, custody,
transmission, collection or otherwise;
(c)    To the extent not listed above, all of each Borrower’s now owned or
hereafter acquired Deposit Accounts or Securities Accounts into which Accounts
or the proceeds of Accounts are deposited (other than any Deposit Accounts and
Securities Accounts established solely to hold Proceeds of Term Loan
Collateral), including the Lockbox Account and all signature cards, account
agreements and other documents relating to the Deposit Accounts or Securities
Accounts;
(d)    All Deposit Accounts, bank accounts, deposits and cash (other than any
Deposit Accounts and Securities Accounts established solely to hold Proceeds of
Term Loan Collateral);
(e)    All of each Borrower’s General Intangibles and Intangibles (including,
without limitation, payment intangibles) and other property of every kind and
description with respect to, evidencing or relating to its Accounts or
Inventory, including, without limitation, all existing and future customer
lists, choses in action, claims, books, records, ledger cards, contracts,
licenses, formulae, tax and other types of refunds, returned and unearned
insurance premiums, rights and claims under insurance policies, and computer
programs, tapes, programs, discs, information, software, records, and data, all
computers, word processors, printers, switches, interfaces, source codes, mask
works, software, web servers, website service contracts, internet connection
contract or line lease, website hosting service contract, website license
agreements, back-up copies of website content, contracts with website
advertisers, scripts, codes or Active-X controls, technology escrow

 
49
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




agreements, website content development agreements, all rights, of whatever
form, in and to domain names, instructional material, and connectors and all
parts, accessories, additions, substitutions, or options together with all
property or equipment used in connection with any of the above or which are used
to operate or cause to operate any features, special applications, format
controls, options or software of any or all of the above-mentioned items as the
same relates to the Accounts or Inventory or is otherwise necessary or helpful
in the collection thereof or realization thereto;
(f)    All of each Borrower’s right, title and interest in, to and in respect of
all goods previously constituting Inventory which by sale have resulted in
Accounts, including, without limitation, all such goods described in invoices or
other documents or instruments representing or evidencing, any Account, and all
returned, reclaimed or repossessed goods previously constituting Inventory; and
(g)    All additions and accessions to, substitutions for, and replacements,
products and Proceeds of the foregoing property.
Notwithstanding any of the foregoing or any other provision in this Agreement to
the contrary, no security interest is granted in any Excluded Property of any
Borrower.
5.2    Other Security. Administrative Agent, in its sole discretion, without
waiving or releasing (i) any obligation, liability or duty of Borrowers under
this Agreement or the other Loan Documents or (ii) any Event of Default, may at
any time or times hereafter, but shall not be obligated to, pay, acquire or
accept an assignment of any security interest, lien, encumbrance or claim
asserted by any Person in, upon or against the Collateral, provided, that
Administrative Agent may take such actions with respect to Permitted Liens only
after the occurrence and during the continuance of an Event of Default. All sums
paid by Administrative Agent in respect thereof and all costs, fees and expenses
including, without limitation, reasonable attorney fees, all court costs and all
other charges relating thereto incurred by Administrative Agent shall constitute
Obligations, payable by Borrowers to Administrative Agent on demand, and, until
paid, shall bear interest at the highest rate then applicable to Loans
hereunder.
5.3    Possessory Collateral. Immediately upon any Borrower’s receipt of any
portion of the Collateral of any Borrower that is Tangible Chattel Paper with an
aggregate value in excess of $100,000 and any Investment Property consisting of
certificated securities, such Borrower shall deliver the original thereof to
Administrative Agent together with an appropriate endorsement or other specific
evidence of assignment thereof to Administrative Agent (in form and substance
acceptable to Administrative Agent). If an endorsement or assignment of any such
items shall not be made for any reason, Administrative Agent is hereby
irrevocably authorized, as Borrowers’ attorney and agent-in-fact, to endorse or
assign the same on Borrowers’ behalf.
5.4    Electronic Chattel Paper. To the extent that any Borrower obtains or
maintains any Electronic Chattel Paper constituting proceeds of the Collateral
with an aggregate value in excess of $100,000, such Borrower shall create, store
and assign the record or records comprising the Electronic Chattel Paper in such
a manner that (i) a single authoritative copy of the record or records exists
which is unique, identifiable and except as otherwise provided in clauses (iv),
(v) and (vi) below, unalterable, (ii) the authoritative copy identifies
Administrative Agent as the assignee

 
50
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




of the record or records, (iii) the authoritative copy is communicated to and
maintained by Administrative Agent or its designated custodian, (iv) copies or
revisions that add or change an identified assignee of the authoritative copy
can only be made with the participation of Administrative Agent, (v) each copy
of the authoritative copy and any copy of a copy is readily identifiable as a
copy that is not the authoritative copy and (vi) any revision of the
authoritative copy is readily identifiable as an authorized or unauthorized
revision.
SECTION 6    

PRESERVATION OF COLLATERAL AND
PERFECTION OF SECURITY INTERESTS THEREIN
Borrowers shall, at Administrative Agent’s request, at any time and from time to
time, authenticate, execute and deliver to Administrative Agent such financing
statements, documents and other agreements and instruments (and pay the cost of
filing or recording the same in all public offices deemed necessary or desirable
by Administrative Agent) and do such other acts and things or cause third
parties to do such other acts and things as Administrative Agent may deem
necessary or desirable in its sole discretion in order to establish and maintain
a valid, attached and perfected security interest in the Collateral in favor of
Administrative Agent (free and clear of all other liens, claims, encumbrances
and rights of third parties whatsoever, whether voluntarily or involuntarily
created, except Permitted Liens) to secure payment of the Obligations, and in
order to facilitate the collection of the Collateral. Each Borrower irrevocably
hereby makes, constitutes and appoints Administrative Agent (and all Persons
designated by Administrative Agent for that purpose) as such Borrower’s true and
lawful attorney and agent-in-fact to execute and file such financing statements,
documents and other agreements and instruments and do such other acts and things
as may be necessary to preserve and perfect Administrative Agent’s security
interest in the Collateral. Each Borrower further ratifies and confirms the
prior filing by Administrative Agent of any and all financing statements which
identify each Borrower as debtor, Administrative Agent as secured party and any
or all Collateral as collateral.
SECTION 7    

POSSESSION OF COLLATERAL AND RELATED MATTERS
Until otherwise notified by Administrative Agent following the occurrence and
during the continuance of an Event of Default, Borrowers shall have the right,
except as otherwise provided in this Agreement, in the ordinary course of
Borrowers’ business, to (a) sell, lease or furnish any of Borrowers’ Inventory
normally held by Borrowers for any such purpose; and (b) use and consume any raw
materials, work in process or other materials normally held by Borrowers for
such purpose; provided, however, that a sale in the ordinary course of business
shall not include any transfer or sale in satisfaction, partial or complete, of
a debt owed by Borrowers.
SECTION 8    

COLLECTIONS

 
51
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




8.1    Blocked Account. Borrowers shall direct all of their Account Debtors to
make all payments on the Accounts that are made by (a) check directly to a
mailing address designated by, and under the exclusive control of,
Administrative Agent, at Administrative Agent or a financial institution
acceptable to Administrative Agent and (b) wire transfer to an account under the
exclusive control of Administrative Agent, at Administrative Agent or a
financial institution acceptable to Administrative Agent; provided, that with
respect to payments made by check, with the consent of Administrative Agent,
Borrowers may collect payments and remotely scan such checks to Administrative
Agent in a manner satisfactory to Administrative Agent (“Remote Scanning”) on a
daily basis as such checks are received. Borrowers shall establish one or more
account(s) (the “Lockbox Account”) in Borrowers’ name, for the benefit of
Administrative Agent, with Administrative Agent or a financial institution
acceptable to Administrative Agent, into which all payments received in the
Lockbox shall be deposited, and into which Borrowers will immediately deposit
all payments received by Borrowers on Accounts in the identical form in which
such payments were received, whether by cash or check. If Borrowers, any
Affiliate or Subsidiary, any shareholder, officer, director, employee or agent
of Borrowers or any Affiliate or Subsidiary, or any other Person acting for or
in concert with Borrowers shall receive any monies, checks, notes, drafts or
other payments relating to or as Proceeds of Accounts or other Collateral,
Borrowers and each such Person shall receive all such items in trust for, and as
the sole and exclusive property of, Administrative Agent and, immediately upon
receipt thereof, shall remit the same (or cause the same to be remitted) in kind
to the Lockbox Account in a manner satisfactory to Administrative Agent
including by Remote Scanning. The financial institution with which the Lockbox
Account is established shall acknowledge and agree, in a manner satisfactory to
Administrative Agent, that the checks, instruments, and other property in such
Lockbox and Lockbox Account are the sole and exclusive property of
Administrative Agent, that such financial institution will follow the
instructions of Administrative Agent with respect to disposition of funds in the
Lockbox and Lockbox Account without further consent from the Borrowers, and that
the financial institution will not accept, and Administrative Agent will not be
obligated to accept, instructions of Borrowers with respect to the Lockbox
Account. On any day on which there are outstanding Revolving Loans, the daily
ledger balance of such accounts as of the beginning of each Business Day shall
be transferred to Administrative Agent each Business Day for application in
accordance with Section 8.3. All payments made to such Lockbox Account or
otherwise received by Administrative Agent, whether in respect of the Accounts
or as Proceeds of other Collateral or otherwise (except for proceeds of
Collateral which are required to be delivered to the holder of a Permitted Lien
which is prior in right of payment), will be applied on account of the
Obligations in accordance with the terms of this Agreement on any day in which
Revolving Loans are outstanding. Borrowers shall pay all customary fees, costs
and expenses in connection with opening and maintaining the Lockbox and Lockbox
Account. All of such fees, costs and expenses if not paid by Borrowers, may be
paid by Administrative Agent (if at a financial institution other than
Administrative Agent) or otherwise charged to Borrowers and in such event all
amounts paid by Administrative Agent or charged by Administrative Agent shall
constitute Obligations hereunder, shall be payable to Administrative Agent by
Borrowers upon demand, and, until paid, shall bear interest at the highest rate
then applicable to Loans hereunder. All checks, drafts, instruments and other
items of payment or Proceeds of Collateral shall be endorsed by Borrowers to
Administrative Agent, and, if that endorsement of any such item shall not be
made for any reason, Administrative Agent is hereby irrevocably authorized to
endorse the same on Borrowers’ behalf. For the purpose of this Section,

 
52
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




each Borrower irrevocably hereby makes, constitutes and appoints Administrative
Agent (and all Persons designated by Administrative Agent for that purpose) as
each Borrower’s true and lawful attorney and agent-in-fact (i) to endorse each
Borrower’s name upon said items of payment and/or Proceeds of Collateral and
upon any Chattel Paper, Document, Instrument, invoice or similar document or
agreement relating to any Account of any Borrower or Goods pertaining thereto;
(ii) to take control in any manner of any item of payment or Proceeds thereof
and (iii) to have access to any lockbox or postal box into which any of any
Borrower’s mail is deposited, and open and process all mail addressed to each
Borrower and deposited therein.
8.2    Administrative Agent’s Rights. Administrative Agent may, at any time and
from time to time after the occurrence and during the continuance of an Event of
Default, whether before or after notification to any Account Debtor and whether
before or after the maturity of any of the Obligations, (i) enforce collection
of any of Borrowers’ Accounts or other amounts owed to Borrowers by suit or
otherwise; (ii) exercise all of Borrowers’ rights and remedies with respect to
proceedings brought to collect any Accounts or other amounts owed to Borrowers;
(iii) surrender, release or exchange all or any part of any Accounts or other
amounts owed to Borrowers, or compromise or extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder;
(iv) sell or assign any Account of Borrowers or other amount owed to Borrowers
upon such terms, for such amount and at such time or times as Administrative
Agent deems advisable; (v) prepare, file and sign each Borrower’s name on any
proof of claim in bankruptcy or other similar document against any Account
Debtor or other Person obligated to Borrowers; and (vi) do all other acts and
things which are necessary, in Administrative Agent’s sole discretion determined
in good faith, to fulfill Borrowers’ obligations under this Agreement and the
other Loan Documents and to allow Administrative Agent to collect the Accounts
or other amounts owed to Borrowers. In addition to any other provision hereof,
Administrative Agent may at any time, after the occurrence and during the
continuance of an Event of Default, at Borrowers’ expense, notify any parties
obligated on any of the Accounts to make payment directly to Administrative
Agent of any amounts due or to become due thereunder.
8.3    Application of Proceeds. For purposes of calculating interest and fees,
Administrative Agent shall, within one (1) Business Day after application of the
daily ledger balance to the Obligations as set forth in the immediately
following sentence, apply the whole or any part of such collections or Proceeds
against the Obligations in such order as Administrative Agent shall determine in
its sole discretion. For purposes of determining the amount of Loans available
for borrowing purposes, Administrative Agent shall apply the daily ledger
balance in the Lockbox Account as of the beginning of each Business Day in whole
or in part against the Obligations, in such order as Administrative Agent shall
determine in its sole discretion (and in the absence of any such determination,
in the order set forth in Section 16.2), on the day of receipt, subject to
actual collection.
8.4    Account Statements. On a monthly basis, Administrative Agent shall
deliver to Borrowers an account statement showing all Loans, charges and
payments, which shall be deemed final, binding and conclusive upon Borrowers
unless Borrowers notify Administrative Agent in writing, specifying any error
therein, within thirty (30) days after the date such account statement

 
53
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




is sent to Borrowers and any such notice shall only constitute an objection to
the items specifically identified.
SECTION 9    

COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES
9.1    Weekly Reports. Borrowers shall deliver to Administrative Agent (and
Administrative Agent shall deliver a copy thereof to each Lender) an executed
loan report and certificate in Administrative Agent’s then current form at least
once each week to the extent that Excess Availability is less than $5,000,000
(or if Excess Availability is greater than or equal to $5,000,000 for each
weekly period during each calendar month, at least once each month to be
delivered within five (5) Business Days after each month end), which shall be
accompanied by copies of Borrowers’ sales journal, cash receipts journal and
credit memo journal (as requested by Administrative Agent) for the relevant
period. Such report shall reflect the activity of Borrowers with respect to
Accounts for the immediately preceding week, and shall be in a form and with
such specificity as is satisfactory to Administrative Agent and shall contain
such additional information concerning Accounts and Inventory as may be
requested by Administrative Agent including, without limitation, but only if
specifically requested by Administrative Agent, copies of all invoices prepared
in connection with such Accounts.
9.2    Monthly Reports. Borrowers shall deliver to Administrative Agent, in
addition to any other reports, as soon as practicable and in any event within
fifteen (15) days after the end of each month, (a) a detailed trial balance of
Borrowers’ Accounts aged per invoice date, in form and substance reasonably
satisfactory to Administrative Agent including, without limitation, the names
and addresses of all Account Debtors of Borrowers, (b) a summary and detail of
accounts payable (such Accounts and accounts payable divided into such time
intervals as Administrative Agent may require in its sole discretion), including
a listing of any held checks and all royalties earned and payable to third
parties (together with the amount of any deficiency between amounts received and
amounts payable to third parties) pursuant to any coal supply, royalty
assignment or similar agreement, and (c) the general ledger inventory account
balance, an inventory report and Administrative Agent’s standard form of
Inventory report then in effect or the form most recently requested from
Borrowers by Administrative Agent, for Borrowers by each category of Inventory,
together with a description of the monthly change in each category of Inventory.
9.3    Financial Statements. Borrowers shall deliver to Administrative Agent the
following financial information, all of which shall be prepared in accordance
with GAAP consistently applied, and shall be accompanied by a compliance
certificate in the form of Exhibit A hereto, which compliance certificate shall
include a calculation of all financial covenants contained in this Agreement:
(i) no later than thirty (30) days after each calendar month, copies of
internally prepared financial statements, including, without limitation, balance
sheets and statements of income, retained earnings and cash flow of the
Borrowers, certified by the Chief Financial Officer of Representative; and
(ii) no later than one hundred twenty (120) days after the end of each of the
Borrowers’ Fiscal Years, audited annual consolidated and consolidating financial
statements with an unqualified opinion by independent certified public
accountants selected by the Borrowers and reasonably satisfactory to
Administrative Agent, which consolidated and consolidating financial

 
54
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




statements shall be accompanied by copies of any management letters sent to the
Borrowers by such accountants.
9.4    Annual Projections. No later than thirty (30) days prior to the beginning
of each Fiscal Year, the Borrowers shall deliver to Administrative Agent
projected balance sheets, statements of income and cash flow for the Borrowers,
for each of the twelve (12) months during such Fiscal Year, which shall include
the assumptions used therein, together with appropriate supporting details as
reasonably requested by Administrative Agent.
9.5    Explanation of Budgets and Projections. In conjunction with the delivery
of the annual presentation of projections or budgets referred to in Section 9.4
above, an executive officer of Representative shall be available upon request by
Administrative Agent to discuss in detail, all changes and developments between
the anticipated financial results included in such projections or budgets and
the historical financial statements of the Borrowers and shall prepare such
additional written reports explaining such charges and developments as
reasonably requested by Administrative Agent.
9.6    Public Reporting. Promptly upon the filing thereof, the Borrowers shall
deliver to Administrative Agent copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrowers or any
of their Subsidiaries files with the Securities and Exchange Commission, as well
as promptly providing to Administrative Agent copies of any reports and proxy
statements delivered to their shareholders. Documents required to be delivered
pursuant to this Section 9.6 (to the extent any such documents are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which any Borrower posts such documents, or provides a
link thereto on the Borrowers’ website.
9.7    Coal Leases. So long as the Second Lien Term Loan Agreement is in effect,
at least every six (6) months (or more frequently if reasonably requested by any
Agent), an updated schedule of all coal leases of the Parent and its
Subsidiaries, which schedule shall indicate current coal production and coal
production projections for the next three (3) years.
9.8    Other Information. Promptly following request therefor by Administrative
Agent, such other business or financial data, reports, appraisals and
projections as Administrative Agent may reasonably request.
SECTION 10    

TERMINATION
Lenders’ obligations under this Agreement shall be in effect from the date
hereof until the Maturity Date or such earlier date that the Obligations are
accelerated pursuant to Section 16 hereof. Upon the Maturity Date or the earlier
acceleration of the Obligations as set forth above, neither Administrative Agent
nor any Lender shall be obligated to make any additional Loans on or after the
date identified as the date on which the Obligations are to be repaid; and this
Agreement shall terminate on the date thereafter that the Obligations are Paid
in Full (except for such provisions that

 
55
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




by their terms survive the termination of this Agreement) and all Letters of
Credit are returned to the L/C Issuer for cancellation. At such time as
Borrowers have repaid all of the Obligations and all Letters of Credit are
returned to L/C Issuer for cancellation and this Agreement has terminated,
Borrowers shall deliver to Administrative Agent a release of all obligations and
liabilities of Administrative Agent and each Lender and their officers,
directors, employees, agents, parents, Subsidiaries and Affiliates to Borrowers,
and if Borrowers are obtaining new financing from another lender, Borrowers
shall request that such lender deliver an agreement to indemnify Administrative
Agent and Lenders, in form and substance satisfactory to Administrative Agent,
for checks or other amounts which Administrative Agent has credited to
Borrowers’ account. If, during the term of this Agreement, Borrowers prepay all
of the Obligations, return all Letters of Credit for cancellation or Cash
Collateralize such Letters of Credit, and this Agreement is terminated,
Borrowers agree to a prepayment fee to the Administrative Agent in accordance
with the terms of the Agent Fee Letter.
SECTION 11    

REPRESENTATIONS AND WARRANTIES
The Borrowers hereby represent and warrant to Administrative Agent and Lenders,
which representations and warranties (whether appearing in this Section 11 or
elsewhere) shall be true at the time of the Borrowers’ execution hereof, shall
remain true until the repayment in full and satisfaction of all the Obligations
and termination of this Agreement, and shall be remade by the Borrowers at the
time each Loan is made pursuant to this Agreement, provided, that
representations and warranties made as of a particular date shall be true and
correct as of such date:
11.1    Financial Statements and Other Information. The financial statements and
other written information delivered or to be delivered by the Borrowers to
Administrative Agent or any Lender at or prior to the date of this Agreement
fairly present in all material respects the financial condition of the Borrowers
as of the date of such financial statements and information, and there has been
no material adverse change in the financial condition or the operations of the
Borrowers since the date of the financial statements delivered to Administrative
Agent most recently prior to the date of this Agreement. All written information
now or heretofore furnished by the Borrowers to Administrative Agent is true and
correct as of the date with respect to which such information was furnished.
11.2    Locations. The office where each Borrower keeps its books, records and
accounts (or copies thereof) concerning the Collateral, each Borrower’s
principal place of business and all of each Borrower’s other places of business,
locations of Collateral and post office boxes and locations of bank accounts are
as set forth in Schedule 11.2 and at other locations within the continental
United States of which Administrative Agent has been advised by Borrowers in
accordance with Section 12.2.1. The Collateral, including, without limitation,
all Equipment of the Borrowers (except any part thereof which Borrowers shall
have advised Administrative Agent in writing consists of Collateral normally
used in more than one state) is kept, or, in the case of vehicles, based, only
at the addresses set forth on Schedule 11.2, and at other locations within the
continental United States of which Administrative Agent has been advised by
Borrowers in writing in accordance with Section 12.2.1 hereof.

 
56
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




11.3    Loans by the Borrowers. Borrowers have not made any loans or advances to
any Affiliate or other Person except as permitted by Section 13.6 hereof.
11.4    Accounts. Each Account which Borrowers shall, expressly or by
implication, request Administrative Agent to classify as an Eligible Account
shall, as of the time when such request is made, conform in all respects to the
requirements of such classification as set forth in the definition of Eligible
Account as set forth herein and as otherwise established by Administrative Agent
from time to time.
11.5    Liens. Borrowers are the lawful owner of all Collateral now purportedly
owned or hereafter purportedly acquired by the Borrowers, free from all liens,
claims, security interests, hypothecs and encumbrances whatsoever, whether
voluntarily or involuntarily created and whether or not perfected, other than
the Permitted Liens.
11.6    Organization, Authority and No Conflict. Westmoreland Resource Partners,
LP is a limited partnership duly organized, validly existing and in good
standing in the State of Delaware, and its state organizational identification
number is 4374727. Oxford Mining Company, LLC is a limited liability company
duly organized, validly existing and in good standing in the State of Ohio, and
its state organization identification number is 654281. Harrison Resources, LLC
is a limited liability company duly organized, validly existing and in good
standing in the State of Ohio, and its state organization identification number
is 1609669. Oxford Mining Company-Kentucky, LLC is a limited liability company
duly organized, validly existing and in good standing in the State of Kentucky,
and its state organization identification number is 0736682. Daron Coal Company,
LLC is a limited liability company duly organized, validly existing and in good
standing in the State of Ohio, and its state organization identification number
is 637123. Oxford Conesville, LLC is a limited liability company duly organized,
validly existing and in good standing in the State of Ohio, and its state
organization identification number is 2175766. Westmoreland Kemmerer Fee Coal
Holdings, LLC is a limited liability company duly organized, validly existing
and in good standing in the State of Delaware, and its state organization
identification number is 5655209. Westmoreland Kemmerer, LLC is a limited
liability company duly organized, validly existing and in good standing in the
State of Delaware, and its state organization identification number is 4798657.
Each Borrower is duly qualified and in good standing in all jurisdictions where
the nature and extent of the business transacted by it or the ownership of its
assets makes such qualification necessary or, if such Borrower is not so
qualified, such failure does not have a Material Adverse Effect. Each Borrower
has the right and power and is duly authorized and empowered to enter into,
execute and deliver this Agreement and the other Loan Documents to which it is a
party and perform its obligations hereunder and thereunder. Each Borrower’s
execution and delivery of, and its performance of its obligation under, this
Agreement and the other Loan Documents to which it is a party do not violate the
provisions of the organizational documents of such Borrower, or any statute,
regulation, ordinance or law, or any agreement, contract or other document to
which it is a party, except for agreements, contracts or other documents which
would not have a Material Adverse Effect. Each Borrower’s execution and delivery
of, and performance of its obligations under, this Agreement and the other Loan
Documents to which it is a party will not result in the imposition of any lien
or other encumbrance upon such Borrower’s property (other than Permitted Liens)
under any existing

 
57
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




indenture, mortgage, deed of trust, loan or credit agreement or other agreement
or instrument to which such Borrower is a party.
11.7    Litigation. Except as disclosed on Schedule 11.7 hereto, there are no
actions or proceedings which are pending or, to Borrowers’ knowledge, threatened
against any Borrower which is, in the reasonable determination of such Borrower,
reasonably likely to have a Material Adverse Effect. No Borrower has any
Commercial Tort Claims pending other than those set forth on Exhibit D hereto as
Exhibit D may be amended from time to time upon notice by any Borrower to
Administrative Agent.
11.8    Compliance with Laws and Maintenance of Permits. Borrowers have obtained
all governmental consents, franchises, certificates, licenses, authorizations,
approvals and permits necessary for the operation of the Borrowers’ businesses,
the lack of which would have a Material Adverse Effect. To the best of each
Borrower’s knowledge, all of the Borrowers’ businesses have at all times been
operated in accordance with all applicable laws including, without limitation,
all Environmental Laws. Borrowers are in compliance with all applicable federal,
state, local and foreign statutes, orders, regulations, rules and ordinances
(including, without limitation, Environmental Laws and statutes, orders,
regulations, rules and ordinances relating to taxes, employer and employee
contributions and similar items, securities, ERISA or employee health and
safety) the failure to comply with which would have a Material Adverse Effect.
Without limiting the generality of the foregoing, Borrowers have filed with the
appropriate governmental authority and are in full compliance with any and all
closure, reclamation, rehabilitation or similar plans required in respect of the
operation of the Borrowers’ businesses pursuant to applicable law including
without limitation any applicable Environmental Laws. Copies of all such
closure, reclamation, rehabilitation or other similar plans have been provided
by Borrowers to Administrative Agent.
11.9    Affiliate Transactions. Except as set forth on Schedule 11.9 or as
permitted pursuant to Section 11.3 or 13.4(v), no Borrower is conducting
transactions with any Affiliate other than transactions with Affiliates pursuant
to terms that are no less favorable to any Borrower than the terms upon which
such transactions would have been made in a comparable transaction at such time
on an arm’s length basis by such Borrower with a Person that is not an
Affiliate.
11.10    Names and Trade Names. Except as set forth on Schedule 11.10, during
the five (5) years immediately prior to the date of this Agreement, each
Borrower’s name has been as set forth on the first page of this Agreement and no
Borrower uses any trade or business names, assumed names, fictitious names or
division names in the operation of its business.
11.11    Equipment. Except for Permitted Liens, the Borrowers have good and
valid title to and ownership of all Equipment.
11.12    Enforceability. This Agreement and the other Loan Documents to which
any Borrower is a party are the legal, valid and binding obligations of such
Borrower and are enforceable against such Borrower in accordance with their
respective terms except as limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or similar federal, provincial or state laws or
judicial decisions relating to the rights of creditors.

 
58
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




11.13    Solvency. Each Borrower is, after giving effect to the transactions
contemplated hereby, solvent, able to pay its debts as they become due, has
capital sufficient to carry on its business, now owns property having a value
both at fair valuation and at present fair saleable value greater than the
amount required to pay its debts, and will not be rendered insolvent by the
execution and delivery of this Agreement or any of the other Loan Documents to
which it is a party or by completion of the transactions contemplated hereunder
or thereunder.
11.14    Indebtedness. Except as set forth on Schedule 11.14 or as otherwise
provided in the Second Lien Term Loan Agreement, no Borrower is obligated
(directly or indirectly), for any loans or other indebtedness for borrowed money
other than the Loans.
11.15    Margin Security and Use of Proceeds. None of the proceeds of the Loans
hereunder shall be used for the purpose of purchasing or carrying any margin
securities or for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase any margin securities or for any other purpose
not permitted by Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.
11.16    Parent, Subsidiaries and Affiliates. Except as set forth on
Schedule 11.16, no Borrower has any Parents, Subsidiaries or other Affiliates or
divisions, nor is any Borrower engaged in any joint venture or partnership with
any other Person that is not a Borrower.
11.17    No Defaults. No Borrower is in default under any material contract,
lease or commitment to which it is a party which default would have a Material
Adverse Effect, nor does any Borrower know of any dispute regarding any
contract, lease or commitment which would have a Material Adverse Effect.
11.18    Employee Matters. Except as set forth on Schedule 11.18, (a) neither
any Borrower nor any of its employees are subject to any collective bargaining
agreement, (b) no petition for certification or union election is pending with
respect to the employees of any Borrower and no union or collective bargaining
unit has sought such certification or recognition with respect to the employees
of any Borrower and (c) there are no strikes, slowdowns, work stoppages or
controversies pending or, to the knowledge of the Borrowers, threatened between
any Borrower and its employees. Except as set forth on Schedule 11.18, no
Borrower is a party to any employment contract with any officer or director of
any Borrower.
11.19    Intellectual Property. Each Borrower possesses adequate licenses,
patents, patent applications, copyrights, service marks, trademarks, trademark
applications, tradestyles and trade names to continue to conduct its business as
heretofore conducted by it except to the extent that the failure to possess such
items would not have a Material Adverse Effect.
11.20    Environmental Matters. Except as set forth on Schedule 11.20, no
Borrower has generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violated any
applicable Law including, without limitation, any Environmental Laws or any
license, permit, certificate, approval or similar authorization thereunder,
other than any violations that would not reasonably be expected to have a
Material Adverse Effect, and the

 
59
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




operations of each Borrower comply with all Environmental Laws and all licenses,
permits, certificates, approvals and similar authorizations thereunder
including, without limitation, any and all closure, reclamation, rehabilitation
or similar plans required in respect of the operation of the Borrowers’
businesses, other than to the extent any noncompliance would not be reasonably
expected to have a Material Adverse Effect. There has been no proceeding,
complaint, order, directive, claim, citation or notice by any governmental
authority or any other Person against or to any Borrower or, to each Borrower’s
knowledge, any investigation of any Borrower, nor is any proceeding, or to each
Borrower’s knowledge, investigation, pending or, to each Borrower’s knowledge,
threatened with respect to any non-compliance with or violation of the
requirements of any Environmental Law by any Borrower including, without
limitation, any non-compliance with or violation of any and all closure,
reclamation, rehabilitation or similar plans required in respect of the
operation of the Borrowers’ businesses or the release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental or health matter,
which would have a Material Adverse Effect. No Borrower has any material
liability (contingent or otherwise) in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.
11.21    ERISA Matters. Borrowers have paid and discharged all obligations and
liabilities arising under ERISA of a character which, if unpaid or unperformed,
would reasonably be expected to have a Material Adverse Effect.
11.22    Investment Company Act. No Borrower is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company” within the meaning of the Investment Company Act of 1940.
11.23    Anti-Terrorism Laws.
(a)    No Borrower (and, to the knowledge of each Borrower, no joint venture or
subsidiary thereof) is in violation in any material respect of any United States
Requirements of Law relating to terrorism, sanctions or money laundering (the
“Anti-Terrorism Laws”), including the United States Executive Order No. 13224 on
Terrorist Financing (the “Anti-Terrorism Order”) and the USA Patriot Act.
(b)    No Borrower (and, to the knowledge of each Borrower, no joint venture or
subsidiary thereof) (i) is listed in the annex to, or is otherwise subject to
the provisions of, the Anti-Terrorism Order, (ii) is owned or controlled by, or
acting for or on behalf of, any person listed in the annex to, or is otherwise
subject to the provisions of, the Anti-Terrorism Order, (iii) commits, threatens
or conspires to commit or supports “terrorism” as defined in the Anti-Terrorism
Order or (iv) is named as a “specially designated national and blocked person”
in the most current list published by OFAC.
(c)    No Borrower (and, to the knowledge of each Borrower, no joint venture or
Affiliate thereof) (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in clauses (b)(i) through (b)

 
60
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




(iv) above, (ii) deals in, or otherwise engages in any transactions relating to,
any property or interests in property blocked pursuant to the Anti-Terrorism
Order or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.
11.24    Reserved.
11.25    Reserved.
11.26    Investigations, Audits, Etc. Except as set forth on Schedule 11.26, no
Borrower is the subject of any review or audit by the IRS or any governmental
investigation concerning the violation or possible violation of any law
including, without limitation, any Environmental Laws.
11.27    Capitalization; Subsidiaries. The authorized equity interests and other
securities of each Borrower and its Subsidiaries are as set forth on
Schedule 11.27. All issued and outstanding equity interests of each Borrower and
its Subsidiaries are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens (other than restrictions under the
applicable organizational documents of such Borrower and its Subsidiaries and
Permitted Liens) and such equity interests or other securities were issued in
compliance with all applicable state, provincial and federal laws concerning the
issuance of such securities. The equity interests of each Borrower (other than
WMLP which is majority owned by Westmoreland Parent as of the Closing Date) and
its Subsidiaries are owned of record by the equityholders in the amounts set
forth on Schedule 11.27. As of the Closing Date, no equity interests of any
Borrower or any of its Subsidiaries other than those described above are issued
and outstanding. Except as provided in Schedule 11.27, there are no preemptive
or other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from any Borrower
or any of its Subsidiaries relating to any equity interests or other securities
of any Borrower or any of its Subsidiaries.
11.28    Insurance. Schedule 11.28 accurately summarizes or lists all of the
insurance policies or programs of Borrowers and their Subsidiaries. All such
policies are in full force and effect, underwritten by financially sound and
reputable insurers, sufficient for all applicable requirements of law and
otherwise are in compliance with the criteria set forth in Section 12.5. All
such policies will not in any way be affected by, or terminate or lapse by
reason of the consummation of any of the transactions contemplated by any of the
Transaction Documents.
11.29    Lung Disease Claims. So long as the Second Lien Term Loan Agreement is
in effect, the Borrowers and their Subsidiaries maintain adequate reserves for
future costs associated with any lung disease claim alleging pneumoconiosis or
silicosis or arising out of exposure or alleged exposure to coal dust or the
coal mining environment, and such reserves are not less than those required by
GAAP.
SECTION 12    

AFFIRMATIVE COVENANTS

 
61
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Until payment and satisfaction in full of all Obligations and termination of
this Agreement, unless Borrowers obtain the Required Lenders’ prior written
consent waiving or modifying any of Borrowers’ covenants hereunder in any
specific instance, each Borrower covenants and agrees as follows:
12.1    Maintenance of Records. Each Borrower shall at all times keep accurate
and complete books, records and accounts with respect to all of the Borrowers’
business activities, in accordance with sound accounting practices and GAAP
consistently applied, and shall keep such books, records and accounts, and any
copies thereof, only at the addresses indicated for such purpose on
Schedule 11.2.
12.2    Notices. The Borrowers shall:
12.2.1    Locations. Promptly (but in no event less than ten (10) days prior to
the occurrence thereof) notify Administrative Agent of the proposed opening of
any new place of business or new location of Collateral, the closing of any
existing place of business or location of Collateral, any change of in the
location of any Borrower’s books, records and accounts (or copies thereof), the
opening or closing of any post office box, the opening or closing of any bank
account or, if any of the Collateral consists of Goods of a type normally used
in more than one jurisdiction, the use of any such Goods in any state other than
a state in which the Borrowers have previously advised Administrative Agent that
such Goods will be used.
12.2.2    Eligible Accounts. Promptly upon becoming aware thereof, notify
Administrative Agent if any Account identified by Borrowers to Administrative
Agent as an Eligible Account becomes ineligible for any reason.
12.2.3    Litigation and Proceedings. Promptly upon becoming aware thereof,
notify Administrative Agent of any actions or proceedings which are pending or
threatened against any Borrower which would reasonably be expected to have a
Material Adverse Effect.
12.2.4    Names and Trade Names. Notify Administrative Agent within ten (10)
days after the change of its name or the use of any trade or business name,
assumed name, fictitious name or division name not previously disclosed to
Administrative Agent in writing.
12.2.5    ERISA Matters. Promptly notify Administrative Agent of (x) the
Borrowers’ knowledge of the occurrence of any “reportable event” (as defined in
ERISA) which would reasonably be expected to result in the termination by the
Pension Benefit Guaranty Corporation (the “PBGC”) of any employee benefit plan
(“Plan”) covering any officers or employees of any Borrower, any benefits of
which are, or are required to be, guaranteed by the PBGC, (y) receipt of any
notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor or (z) any Borrower’s intention to terminate
or withdraw from any Plan.
12.2.6    Environmental Matters. Promptly notify Administrative Agent upon
becoming aware of any investigation, proceeding, complaint, order, directive,
claim, citation or notice with respect to any non-compliance with or violation
of the requirements of any

 
62
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Environmental Law by any Borrower (including, without limitation, any
non-compliance with any closure, reclamation, rehabilitation or other similar
plans required in respect of the operation of the Borrowers’ businesses) or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials (other than pursuant to or in
accord with a valid permit, consent or approval obtained from the applicable
governmental authority) or any other environmental or health matter which
affects any Borrower or its business operations or assets or any properties at
which any Borrower has transported, stored or disposed of any Hazardous
Materials unless the foregoing would not reasonably be expected to have a
Material Adverse Effect.
12.2.7    Default; Material Adverse Change. Promptly advise Administrative Agent
of the occurrence of any event having or causing a Material Adverse Effect, and
the occurrence of any Default or Event of Default hereunder.
12.2.8    Subordinated Debt. Promptly from time to time, deliver to
Administrative Agent copies of any notices of default or acceleration received
from any holder or trustee of or other Person, under or with respect to any
Subordinated Debt.
12.2.9    Term Loan Notices. Promptly from time to time, deliver to
Administrative Agent copies of any material notices (including notices of
default or acceleration) received from Second Lien Term Loan Agent or any Second
Lien Term Loan Lender under the Second Lien Term Loan Agreement.
12.2.10    Term Loan Amendments and Waivers. Concurrently with the entering into
thereof, deliver to Administrative Agent copies of all amendments and waivers
entered into with respect to the Second Lien Term Loan.
12.2.11    Material Agreements. Promptly following a request by Administrative
Agent, notice of any material change, other than in the ordinary course of
business, to any Material Contract to which any Loan Party or any Subsidiary of
any Loan Party is a party;
12.2.12    Other Information. Promptly upon request, such other information
concerning the condition or operations, financial or otherwise, of any Loan
Party as any Administrative Agent (at its own request or at the request of any
Lender) may from time to time reasonably request.
All of the foregoing notices shall be provided by the Borrowers to
Administrative Agent in writing.
12.3    Compliance with Laws and Maintenance of Permits. Each Borrower shall
maintain all governmental consents, franchises, certificates, licenses,
authorizations, approvals and permits, the lack of which would have a Material
Adverse Effect, and each Borrower shall remain in compliance with all applicable
federal, state, provincial, local and foreign statutes, orders, regulations,
rules and ordinances (including, without limitation, Environmental Laws and
statutes, orders, regulations, rules and ordinances relating to taxes, employer
and employee contributions and similar items, securities, ERISA or employee
health and safety) including, without limitation, all of the closure,
reclamation, rehabilitation or other similar plans required in respect of the
operation

 
63
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




of the Borrowers’ businesses by any applicable law including, without
limitation, any Environmental Laws, the failure with which to comply would have
a Material Adverse Effect. Following any good faith determination by
Administrative Agent that there is non-compliance that would have a Material
Adverse Effect, or any condition which would have such a Material Adverse Effect
and that requires any action by or on behalf of any Borrower in order to avoid
any such non-compliance, the Borrowers shall, at their expense, cause an
independent environmental consultant acceptable to Administrative Agent to
conduct such evaluations as are appropriate and prepare and deliver a report
setting forth the results of such assessments, a proposed plan for correcting
the non-compliance and an estimate of the costs thereof.
12.4    Inspection and Audits. Each Borrower shall permit Administrative Agent,
or any Persons designated by it, to call at each Borrower’s place of business at
any reasonable times during business hours, upon reasonable prior written
notice, and, without hindrance or delay, to inspect the Collateral and the other
assets of the Borrowers and to inspect, audit, check and make extracts from each
Borrower’s books, records, journals, orders, receipts and any correspondence and
other data relating to each Borrower’s business, the Collateral or any
transactions between the parties hereto, and shall have the right to make such
verification concerning each Borrower’s business as Administrative Agent may
consider reasonable under the circumstances; provided, that unless an Event of
Default has occurred and is continuing, no more than two (2) inspections shall
occur in any Fiscal Year. The costs of any such inspection for which the
Borrowers shall be required to reimburse Administrative Agent shall not exceed
$25,000 per inspection. Each Borrower shall furnish to Administrative Agent such
information relevant to Administrative Agent’s rights under this Agreement and
the other Loan Documents as Administrative Agent shall at any time and from time
to time reasonably request. Administrative Agent, through its officers,
employees or agents shall have the right, at any time and from time to time, to
verify with any Borrower the validity, amount or any other matter relating to
any of such Borrower’s Accounts, by mail, telephone, telecopy, electronic mail,
or otherwise. Each Borrower authorizes Administrative Agent and its agents to
discuss the affairs, finances and business of such Borrower with any officers,
employees or directors of such Borrower or with its Parent or any Affiliate or
the officers, employees or directors of its Parent or any Affiliate, and to
discuss the financial condition of each Borrower with such Borrower’s
independent public accountants. Any such discussions shall be without liability
to Administrative Agent or to the Borrowers’ independent public accountants, so
long as the Borrowers are given a reasonable opportunity to be present for any
such discussions. The Borrowers shall pay to Administrative Agent all reasonable
customary fees and all costs and out-of-pocket expenses incurred by
Administrative Agent in the exercise of its rights under this Section 12.4, and
all of such fees, costs and expenses shall constitute Obligations hereunder,
shall be payable on demand, and, until paid, shall bear interest at the highest
rate then applicable to Loans hereunder. Any Lender may accompany Administrative
Agent on any such audit or inspection at its own cost.
12.5    Insurance. The Borrowers shall:
12.5.1    Casualty Insurance; Business Interruption Insurance. Keep the
Collateral and other assets of the Borrowers properly housed and insured for the
full insurable value thereof against loss or damage by fire, theft, explosion,
sprinklers, collision and such other risks as are customarily insured against by
Persons engaged in businesses similar to that of the Borrowers,

 
64
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




with such companies, in such amounts, with such deductibles, and under policies
in such form, as shall be satisfactory to Administrative Agent. Original (or
certified) copies of such policies of insurance have been or shall be, within
ninety (90) days after the date hereof, delivered to Administrative Agent,
together with evidence of payment of all premiums therefor, and shall contain an
endorsement, in form and substance acceptable to Administrative Agent, showing
loss under such insurance policies payable to Administrative Agent. Such
endorsement, or an independent instrument furnished to Administrative Agent,
shall provide that the insurance company shall give Administrative Agent at
least thirty (30) days written notice before any such policy of insurance is
altered or canceled and that no act, whether willful or negligent, or default of
the Borrowers or any other Person shall affect the right of Administrative Agent
to recover under such policy of insurance in case of loss or damage. In
addition, within thirty (30) days after the date of this Agreement, each
Borrower shall cause its insurance broker to execute and deliver to
Administrative Agent an agreement in form and substance acceptable to
Administrative Agent providing that all proceeds of its business interruption
insurance policies shall be paid to Administrative Agent for application to the
Obligations, or, upon satisfaction of all then-outstanding Obligations, to the
Borrowers. The Borrowers hereby direct all insurers under all policies of
insurance to pay all proceeds payable thereunder in excess of $500,000 directly
to Administrative Agent at any time that Obligations are outstanding, subject to
any requirements of the Intercreditor Agreement. Subject to the requirements of
the Intercreditor Agreement, the Borrowers irrevocably make, constitute and
appoint Administrative Agent (and all officers, employees or agents designated
by Administrative Agent) as each Borrower’s true and lawful attorney (and
agent-in-fact), effective only during any period(s) when any Obligations are
outstanding, for the purpose of making, settling and adjusting claims under such
policies of insurance, endorsing the name of the Borrowers on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and making all determinations and decisions with respect to such
policies of insurance; provided however, that if no Event of Default shall have
occurred and is continuing, the Borrowers may make, settle and adjust claims
involving less than $500,000 in the aggregate without Administrative Agent’s
consent. If no Obligations are outstanding at the time that Administrative Agent
receives any insurance proceeds, Administrative Agent shall deliver 100% of such
insurance proceeds to the Borrowers. If any Obligations are outstanding at the
time that Administrative Agent receives any insurance proceeds, provided no
Default or Event of Default exists, Administrative Agent shall deliver to
Borrower the lesser of (a) $500,000 of such insurance proceeds or (b) 100% of
such insurance proceeds, which Borrower shall use to repair or replace the
affected property within 180 days (or such longer period of time as agreed to by
Administrative Agent) of receipt of such proceeds. Any insurance proceeds
received by Administrative Agent that are not delivered to the Borrowers for the
replacement or repair of their properties shall be applied by Administrative
Agent to the Obligations with any excess after application to the Obligations
returned to the Borrowers.
12.5.2    Liability Insurance. Maintain, at its expense, such public liability
and third party property damage insurance as is customary for Persons engaged in
businesses similar to that of the Borrowers with such companies and in such
amounts, with such deductibles and under policies in such form as shall be
satisfactory to Administrative Agent and original (or certified) copies of such
policies (or a certificate of insurance acceptable to Administrative Agent) have
been or shall be delivered to Administrative Agent, together with evidence of
payment of all premiums therefor; each such policy shall contain an endorsement
within sixty (60) days after the date hereof

 
65
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




(or such later date as permitted by Administrative Agent in its sole discretion)
showing Administrative Agent as additional insured thereunder as its interests
appear and providing that the insurance company shall give Administrative Agent
at least thirty (30) days’ written notice before any such policy shall be
altered or canceled.
12.5.3    Administrative Agent May Purchase Insurance. If the Borrowers at any
time or times hereafter shall fail to obtain or maintain any of the policies of
insurance required above (and provide evidence thereof to Administrative Agent)
or to pay any premium relating thereto, then Administrative Agent, without
waiving or releasing any obligation or default by the Borrowers hereunder, may
(but shall be under no obligation to) obtain and maintain such policies of
insurance and pay such premiums and take such other actions with respect thereto
as Administrative Agent deems advisable upon notice to the Representative. Such
insurance, if obtained by Administrative Agent, may, but need not, protect the
Borrowers’ interests or pay any claim made by or against the Borrowers with
respect to the Collateral. Such insurance may be more expensive than the cost of
insurance the Borrowers may be able to obtain themselves and may be cancelled
only upon the Borrowers providing evidence that they have obtained the insurance
as required above. All sums disbursed by Administrative Agent in connection with
any such actions, including, without limitation, court costs, expenses, other
charges relating thereto and reasonable attorneys’ fees, shall constitute Loans
hereunder, shall be payable within five (5) Business Days after receipt of
demand thereof from Administrative Agent, by the Borrowers to Administrative
Agent and, until paid, shall bear interest at the highest rate then applicable
to Loans hereunder. This provision shall constitute the notice to the Borrowers
required pursuant to paragraph (3) of section 180/10 of Chapter 815 of the
Illinois Compiled Statutes (2004).
12.6    Collateral. The Borrowers shall keep the Collateral in good condition,
repair and order (normal wear and tear and obsolete equipment excepted) and
shall make all necessary repairs to the Equipment and replacements thereof so
that the operating efficiency and the value thereof shall at all times be
preserved and maintained in all material respects. The Borrowers shall permit
Administrative Agent to examine any of the Collateral pursuant to Section 12.4,
and shall, within five (5) Business Days after receiving a request therefor from
Administrative Agent, deliver to Administrative Agent any and all evidence of
ownership of any of the Equipment including, without limitation, certificates of
title and applications of title. The Borrowers shall, at the request of
Administrative Agent, indicate on its records concerning the Collateral a
notation, in form satisfactory to Administrative Agent, of the security interest
of Administrative Agent hereunder.
12.7    Use of Proceeds. The Borrowers shall use the proceeds of the Loans
solely for (i) working capital purposes and (ii) other business purposes of the
Borrowers.
12.8    Taxes. Each Borrower shall file all required tax returns and pay all of
its taxes when due, subject to any extensions granted by the applicable taxing
authority, including, without limitation, taxes imposed by federal, provincial,
state or municipal agencies, and shall cause any liens for taxes to be promptly
released; provided, that a Borrower shall not be required to pay any such tax so
long as (i) the Borrowers are contesting the payment of such taxes in good faith
by appropriate proceedings, (ii) the Borrowers have created and maintain
adequate reserves on their books in accordance with GAAP for such taxes; and
(iii) the contesting of any such payment does

 
66
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




not give rise to a lien for taxes in an amount in excess of $500,000 in the
aggregate; and (iv) Borrowers keep on deposit with Administrative Agent (such
deposit to be held without interest) or a reserve is maintained against
Borrowers’ availability to borrow money under Section 2.1, in either case, in an
amount of money which, in the sole judgment of Administrative Agent, is
sufficient to pay such taxes and any interest or penalties that may accrue
thereon; and (v) if Borrowers fail to prosecute such contest with reasonable
diligence, Administrative Agent may apply the money so deposited in payment of
such taxes. If any Borrower fails to pay any such taxes and in the absence of
any such contest by such Borrower, Administrative Agent may (but shall be under
no obligation to) advance and pay any sums required to pay any such taxes and/or
to secure the release of any lien therefor, and any sums so advanced by
Administrative Agent shall constitute Loans hereunder, shall be payable by the
Borrowers to Administrative Agent within five (5) Business Days after receipt of
demand thereof from Administrative Agent,, and, until paid, shall bear interest
at the highest rate then applicable to Loans hereunder.
12.9    Intellectual Property. Each Borrower shall maintain adequate licenses,
patents, patent applications, copyrights, service marks, trademarks, trademark
applications, tradestyles and trade names to continue its business as heretofore
conducted by it or as hereafter conducted by it unless the failure to maintain
any of the foregoing would not reasonably be expected to have a Material Adverse
Effect.
12.10    Checking Accounts and Cash Management Services. Unless Administrative
Agent otherwise consents in writing, in order to facilitate Administrative
Agent’s maintenance and monitoring of the Collateral, the Borrowers shall
maintain, and shall cause each of their Subsidiaries to maintain its general
checking/controlled disbursement account and its other deposit accounts with
Administrative Agent. The Borrowers shall be responsible for all normal charges
assessed thereon. Notwithstanding the foregoing, the Borrowers shall be
permitted to maintain petty cash accounts, so long as all such accounts do not
have more than $100,000 on deposit at any time. Schedule 12.10 also sets forth
all restricted cash accounts which are utilized exclusively to deposit cash
collateral securing reclamation bonds required in the ordinary course of
business or reclamation deposits from customers received in the ordinary course
of business (collectively, the “Restricted Accounts”). Such Restricted Accounts
are not required to be subject to account control agreements.
12.11    USA Patriot Act, Bank Secrecy Act and Office of Foreign Asset Control.
The Borrowers shall ensure, and cause each other Loan Party to ensure, that
(a) no Person who owns a controlling interest in or otherwise controls a Loan
Party is or shall be (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation or (ii) a
Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders, and (b) comply, and cause each other Loan Party to comply,
with all applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations of any applicable jurisdiction.
12.12    Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause
each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all

 
67
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




permits, licenses, authorizations, approvals, entitlements and accreditations
which are necessary or useful in the proper conduct of its business.
12.13    Further Assurances.
(a)    Promptly upon request by Administrative Agent, the Borrowers shall and
shall cause their Subsidiaries to correct any material defect or error that may
be discovered in any Loan Document or in the execution or acknowledgment
thereof; and
(b)    The Borrowers shall, and shall cause their Subsidiaries to promptly upon
reasonable request by Administrative Agent, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, agreements, certificates, assurances and other instruments
as Administrative Agent may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the Loan Documents or (B) assure,
preserve, protect and confirm more effectively unto Administrative Agent the
rights granted or now or hereafter intended to be granted to Administrative
Agent under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Borrower is or will be a party.
(c)    Promptly upon request by Administrative Agent, the Borrowers shall use
commercially reasonable efforts to obtain landlord waivers in form and substance
acceptable to Administrative Agent.
(d)    In the event that any person becomes a domestic Subsidiary of any
Borrower, such Borrower shall as soon as practicable, but in any event no later
than 30 days after the date such Person becomes a domestic Subsidiary of such
Borrower (or such later time as Administrative Agent may agree, in its sole
discretion) (i) cause such domestic Subsidiary to become a Borrower hereunder by
executing and delivering to Administrative Agent a counterpart agreement joining
such Subsidiary to this Agreement, and (ii) take all such actions and execute
and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements and certificates reasonably requested by Administrative
Agent to ensure all of such domestic Subsidiary’s assets that are of the type
described in Section 5.1 hereof are subject to a first priority security
interest in favor of Administrative Agent. In the event that any Person becomes
a foreign Subsidiary of any Borrower, and the ownership interests of such
foreign Subsidiary are owned by any Borrower or by any domestic Subsidiary
thereof, such Borrower shall, or shall cause such domestic Subsidiary to, within
30 days after the date such Person becomes a foreign Subsidiary of any Borrower
(or such later time as Administrative Agent may agree in its sole discretion),
deliver all such documents, instruments, agreements and certificates and take,
or shall cause such domestic Subsidiary to take, all of the actions necessary to
grant and to perfect a first priority Lien in favor of Administrative Agent in
65% of such ownership interests, if not prohibited by the terms and conditions
of the Second Lien Term Loan Agreement. With respect to each such Subsidiary,
such Borrower shall promptly send to Administrative Agent written notice setting
forth the date on which such Person became a Subsidiary of such Borrower.

 
68
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




SECTION 13    

NEGATIVE COVENANTS
Until payment and satisfaction in full of all Obligations and termination of
this Agreement, unless Borrowers obtain the Required Lenders’ prior written
consent waiving or modifying any of Borrowers’ covenants hereunder in any
specific instance, each Borrower agrees as follows:
13.1    Guaranties. Borrowers shall not, and shall not permit any other Borrower
to assume, guarantee or endorse, or otherwise become liable in connection with,
the obligations of any Person, except for (i) guarantees from any Borrower in
respect of the obligations owed by another Borrower to the extent such
obligations are permitted to be incurred under this Agreement, (ii) the guaranty
by the Borrowers of the Second Lien Term Loan Facility in accordance with the
Second Lien Term Loan Agreement, (iii) by endorsement of instruments for deposit
or collection or similar transactions in the ordinary course of business or
(iv) as permitted by Section 13.14 hereof.
13.2    Indebtedness. Borrowers shall not, and shall not permit any other
Borrower to create, incur, assume or become obligated (directly or indirectly)
for, any loans or other indebtedness for borrowed money other than the Loans,
except that Borrowers may (i) borrow money from a Person other than Lender on an
unsecured and subordinated basis if a subordination agreement in favor of
Administrative Agent and Lenders and in form and substance satisfactory to
Administrative Agent in its sole discretion is executed and delivered to
Administrative Agent relative thereto; (ii) maintain their present indebtedness
listed on Schedule 11.14 hereto; (iii) incur unsecured indebtedness to trade
creditors in the ordinary course of business; (iv) incur purchase money
indebtedness or Capital Lease obligations in connection with Capital
Expenditures; (v) incur the term loan Debt as described in the Second Lien Term
Loan Documents as in effect on the date hereof so long as such term loan Debt is
at all times subject to the subordination provisions set forth in the
Intercreditor Agreement; and (vi) to the extent not covered above and without
duplication, Permitted Indebtedness. In addition, any Borrower may create,
incur, assume or be obligated (directly or indirectly) for, any loans or other
indebtedness for borrowed money from any other Borrower; provided that such
indebtedness is subordinate to the Obligations pursuant to a subordination
agreement in form and substance acceptable to Administrative Agent.
13.3    Liens. The Borrowers shall not, and shall not permit any other Borrower
to grant or permit to exist (voluntarily or involuntarily) any lien, claim,
security interest, hypothec or other encumbrance whatsoever on any of its
assets, other than Permitted Liens.
13.4    Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions
Outside the Ordinary Course of Business. Except as described on Schedule 13.4
hereto, the Borrowers shall not, and shall not permit any other Borrower to
(i) enter into any merger or consolidation; (ii) change the jurisdiction of any
Borrower’s organization or enter into any transaction which has the effect of
changing any Borrower’s jurisdiction of organization; (iii) sell, lease or
otherwise dispose of any of its assets other than the sale, lease or
dispositions of assets (a) in the ordinary course of business, (b) that are no
longer used or useful in the conduct of such Borrower’s business, (c) from one
Borrower to another Borrower or (d) which are set forth in items (1)-(11) in the
definition of Asset Sales; (iv) enter into any Acquisition other than
(a) Permitted Investments and (b) upon at least 10

 
69
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




days’ notice to Administrative Agent, subject Acquisitions by one or more
Borrowers of the assets, stock or other equity interest of one or more other
Borrowers located within the same country of corporate organization; or
(v) enter into any other transaction outside the ordinary course of the
Borrowers’ business, including, without limitation, any purchase, redemption or
retirement of any shares of any class of its stock or any other equity interest
(other than the purchase, redemption or retirement of any Borrowers stock held
by officers, directors or employees or former officers directors or employees
(or their transferees, estates or beneficiaries under their estates), upon their
death, disability, retirement, severance or termination of employment or service
pursuant to any employee benefit plan or agreement or awarded to an employee to
pay for the taxes payable by such employee upon such grant or award or the
vesting thereof, in all cases, in an amount not to exceed $500,000 in the
aggregate in any fiscal year), and any issuance of any shares of, or warrants or
other rights to receive or purchase any shares of, any class of its stock or any
other equity interest, other than pursuant to any employee benefit plan or
agreement. Except in connection with any transaction described on Schedule 13.4
hereto or in connection with a Permitted Acquisition, the Borrowers shall not
form any Subsidiaries or enter into any joint ventures or partnerships with any
other Person other than another Borrower without the prior written consent of
Administrative Agent.
13.5    Dividends and Distributions. No Borrower may declare or pay any dividend
or other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding,
(ii) make any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, except as permitted by
Section 13.4(iv), (iii) make any payment to retire, or to obtain the surrender
of any outstanding warrants, options or other rights for the purchase or
acquisition of any class of Equity Interests of any Loan Party, now or hereafter
outstanding, (iv) return any Equity Interests to any equityholders of any Loan
Party or any of its Subsidiaries, or make any other distribution of property,
assets, shares of Equity Interests, warrants, rights, options, obligations or
securities thereto as such, (v) make any payment on account of any earn-out or
similar deferred payment obligation or (vi) pay any management fees or any other
fees or expenses (including the reimbursement thereof by any Loan Party or any
of its Subsidiaries) pursuant to any management, consulting or other services
agreement to any of the equityholders of any Loan Party or any of its
Subsidiaries or other Affiliates, or to any other Subsidiaries or Affiliates of
any Loan Party; provided, however, that: (I) any Loan Party or any of its
Subsidiaries may make reimbursement payments to General Partner for all direct
and reasonable out-of-pocket expenses it incurs or payments it makes on behalf
of the Loan Parties and their Subsidiaries under the Services Agreement as in
effect on the Closing Date, (II) so long as no Event of Default has occurred and
is continuing or would result from such payment, any Loan Party may pay the G&A
Fixed Fee (as defined in the Services Agreement as in effect on the Closing
Date) in an amount not to exceed $500,000 in the aggregate for the Fiscal Year
ended 2015 and each fiscal year ended thereafter, subject to annual increases
based on the Consumer Price Index in accordance with the terms of the Services
Agreement (as in effect on the Closing Date), (III) any Subsidiary of a Borrower
may pay dividends or make distributions to any other Borrower, (IV) the Parent
may pay dividends or make distributions in the form of limited partner Equity
Interests, and (V) the Parent may perform redemptions and pay cash dividends and
distributions to the equityholders of the Parent so long as (A) no Event of
Default has occurred and is continuing or would result from such dividend and/or

 
70
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




distribution and (B) an authorized officer of the Parent has delivered a
certificate to the Administrative Agent certifying that (1) on a pro forma basis
immediately after giving effect to such redemption, dividend and/or
distribution, (x) the Consolidated Dividend Total Net Leverage Ratio of the
Parent and its Subsidiaries as of the end of the fiscal quarter most recently
ended as to which financial statements were required to be delivered pursuant to
this Agreement was less than or equal to 3.75:1.00 and (y) the Consolidated
Dividend Fixed Charge Coverage Ratio of the Parent and its Subsidiaries as of
the end of the fiscal quarter most recently ended as to which financial
statements were required to be delivered pursuant to this Agreement was not less
than 1.00:1.00, and (2) the Loan Parties have Qualified Cash of at least
$7,500,000 immediately after giving effect to such redemption, dividend and/or
distribution; provided that the Parent shall be permitted to perform redemptions
and make cash dividends and distributions in an aggregate amount not to exceed
$15,000,000 without being required to satisfy the condition set forth in
clause (IV)(B)(1).
13.6    Investments. The Borrowers shall not and shall not permit any Borrower
to make any Investment other than Permitted Investments.
13.7    Fundamental Changes, Line of Business. No Borrower shall (i) amend its
organizational documents or change its Fiscal Year unless (w) such actions would
not have a Material Adverse Effect; (x) such actions would not adversely affect
the obligations of any Borrower or any Loan Party to Administrative Agent and
Lenders; (y) such actions would not adversely affect the interpretation of any
of the terms of this Agreement or the other Loan Documents and
(z) Administrative Agent has received five (5) Business Days’ prior written
notice of such amendment or change; or (ii) enter into a new line of business
materially different from the Borrowers’ current businesses.
13.8    Reserved.
13.9    Reserved.
13.10    Affiliate Transactions. Except as set forth on Schedule 11.9 hereto or
as permitted pursuant to Section 11.3 hereof, the Borrowers shall not conduct or
permit any other Borrower to conduct, transactions with Affiliates other than
transactions with Affiliates pursuant to terms that are no less favorable to any
Borrower than the terms upon which such transactions would have been made in a
comparable transaction at such time on an arm’s length basis by such Borrower
with a Person that is not an Affiliate; provided, however, that the foregoing
restrictions shall not apply to intra-company transactions among the Borrowers.
13.11    Settling of Accounts. Except for discount for prompt payment in the
ordinary course of business, the Borrowers shall not settle or adjust any
Account identified by the Borrowers as an Eligible Account, except that if no
Event of Default has occurred and is continuing, the Borrowers may settle or
adjust any Eligible Account upon providing notice to Administrative Agent of
such settlement or adjustment, at which time the Eligible Account will be
removed from the Revolving Loan Availability. Following the occurrence and
during the continuance of an Event of Default, the Borrowers shall not settle or
adjust any Account without the consent of Administrative Agent.

 
71
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




13.12    Restriction of Amendments to Certain Documents. The Borrowers shall
not, nor shall they permit any Subsidiary to, amend or otherwise modify, or
waive any rights under, any Second Lien Term Loan Documents if, in any case,
such amendment, modification or waiver would be adverse in any material respect
to the interests of Administrative Agent (and unless, as applicable, in
compliance with the terms of the Intercreditor Agreement).
13.13    Payments on Second Lien Term Loan Facility. Borrower shall not, nor
shall it permit any Subsidiary to, make any redemption, prepayment, defeasance,
repurchase of any payments in respect of any Subordinated Debt except in
accordance with the corresponding Subordination Agreement related thereto.
13.14    Contingent Obligations. The Borrowers shall not, nor shall the
Borrowers permit any of their Subsidiaries directly or indirectly to, create or
become or be liable with respect to any Contingent Obligation except: (a) those
resulting from endorsement of negotiable instruments for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business; (b) those arising under guaranties and indemnities
of or relating to the Obligations or under guaranties permitted under
Section 13.1; and (c) those arising under Hedging Agreements.
SECTION 14    

FINANCIAL COVENANTS
The Borrowers shall maintain and keep in full force and effect each of the
financial covenants set forth below:
14.1    Fixed Charge Coverage. Borrowers shall not permit the Consolidated
Financial Covenant Fixed Charge Coverage Ratio for each period of four
consecutive quarters beginning September 30, 2015 to be less than 1.0:1.0 tested
on the last day of each quarter. Notwithstanding the foregoing, the financial
covenants contained in this Section 14.1 shall only be tested to the extent the
sum of (i) all Revolving Loans plus (ii) Letter of Credit Obligations plus
(iii) the amount of all accounts payable which are outstanding more than 30 days
from their due date less (iv) the amount of Qualified Cash, is greater than zero
dollars ($0) as of each calendar quarter end.
14.2    Accounting Matters. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either any Borrower or any Lender shall so request, Administrative
Agent and the Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 
72
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




SECTION 15    

DEFAULT
The occurrence of any one or more of the following events shall constitute an
“Event of Default” by the Borrowers hereunder:
15.1    Payment. The failure of any Borrower to pay within three (3) days after
due or declared due, any of the Obligations constituting principal, interest or
fees; provided, however, that the failure to pay such Obligations on the
Maturity Date shall constitute an immediate Event of Default hereunder.
15.2    Breach of this Agreement and the other Loan Documents. The failure of
any Borrower to perform, keep or observe any of the covenants, conditions,
promises, agreements or obligations of such Borrower under this Agreement or any
of the other Loan Documents (other than breaches described in Section 15.1);
provided that any such failure by any Borrower under subsections 12.1, 12.2.1,
12.2.3, 12.2.4, 12.2.5, 12.2.6, 12.3 and 12.8 of this Agreement shall not
constitute an Event of Default hereunder until the fifteenth (15th) day
following the earlier of the date on which (i) an executive officer of any
Borrower has become aware of such default or (ii) notice of such default has
been received by any Borrower from Administrative Agent.
15.3    Breach of Representations and Warranties. The making or furnishing by
any Borrower to Administrative Agent of any representation, warranty,
certificate, schedule, report or other communication within or in connection
with this Agreement or the other Loan Documents or in connection with any other
agreement between such Borrower and Administrative Agent or any Lender, which is
untrue or misleading in any material respect as of the date made.
15.4    Loss of Collateral. The loss, theft, damage or destruction of any of the
Collateral not covered by insurance in an amount in excess of $500,000 in the
aggregate for all such events during any Fiscal Year as determined by
Administrative Agent in its sole discretion exercised in good faith.
15.5    Levy, Seizure or Attachment. The making or any attempt by any Person to
make any levy, seizure or attachment upon any of the Collateral in excess of
$500,000.
15.6    Bankruptcy or Similar Proceedings. The commencement of any proceedings
in bankruptcy by or against any Borrower or for the liquidation or
reorganization of any Borrower, or alleging that any Borrower is insolvent or
unable to pay its debts as they mature, or for the readjustment or arrangement
of any Borrower’s debts, whether under the United States Bankruptcy Code or
under any other law, whether state, provincial or federal, now or hereafter
existing, for the relief of debtors, or the commencement of any analogous
statutory or non-statutory proceedings involving any Borrower; provided,
however, that if such commencement of proceedings against such Borrower is
involuntary, such action shall not constitute an Event of Default unless such
proceedings are not dismissed within sixty (60) days after the commencement of
such proceedings, though Administrative Agent and Lenders shall have no
obligation to make Loans to or issue, or

 
73
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




cause to be issued, Letters of Credit on behalf of any Borrower during such
sixty (60) day period or, if earlier, until such proceedings are dismissed.
15.7    Appointment of Receiver. The appointment of a receiver or trustee for
any Borrower, for any substantial part of the Collateral or for any substantial
part of any Borrower’s assets or the institution of any proceedings for the
dissolution, or the full or partial liquidation, or the merger or consolidation,
of any Borrower which is a corporation, limited liability company or a
partnership; provided, however, that if such appointment or commencement of
proceedings against such Borrower is involuntary, such action shall not
constitute an Event of Default unless such appointment is not revoked or such
proceedings are not dismissed within sixty (60) days after the commencement of
such proceedings, though Administrative Agent and Lenders shall have no
obligation to make Loans to or issue, or cause to be issued, Letters of Credit
on behalf of any Borrower during such sixty (60) day period or, if earlier,
until such appointment is revoked or such proceedings are dismissed.
15.8    Judgment. The entry of any judgments or orders aggregating in excess of
$500,000 against any Borrower that is not covered by insurance and that which
remains unsatisfied or undischarged and in effect for sixty (60) days after such
entry without a stay of enforcement or execution.
15.9    Change of Control. Any Change in Control shall occur.
15.10    Material Adverse Change. Any material adverse change in the Collateral,
business, property, assets, operations or condition, financial or otherwise of
the Borrowers, taken as a whole, as determined by Administrative Agent in its
reasonable credit judgment exercised in good faith or the occurrence of any
event which, in Administrative Agent’s reasonable credit judgment exercised in
good faith, would reasonably be expected to have a Material Adverse Effect.
15.11    Second Lien Term Loan. Any Borrower defaults in the performance of any
payment or other material obligation in the Second Lien Term Loan Documents
(after any applicable grace or cure period provided for in the Second Lien Term
Loan Documents) or any other “Event of Default” (as defined in the applicable
Second Lien Term Loan Documents) shall occur under the Second Lien Term Loan
Agreement.
15.12    Other Indebtedness. A failure of any Borrower to pay when due or within
any applicable grace period, whichever is later, any principal or interest on
other Indebtedness or any Contingent Obligations if such failure would
reasonably be expect to have a Material Adverse Effect or (ii) breach of default
of a Borrower of any covenants, conditions, promises, agreements or obligations
of a Borrower under written agreements entered into in connection with such
other Indebtedness or Contingent Obligations, if such breach, default or
occurrence would reasonably be expected to have a Material Adverse Effect.
15.13    ERISA. (i) A contribution failure in excess of $500,000 occurs with
respect to any Pension Plan sufficient to give rise to a Lien under Section 302
of ERISA or Internal Revenue Code Section 412; or (ii) there shall occur an
ERISA Event that would reasonably be expected to cause

 
74
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




any Borrower or any member of its Controlled Group to incur a liability or
obligation to anyone in excess of $500,000.
15.14    Invalidity of Subordination Provisions, etc. Any subordination
provision in any document or instrument governing the Second Lien Term Loan
Facility (including, but not limited to, the Intercreditor Agreement), or any
subordination provision in any subordination agreement that relates to any
Subordinated Debt, or any subordination provision in any guaranty by any
Borrower of the Second Lien Term Loan Facility or any Subordinated Debt, shall
cease to be in full force and effect, or any Borrower or the holder of the
Second Lien Term Loan Facility or any Subordinated Debt shall contest in any
manner the validity, binding nature or enforceability of any such provision.
SECTION 16    

REMEDIES UPON AN EVENT OF DEFAULT
16.1    Acceleration. Upon the occurrence and during the continuance of an Event
of Default described in Sections 15.6 or 15.7 hereof, all of the Obligations
shall immediately and automatically become due and payable, without notice of
any kind (provided, however, that notwithstanding the foregoing, Hedging
Obligations shall only terminate in accordance with the terms of the relevant
Hedging Agreement). Upon the occurrence of any other Event of Default, the
Administrative Agent may, and shall, at the direction of the Required Lenders,
in each case in their sole discretion, upon notice to the Representative,
declare the Obligations to be immediately due and payable.
16.2    Other Remedies. Upon the occurrence and during the continuance of an
Event of Default, Administrative Agent may, and at the direction of Required
Lenders shall, exercise from time to time any rights and remedies available to
it under the Uniform Commercial Code and any other applicable law in addition
to, and not in lieu of, any rights and remedies expressly granted in this
Agreement or in any of the other Loan Documents and all of Administrative
Agent’s and Lenders’ rights and remedies shall be cumulative and non-exclusive
to the extent permitted by law. In particular, but not by way of limitation of
the foregoing, Administrative Agent may, and at the direction of Required
Lenders shall, appoint, remove or reappoint by instrument in writing, any Person
or Persons, whether an officer or officers or an employee or employees of any
Borrower or not, to be an interim receiver, receiver or receivers (hereinafter
called a “Receiver,” which term when used herein shall include a receiver and
manager) of such Collateral (including any interest, income or profits
therefrom). Any such Receiver shall, to the extent permitted by applicable law,
be deemed the agent of such Borrower and not of Administrative Agent or any of
the Lenders, and neither Administrative Agent or any of the Lenders shall be in
any way responsible for any misconduct, negligence or non-feasance on the part
of any such Receiver or its servants, agents or employees. Subject to the
provisions of the instrument appointing it, any such Receiver shall (i) have
such powers as have been granted to Administrative Agent or any of the Lenders
under this Agreement and (ii) shall be entitled to exercise such powers at any
time that such powers would otherwise be exercisable by Administrative Agent or
any of the Lenders under this Agreement, which powers shall include, but are not
limited to, the power to take possession of the Collateral, to preserve the
Collateral or its value, to carry on or concur in carrying on all or any part of
the

 
75
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




business of any Borrower and to sell, lease, license or otherwise dispose of or
concur in selling, leasing, licensing or otherwise disposing of the Collateral.
To facilitate the foregoing powers, any such Receiver may, to the exclusion of
all others, including any Borrower, enter upon, use and occupy all premises
owned or occupied by any Borrower wherein the Collateral may be situate,
maintain the Collateral upon such premises, borrow money on a secured or
unsecured basis and use the Collateral directly in carrying on any Borrower’s
business or as security for loans or advances to enable the Receiver to carry on
any Borrower’s business or otherwise, as such Receiver shall, in its reasonable
discretion, determine. Except as may be otherwise directed by Administrative
Agent or any of the Lenders, all money received from time to time by such
Receiver in carrying out his/her/its appointment shall be received in trust for
and be paid over to Administrative Agent or any of the Lenders and any surplus
shall be applied in accordance with applicable law. Every such Receiver may, in
the discretion of Administrative Agent or any of the Lenders, be vested with, in
addition to the rights set out herein, all or any of the rights and powers of
Administrative Agent or any of the Lenders described in this Agreement. In
addition, but also not by way of limitation of the foregoing, Administrative
Agent may, and at the discretion of Required Lenders shall, without notice,
demand or legal process of any kind, take possession of any or all of the
Collateral (in addition to Collateral of which it already has possession),
wherever it may be found, and for that purpose may pursue the same wherever it
may be found, and may enter onto any of the Borrowers’ premises where any of the
Collateral may be, and search for, take possession of, remove, keep and store
any of the Collateral until the same shall be sold or otherwise disposed of, and
Administrative Agent shall have the right to store the same at any of the
Borrowers’ premises without cost to Administrative Agent or Lenders. At
Administrative Agent’s request, the Borrowers shall, at the Borrowers’ expense,
assemble the Collateral and make it available to Administrative Agent at one or
more places to be designated by Administrative Agent and reasonably convenient
to Administrative Agent and the Borrowers. Any notification of intended
disposition of any of the Collateral required by law will be deemed to be a
reasonable authenticated notification of disposition if given in writing at
least ten (10) days prior to such disposition and such notice shall (i) describe
Administrative Agent and Lenders and the Borrowers, (ii) describe the Collateral
that is the subject of the intended disposition, (iii) state the method of the
intended disposition, (iv) state that the Borrowers are entitled to an
accounting of the Obligations and state the charge, if any, for an accounting
and (v) state the time and place of any public disposition or the time after
which any private sale is to be made. Administrative Agent may disclaim any
warranties that might arise in connection with the sale, lease or other
disposition of the Collateral and has no obligation to provide any warranties at
such time. Any Proceeds of any disposition by Administrative Agent of any of the
Collateral may be applied by Administrative Agent to the payment of expenses in
connection with the Collateral, including, without limitation, reasonable legal
expenses and reasonable attorneys’ fees, and any balance of such Proceeds and
all other payments received by Administrative Agent during the continuance of an
Event of Default may be applied by Administrative Agent toward the payment of
such of the Obligations, and in such order of application as required by the UCC
or, if the UCC does not contain such requirements, as Administrative Agent may
from time to time elect. In the absence of an Event of Default, the Proceeds
from the sale of, or other realization upon, all or any part of the Collateral
in payment of the Obligations shall be applied in the following order (unless
the provisions of this Agreement specify otherwise):

 
76
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




1,    to the payment of all expenses and indemnities of Administrative Agent (in
its capacity as such), including Attorney Costs, and any other Obligations owing
to Administrative Agent in respect of sums advanced by Administrative Agent to
preserve the Collateral or to preserve its security interest in the Collateral,
until paid in full:
2,    to the payment of all of the Secured Obligations in respect of the Swing
Line Loans to the Swing Line Lender, until paid in full;
3,    to the payment of all of the Obligations consisting of accrued and unpaid
interest owing to the Lenders and Letter of Credit fees owing to the L/C Issuer,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause THIRD payable to them, until paid in full;
4,    to the payment of all Obligations consisting of principal owing to the
Lenders and Bank Product Obligations owing to Lenders or their Affiliates,
ratably among the Lenders and their Affiliates in proportion to the respective
amounts described in this clause FOURTH held by them, until paid in full;
5,    to the payment of the Lenders an amount equal to all Obligations in
respect of outstanding Letters of Credit to be held as Cash Collateral in
respect of such Obligations;
6,    to the payment of all other Obligations owing to the Lenders until paid in
full; and
7,    with the remaining Proceeds, if any, to the Borrowers or to whomever may
be otherwise lawfully entitled to receive such amounts.
16.3    Credit Bidding. The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
provider shall be deemed to authorize) Administrative Agent, based upon the
instruction of the Required Lenders, to Credit Bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (and the Loan Parties shall approve Administrative Agent as a
qualified bidder and such Credit Bid as qualified bid) at any sale thereof
conducted by Administrative Agent, based upon the instruction of the Required
Lenders, under any provisions of the Uniform Commercial Code, as part of any
sale or investor solicitation process conducted by any Loan Party, any interim
receiver, receiver, receiver and manager, administrative receiver, trustee,
agent or other Person pursuant or under any insolvency laws; provided, however,
that (i) the Required Lenders may not direct Administrative Agent in any manner
that does not treat each of the Lenders equally, without preference or
discrimination, in respect of consideration received as a result of the Credit
Bid, (ii) the acquisition documents evidencing such purchase shall be
commercially reasonable and, to the extent applicable, contain customary
protections for minority holders such as among other things, anti-dilution and
tag-along rights, (iii) to the extent applicable, any exchanged debt or equity
securities must be freely transferable, without restriction (subject to
applicable securities laws) and (iv) reasonable efforts shall be made to
structure the acquisition in a manner that causes the

 
77
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




governance documents pertaining thereto to not impose any obligations or
liabilities upon the Lenders individually (such as indemnification obligations).
For purposes of the preceding sentence, the term “Credit Bid” shall mean, an
offer submitted by Administrative Agent (on behalf of the Lender group), based
upon the instruction of the Required Lenders, to acquire the Collateral of any
Loan Party or any portion thereof in exchange for and in full and final
satisfaction of all or a portion (as determined by Administrative Agent, based
upon the instruction of the Required Lenders) of the claims and Obligations
under this Agreement and other Loan Documents.
SECTION 17    

CONDITIONS PRECEDENT
17.1    Conditions to Initial Loans. The obligation of Lender to fund the
initial Revolving Loan, and to issue or cause to be issued the initial Letter of
Credit, is subject to the satisfaction or waiver on or before the date hereof of
the following conditions precedent:
(b)    Administrative Agent shall have received each of the agreements,
opinions, reports, approvals, consents, certificates and other documents set
forth on the closing document list attached hereto as Schedule 17.1(a) (the
“Closing Document List”) in each case in form and substance satisfactory to
Administrative Agent;
(c)    Since June 30, 2015 no event shall have occurred which has had or would
reasonably be expected to have a Material Adverse Effect, as determined by the
Lenders in their sole discretion, exercised in good faith;
(d)    Administrative Agent shall have received payment in full of all fees and
expenses payable to it by the Borrowers, or arrangements shall have been made to
pay such fees and expenses from the proceeds of the initial Loan, on or before
disbursement of the initial Loans hereunder;
(e)    Administrative Agent shall have determined that immediately after giving
effect to (A) the making of the initial Loans requested to be made on the date
hereof, (B) the issuance of the initial Letter of Credit, if any, requested to
be made on such date, (C) the payment of all fees due upon such date, (D) the
payment or reimbursement by the Borrowers of Administrative Agent and Lenders
for all closing costs and expenses incurred in connection with the transactions
contemplated hereby, and (E) the payment of all accounts payable more than
thirty (30) days past due, the Borrowers will have Excess Availability of not
less than Twelve Million Dollars ($12,000,000).
(f)    Administrative Agent shall have received (i) the audited consolidated
financial statements for the Borrowers for the fiscal year ending December 31,
2014 (ii) unaudited interim consolidated financial statements for the Borrowers
for each fiscal month and quarterly period ended after the latest fiscal year
referred to in clause (i) above and a pro forma consolidated balance sheet of
the Borrowers and their Subsidiaries as at the date of the most recent
consolidated

 
78
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




balance sheet, adjusted to give effect to the consummation of the financings
contemplated hereby as if such transactions had occurred on such date, which is
consistent in all material respects with the sources and uses of cash previously
provided to Administrative Agent and the forecasts previously provided to
Administrative Agent.
(g)    Administrative Agent shall have received copies of any and all closure,
reclamation, rehabilitation and other similar plans required in respect of the
operation of the Borrowers’ businesses pursuant to any applicable law since
January 1, 2014, including, without limitation, any Environmental Laws together
with copies of any correspondence received by any Borrower from any governmental
authority regarding the adequacy and sufficiency of any such plans and the
Borrowers’ compliance or non-compliance with the terms of such plans including
any verification of the amount of any financial assurance deposited with such
governmental authority in accordance with the terms of any such plans.
(h)    The Borrowers shall have executed and delivered to Administrative Agent
all such other documents, instruments and agreements which Administrative Agent
determines are reasonably necessary to consummate the transactions contemplated
hereby.
17.2    Conditions to All Loans. Lenders shall not be obligated to fund any
Loans, arrange for the issuance of any Letters of Credit or grant any other
accommodation for the benefit of the Borrowers, unless the following conditions
are satisfied:
(a)    No Event of Default shall exist at the time of or result from such
funding, issuance or grant;
(b)    The representations and warranties of each Borrower in this Agreement and
the other Loan Documents shall be true and correct in all material respects as
of the date, and after giving effect to such funding, issuance or grant (except
for representations and warranties that expressly relate to an earlier date
which must be true and correct in all material respects as of such earlier
date); and
(c)    No event shall have occurred or circumstances exist that has had or would
reasonably be expected to have a Material Adverse Effect.
Each request (or deemed request) by the Borrowers for funding of a Loan,
issuance of a Letter of Credit or grant of an accommodation shall constitute a
representation by the Borrowers that the foregoing conditions are satisfied on
the date of such request and on the date of such funding, issuance or grant. As
an additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
SECTION 18    

THE AGENTS

 
79
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




18.1    Appointment and Authorization. Each Lender hereby irrevocably (subject
to Section 18.10) appoints, designates and authorizes Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Administrative Agent shall not have any
duty or responsibility except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in other Loan Documents with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. Administrative Agent shall provide to Lenders copies of all financial
statements and projections delivered to Administrative Agent by Borrowers
pursuant to Section 9 hereof, and copies of all material notices delivered to
Administrative Agent by Borrowers either by delivering copies to each Lender by
electronic mail or by posting such materials to an internet service accessible
by such Lenders such as “Intralinks.” Each Borrower and each Lender agrees that
Administrative Agent may, in its sole discretion, utilize Intralinks or
electronic mail for such purpose.
18.2    L/C Issuers. The L/C Issuers shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by them and the documents associated therewith. The L/C Issuers shall
have all of the benefits and immunities (a) provided to Administrative Agent in
this Section 18 with respect to any acts taken or omissions suffered by the L/C
Issuers in connection with Letters of Credit issued by them or proposed to be
issued by them and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 18, included the L/C Issuers with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the L/C Issuers.
18.3    Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys in fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney in fact that it selects in the absence of gross
negligence or willful misconduct.
18.4    Exculpation of Administrative Agent. None of Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a

 
80
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




final, nonappealable judgment by a court of competent jurisdiction), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or Affiliate of
Borrowers, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of Borrowers or any other party
to any Loan Document to perform its Obligations hereunder or thereunder.
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Borrowers or any of
any Borrower’s Subsidiaries or Affiliates.
18.5    Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to Borrowers), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, confirmation
from the Lenders of their obligation to indemnify Administrative Agent against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon each Lender. For purposes of determining
compliance with the conditions specified in Section 17, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.
18.6    Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of the Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrowers referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a “notice of default.” Administrative
Agent will notify the Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Event of Default or Default as
may be directed by the Required Lenders in accordance with Section 16; provided
that unless and until Administrative Agent has received any such direction,
Administrative Agent

 
81
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Default as it shall deem
advisable or in the best interest of the Lenders.
18.7    Credit Decision. Each Lender acknowledges that Administrative Agent has
not made any representation or warranty to it, and that no act by Administrative
Agent hereafter taken, including any consent and acceptance of any assignment or
review of the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by Administrative Agent to any Lender as to any
matter, including whether Administrative Agent has disclosed material
information in its possession. Each Lender represents to Administrative Agent
that it has, independently and without reliance upon Administrative Agent and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties, and made its own decision to enter into this Agreement and to extend
credit to Borrowers hereunder. Each Lender also represents that it will,
independently and without reliance upon Administrative Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrowers. Except for notices, reports and other documents
expressly herein required to be furnished to the Lenders by Administrative
Agent, Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of Borrowers which may come into the possession of
Administrative Agent.
18.8    Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand Administrative Agent and
its directors, officers, employees and agents (to the extent not reimbursed by
or on behalf of Borrowers and without limiting any obligation of Borrowers to do
so), according to its applicable Pro Rata Share, from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that no Lender shall
be liable for any payment to any such Person of any portion of the Indemnified
Liabilities to the extent determined by a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from the applicable Person’s
own gross negligence or willful misconduct. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse Administrative Agent
upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including Attorney Costs and Taxes) incurred by Administrative Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Administrative Agent
is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section shall survive repayment of the Loans, cancellation
of the Notes, expiration or termination of the Letters of Credit, any
foreclosure under, or modification, release or discharge of, any or all of the
Collateral Documents, termination of this Agreement and the resignation or
replacement of Administrative Agent.

 
82
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




18.9    Administrative Agent in Individual Capacity. PrivateBank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the Loan
Parties and Affiliates as though PrivateBank were not Administrative Agent
hereunder and without notice to or consent of any Lender. Each Lender
acknowledges that, pursuant to such activities, PrivateBank or its Affiliates
may receive information regarding Borrowers or their Affiliates (including
information that may be subject to confidentiality obligations in favor of
Borrowers or such Affiliate) and acknowledge that Administrative Agent shall be
under no obligation to provide such information to such Lender. With respect to
their Loans (if any), PrivateBank and its Affiliates shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though PrivateBank were not Administrative Agent, and the terms “Lender” and
“Lenders” include PrivateBank and its Affiliates, to the extent applicable, in
their individual capacities.
18.10    Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of Borrowers (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of Administrative Agent, Administrative Agent may
appoint, after consulting with the Lenders and Borrowers, a successor agent from
among the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 18 and Sections 4.3.4 and
19.4 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of Administrative
Agent hereunder until such time, if any, as the Required Lenders, in
consultation with Borrower, appoint a successor agent as provided for above.
18.11    Collateral Matters.
(a)    Each Lender authorizes and directs Administrative Agent to enter into the
other Loan Documents for the benefit of Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by Required Lenders in
accordance with the provisions of this Agreement or the other Loan Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all Lenders. Administrative Agent is hereby
authorized on behalf of all Lenders, without the necessity of any notice to or
further consent from any Lender to take any action with respect to any
Collateral or other Loan Documents which may be necessary

 
83
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




to perfect and maintain perfected the Liens upon the Collateral granted pursuant
to this Agreement and the other Loan Documents.
(b)    The Lenders irrevocably authorize Administrative Agent, at its option and
in its discretion, (i) to release any Lien granted to or held by Administrative
Agent under any Collateral Document (x) upon termination of the Commitments and
payment in full of all Loans and all other obligations of Borrowers hereunder
and the expiration or termination of all Letters of Credit (including by means
of credit bidding in accordance with Section 16.3); (y) constituting property
sold or to be sold or disposed of as part of or in connection with any
disposition permitted hereunder (including the release of any guarantor); or
(z) subject to Section 20.1, if approved, authorized or ratified in writing by
the Required Lenders; or (ii) to subordinate its interest in any Collateral to
any holder of a Lien on such Collateral which is permitted by clause (v) of the
definition of Permitted Liens (it being understood that Administrative Agent may
conclusively rely on a certificate from Borrowers in determining whether the
Debt secured by any such Lien is permitted by Section 13.3). Upon request by
Administrative Agent at any time, the Lenders will confirm in writing
Administrative Agent’s authority to release, or subordinate its interest in,
particular types or items of Collateral pursuant to this Section 18.11. Each
Lender hereby authorizes Administrative Agent to give blockage notices in
connection with any Subordinated Debt at the direction of Required Lenders and
agrees that it will not act unilaterally to deliver such notices.
18.12    Restriction on Actions by Lenders. Each Lender agrees that it shall
not, without the express written consent of Administrative Agent, and shall,
upon the written request of Administrative Agent (to the extent it is lawfully
entitled to do so), set off against the Obligations, any amounts owing by such
Lender to a Loan Party or any Deposit Accounts of any Loan Party now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by
Administrative Agent, take or cause to be taken, any action, including the
commencement of any legal or equitable proceedings to foreclose any loan or
otherwise enforce any security interest in any of the Collateral or to enforce
all or any part of this Agreement or the other Loan Documents. All enforcement
actions under this Agreement and the other Loan Documents against the Loan
Parties or any third party with respect to the Obligations or the Collateral may
only be taken by Administrative Agent (at the direction of the Required Lenders
or as otherwise permitted in this Agreement) or by its agents at the direction
of Administrative Agent.
18.13    Administrative Agent May File Proofs of Claim.
18.13.1    Filing Proofs of Claim. In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrowers) shall be entitled and empowered, by intervention in such proceeding
or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the

 
84
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Lenders and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and Administrative Agent under Sections 4.3.4, and 19.4)
allowed in such judicial proceedings; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.1.2, 4.3, 4.4 and 19.4.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
18.14    Other Agents; Arrangers and Managers. To the extent applicable, none of
the Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” “co-agent,”
“book manager,” “lead manager,” “arranger,” “lead arranger” or “co-arranger”, if
any, shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than, in the case of such Lenders, those applicable
to all Lenders as such. Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.
SECTION 19    

MISCELLANEOUS
19.1    Assignments; Participations.
19.1.1    Assignments.
(a)    Any Lender may at any time assign to one or more Persons (any such
Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of Administrative Agent, the L/C
Issuers (for an assignment of the Revolving Loans and the Revolving Commitment)
and, so long as no Event of Default exists, Borrowers (which consents shall not
be unreasonably withheld or delayed and shall not be required for (i) an
assignment by a Lender to a Lender or an Affiliate of a Lender), (ii) any
assignment to secure obligations of a Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or to any trustee

 
85
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




for the holders of its debt or equity interests or (iii) any assignment that is
required by the United States government (whether federal, state, county or
otherwise). Except as Administrative Agent may otherwise agree, any such
assignment shall be in a minimum aggregate amount equal to $5,000,000 or, if
less, the remaining Commitment and Loans held by the assigning Lender. Borrowers
and Administrative Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Assignee until Administrative Agent shall have received and accepted an
effective assignment agreement in substantially the form of Exhibit E hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500. No assignment may be
made to any Person if at the time of such assignment Borrowers would be
obligated to pay any greater amount under Sections 4.2.1 or 4.4 to the Assignee
than Borrowers is then obligated to pay to the assigning Lender under such
Sections (and if any assignment is made in violation of the foregoing, Borrowers
will not be required to pay such greater amounts). Any attempted assignment not
made in accordance with this Section 19.1.1 shall be treated as the sale of a
participation under Section 19.1.2. Borrowers shall be deemed to have granted
their consent to any assignment requiring its consent hereunder unless Borrowers
have expressly objected to such assignment within five (5) Business Days after
they have received notice requesting such consent.
(b)    From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, Lender) pursuant to an effective Assignment
Agreement, the Borrowers shall execute and deliver to Administrative Agent for
delivery to the Assignee (and, as applicable, the assigning Lender) if such
Lender is receiving an assignment of Revolving Loans, a Note in the principal
amount of the Assignee’s pro rata share of the Revolving Loan Commitment (and,
as applicable, a Note in the principal amount of the pro rata share of the
Revolving Loan Commitment retained by the assigning Lender). Each such Note
shall be dated the effective date of such assignment. Upon receipt by
Administrative Agent of such Note, the assigning Lender shall return to the
Borrowers any prior Note held by it.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
19.1.2    Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Revolving Loan Commitment or other
interests hereunder (any such Person, a “Participant”). In the event of a sale
by a Lender of a participating interest to a Participant, (a) such Lender’s
obligations hereunder shall remain unchanged for all purposes, (b) the

 
86
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Borrowers shall continue to deal solely and directly with Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Borrowers shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender. Borrowers agree that if
amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as such Lender
under this Agreement; provided that such right of set-off shall be subject to
the obligation of each Participant to share with such Lender, and such Lender
agrees to share with each Participant, on a pro rata basis. Borrowers also agree
that each Participant shall be entitled to the benefits of Section 4.2 or 4.4 as
if it were Lender (provided that on the date of the participation no Participant
shall be entitled to any greater compensation pursuant to Section 4.2 or 4.4
than would have been paid to Lender on such date if no participation had been
sold).
19.2    Register. Administrative Agent shall, as a non-fiduciary agent of the
Borrowers, maintain a copy of each Assignment Agreement delivered and accepted
by it and register (the “Register”) for the recordation of names and addresses
of the Lenders and the Commitment of each Lender from time to time and whether
such Lender is the original Lender or the Assignee. No assignment shall be
effective unless and until the Assignment Agreement is accepted and registered
in the Register. All records of transfer of a Lender’s interest in the Register
shall be conclusive, absent manifest error, as to the ownership of the interests
in the Loans. Administrative Agent shall not incur any liability of any kind
with respect to any Lender with respect to the maintenance of the Register. Each
Lender granting a participation shall, as a non-fiduciary agent of the
Borrowers, maintain a register containing information similar to that of the
Register in a manner such that the loans hereunder are in “registered form” for
the purposes of the Code.
19.3    Customer Identification - USA Patriot Act Notice. Each Lender and
Administrative Agent (for itself and not on behalf of any other party) hereby
notifies the Borrowers that, pursuant to the requirements of the USA Patriot
Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “USA
Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Borrowers in accordance with the Act.
19.4    Indemnification by Borrowers. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND LENDERS’ AGREEMENT TO EXTEND THE REVOLVING LOAN
COMMITMENT PROVIDED HEREUNDER, EACH BORROWER HEREBY AGREES TO INDEMNIFY, AND
HOLD ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS,
EMPLOYEES, AFFILIATES AND AGENTS OF ADMINISTRATIVE AGENT AND EACH LENDER (EACH A
“LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES
OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES, INCLUDING
REASONABLE ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”),
INCURRED BY LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR
RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE

 
87
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




OF CAPITAL SECURITIES, PURCHASE OF ASSETS (INCLUDING THE RELATED TRANSACTIONS)
OF ANY BORROWER, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS MATERIAL AT ANY
PROPERTY OWNED OR LEASED BY ANY BORROWER, (C) ANY VIOLATION OF ANY ENVIRONMENTAL
LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY BORROWER
OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR
REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY BORROWER OR THEIR RESPECTIVE
PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS
MATERIALS OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY LENDER PARTY, EXCEPT FOR ANY SUCH
INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE
FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, BORROWERS HEREBY
AGREE TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH
OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 19.4 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY
OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.
19.5    Notice. All notices, requests, demands and other communications provided
for hereunder shall be in writing, sent by certified or registered mail, postage
prepaid, return receipt requested, by nationally recognized overnight courier or
delivered in person, and addressed as follows:

 
88
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




If to the Borrowers:
Westmoreland Resource Partners, LP  
9540 S. Maroon Circle
Englewood, CO 80112
Attention: General Counsel 
Telephone: (303) 922-6463
 
With a copy to:


Holland & Hart LLP 
555 17th Street, Suite 3200 
Denver, CO 80202
Attention: Katherine A. LeVoy
Telephone: (303) 295-8000 

If to Administrative Agent:
The PrivateBank and Trust Company
120 South LaSalle Street
Chicago, Illinois 60603
Attention: Douglas Colletti
Telephone: (312) 564-6953
 
With a copy to:


Vedder Price P.C.
222 North LaSalle Street, Suite 2600
Chicago, Illinois 60601
Attention: Michael A. Nemeroff, Esq.
Telephone: (312) 609-7500



or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. Notices shall be deemed given on the date of delivery, in
the case of personal delivery, or on the delivery or refusal date, as specified
on the return receipt in the case of certified mail or on the tracking report in
the case of overnight courier.
SECTION 20    

GENERAL
20.1    Waiver; Amendments. No delay on the part of Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Except to the extent set forth in Section 16.3 hereof,
no amendment, modification, waiver or consent shall (a) extend or increase the
Commitment of any Lender without the written consent of such

 
89
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Lender, (b) extend the date scheduled for payment of any principal (excluding
mandatory prepayments) of or interest on the Loans or any fees payable hereunder
without the written consent of each Lender directly affected thereby, (c) reduce
the principal amount of any Loan, the rate of interest thereon or any fees
payable hereunder, without the consent of each Lender directly affected thereby
(except for periodic adjustments of interest rates and fees resulting from a
change in the Applicable Margin as provided for in this Agreement); or
(d) release any guarantor from its obligations under the Guaranty, other than as
part of or in connection with any disposition permitted hereunder, or release or
subordinate its liens on all or any substantial part of the Collateral granted
under any of the other Loan Documents (except as permitted by Section 18.11),
change the definition of Required Lenders, any provision of this Section 20.1,
the provisions of Section 16.3 or reduce the aggregate Pro Rata Share required
to effect an amendment, modification, waiver or consent, without, in each case
set forth in this clause (e), the written consent of all Lenders. No provision
of Section 18 or other provision of this Agreement affecting Administrative
Agent in its capacity as such shall be amended, modified or waived without the
consent of Administrative Agent. No provision of this Agreement relating to the
rights or duties of the L/C Issuers in their capacities as such shall be
amended, modified or waived without the consent of the L/C Issuers. No provision
of this Agreement relating to the rights or duties of the Swing Line Lender in
its capacity as such shall be amended, modified or waived without the consent of
the Swing Line Lender.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, Administrative Agent
and Borrowers (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the Revolving Loan Commitments and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as Administrative Agent is not a
Non-Consenting Lender, Administrative Agent and/or a Person or Persons
reasonably acceptable to Administrative Agent shall have the right to purchase
from such Non-Consenting Lenders, and such Non-Consenting Lenders agree that
they shall, upon Administrative Agent’s request, sell and assign to
Administrative Agent and/or such Person or Persons, all of the Loans and
Revolving Loan Commitments of such Non-Consenting Lenders for an amount equal to
the principal balance of all such Loans and Revolving Loan Commitments held by
such Non-Consenting Lenders and all accrued interest, fees, expenses and other
amounts then due with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement.
20.2    Headings of Subdivisions. The headings of subdivisions in this Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of this Agreement.

 
90
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




20.3    Power of Attorney. Each Borrower acknowledges and agrees that its
appointment of Administrative Agent as its attorney and agent-in-fact for the
purposes specified in this Agreement is an appointment coupled with an interest
and shall be irrevocable until all of the Obligations are satisfied and paid in
full and this Agreement is terminated.
20.4    Confidentiality. Administrative Agent and each Lender hereby agrees to
use commercially reasonable efforts to assure that any and all information
relating to the Borrowers which is (i) furnished by the Borrowers to
Administrative Agent or such Lender (or to any Affiliate of Administrative Agent
or such Lender); and (ii) described by any Borrower to Administrative Agent and
a Lender as non-public, confidential or proprietary in nature, shall be kept
confidential by Administrative Agent and such Lender or such Affiliate in
accordance with applicable law; provided, however, that such information and
other credit information relating to the Borrowers may be distributed by
Administrative Agent or such Lender or such Affiliate to (a) Administrative
Agent’s or such Lender’s or such Affiliate’s directors, managers, officers,
employees, attorneys, Affiliates, assignees, participants, auditors, agents and
regulators who have a need-to-know such information in connection with the
transactions contemplated by this Agreement, and (b) upon the order of a court
or other governmental agency having jurisdiction over Administrative Agent or
such Lender or such Affiliate, to any other party. In addition such information
and other credit information may be distributed by Administrative Agent or such
Lender to potential participants or assignees of any portion of the Obligations,
provided, that such potential participant or assignee agrees to follow the
confidentiality requirements set forth herein. Borrowers and Administrative
Agent and each Lender further agree that this provision shall survive the
termination of this Agreement. Notwithstanding the foregoing, the Borrowers
shall have the right to review and approve any tombstone or similar advertising
material relating to the financing transaction that Administrative Agent
proposes to use relating to the financing contemplated by this Agreement that
uses the trademarks, service marks or other mark of any Borrower; provided, that
the Borrowers shall not unreasonably withhold their consent to the use of such
tombstone or advertising material if the Borrowers’ trademarks, service marks or
other marks are used appropriately in such tombstone or advertising material.
20.5    Counterparts/Delivery. This Agreement, any of the other Loan Documents,
and any amendments, waivers, consents or supplements may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which, when so executed and delivered, shall be deemed an original, but
all of which counterparts together shall constitute but one agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
in electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.
20.6    Electronic Submissions. Upon not less than thirty (30) days’ prior
written notice (the “Approved Electronic Form Notice”), Administrative Agent may
permit or require that any of the documents, certificates, forms, deliveries or
other communications, authorized, required or contemplated by this Agreement or
the other Loan Documents, be submitted to Administrative Agent in Approved
Electronic Form (as hereafter defined), subject to any reasonable terms,
conditions and requirements in the applicable Approved Electronic Forms Notice.
For purposes hereof “Electronic Form” means e-mail, e-mail attachments, data
submitted on web-based forms

 
91
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




or any other communication method that delivers machine readable data or
information to Administrative Agent, and “Approved Electronic Form” means an
Electronic Form that has been approved in writing by Administrative Agent (which
approval has not been revoked or modified by Administrative Agent) and “Approved
Electronic Communication” means each notice, demand, communication, information,
document or other material transmitted, posted or otherwise made or communicated
by e-mail, internet portal or other electronic platform, sent to the Borrowers
in an Approved Electronic Form Notice. Except as otherwise specifically provided
in the applicable Approved Electronic Form Notice, any submissions made in an
applicable Approved Electronic Form shall have the same force and effect that
the same submissions would have had if they had been submitted in any other
applicable form authorized, required or contemplated by this Agreement or the
other Loan Documents. Approved Electronic Communications that do not bear or are
not readily capable of bearing either a signature or a reproduction of a
signature shall be deemed signed, by attaching to, or logically associating with
such Approved Electronic Communication an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party or the company transmitting the Approved Electronic Communication), and
each party hereto is entitled to rely on such Approved Electronic Communications
as signed by any other party hereto. Each of the Loan Parties, Administrative
Agent and the Lenders hereby acknowledge and agree that the use of Approved
Electronic Communications is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each assumes and accepts such risks by hereby authorizing each of
Administrative Agent, each Lender and each of their Affiliates to accept and
transmit Approved Electronic Communications.
20.7    Waiver of Jury Trial: Other Waivers.
(a)    EACH BORROWER AND ADMINISTRATIVE AGENT AND EACH LENDER EACH HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY BORROWERS,
ADMINISTRATIVE AGENT OR ANY LENDER OR WHICH, IN ANY WAY, DIRECTLY OR INDIRECTLY,
ARISES OUT OF OR RELATES TO THE RELATIONSHIP AMONG BORROWERS AND ADMINISTRATIVE
AGENT AND ANY LENDER. IN NO EVENT SHALL ANY BORROWER, ADMINISTRATIVE AGENT OR
ANY LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
(b)    The Borrowers hereby waive demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.
(c)    The Borrowers hereby waive the benefit of any law that would otherwise
restrict or limit Administrative Agent or any Lender or any Affiliate of
Administrative Agent or any Lender in the exercise of its right, which is hereby
acknowledged and agreed to, to set-off against the Obligations, without notice
at any time hereafter, any indebtedness, matured or unmatured, owing by
Administrative Agent or any Lender or such Affiliate of Administrative Agent or
any

 
92
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




Lender to the Borrowers, including, without limitation any Deposit Account at
Administrative Agent or any Lender or such Affiliate.
(d)    Administrative Agent’s or Lenders’ failure, at any time or times
hereafter, to require strict performance by the Borrowers of any provision of
this Agreement or any of the other Loan Documents shall not waive, affect or
diminish any right of Administrative Agent and Lenders thereafter to demand
strict compliance and performance therewith. Any suspension or waiver by
Administrative Agent, Required Lenders or all Lenders, as applicable, of an
Event of Default under this Agreement or any default under any of the other Loan
Documents shall not suspend, waive or affect any other Event of Default under
this Agreement or any other default under any of the other Loan Documents,
whether the same is prior or subsequent thereto and whether of the same or of a
different kind or character. No delay on the part of Administrative Agent or any
Lender in the exercise of any right or remedy under this Agreement or any other
Loan Document shall preclude other or further exercise thereof or the exercise
of any right or remedy. None of the undertakings, agreements, warranties,
covenants and representations of the Borrowers contained in this Agreement or
any of the other Loan Documents and no Event of Default under this Agreement or
default under any of the other Loan Documents shall be deemed to have been
suspended or waived by Administrative Agent or Lenders unless such suspension or
waiver is in writing, signed by a duly authorized officer of Administrative
Agent, Required Lenders or all Lenders, as applicable, and directed to the
Borrowers specifying such suspension or waiver.
20.8    Choice of Governing Laws; Construction; Forum Selection. This Agreement
and the other Loan Documents are submitted by the Borrowers to Administrative
Agent and Lenders for Administrative Agent’s and Lenders’ acceptance or
rejection at Administrative Agent’s principal place of business as an offer by
the Borrowers to borrow monies from Administrative Agent and Lenders now and
from time to time hereafter, and shall not be binding upon Administrative Agent
or any Lender or become effective until accepted by Administrative Agent and
Lenders, in writing, at said place of business. If so accepted by Administrative
Agent and Lenders, this Agreement and the other Loan Documents shall be deemed
to have been made at said place of business. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND
IN ALL OTHER RESPECTS, INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE
INTEREST RATE AND OTHER CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY
INTERESTS IN COLLATERAL LOCATED OUTSIDE OF THE STATE OF ILLINOIS, WHICH SHALL BE
GOVERNED AND CONTROLLED BY THE LAWS OF THE RELEVANT JURISDICTION IN WHICH SUCH
COLLATERAL IS LOCATED. If any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or remaining provisions of this
Agreement.
Each Borrower and Administrative Agent and each Lender irrevocably agree that
ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM
OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE COLLATERAL MAY BE
LITIGATED IN COURTS HAVING

 
93
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




SITUS WITHIN THE CITY OF CHICAGO, STATE OF ILLINOIS. EACH BORROWER AND
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND
STATE. EACH BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT IN
ACCORDANCE WITH THIS SECTION.
20.9    Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by any Borrower or the transfer to Administrative Agent or
any Lender of any property should for any reason subsequently be declared to be
void or voidable under any state, provincial or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a “Voidable Transfer”), and if
Administrative Agent or any Lender is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the reasonable
advice of its counsel, then, as to any such Voidable Transfer, or the amount
thereof that Administrative Agent or any Lender is required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorneys’ fees of
Administrative Agent or any Lender, the Obligations shall automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.
20.10    Reimbursement Among the Borrowers. To the extent that any Borrower
shall be required to pay a portion of the Borrowers’ Obligations which shall
exceed the amount of loans, advances or other extensions of credit received by
any such Borrower and all interest, costs, fees and expenses attributable to
such loans, advances or other extensions of credit, then such Borrower shall be
reimbursed by the other Borrowers for the amount of such excess pro rata, based
on their respective net worth as of the date hereof. This Section is intended
only to define the relative rights of any Borrower among the Borrowers and
nothing set forth in this Section is intended to or shall impair the obligations
of the Borrowers, jointly and severally, to pay the Borrowers’ Obligations to
Administrative Agent and the Lenders as and when the same shall become due and
payable in accordance with the terms hereof.
20.11    Guaranty. The effect of the joint and several obligations of the
Borrowers hereunder is that each Borrower hereby unconditionally and absolutely
guarantees to the Bank, irrespective of the validity, regularity or
enforceability of this Agreement or any other Loan Documents, the full and
prompt payment in full to Administrative Agent and the Lenders at maturity of
all Borrowers’ Obligations. The guaranty set forth in this Section shall in all
respects be continuing, absolute and unconditional, and shall remain in full
force and effect until the Borrowers’ Obligations have been fully repaid. The
guaranty set forth in this Section is an absolute and unconditional guaranty of
payment and not of collectability. THE GUARANTY OBLIGATION SET FORTH IN THIS
SECTION SHALL IN ALL RESPECTS BE IN FURTHERANCE, AND SHALL IN NO EVENT BE DEEMED
IN LIMITATION, OF THE OBLIGATIONS OF EACH BORROWER UNDER THIS AGREEMENT.

 
94
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




20.12    Joint and Several Liability. Except as specifically set forth herein,
the liability of each Borrower under this Agreement and the other Loan Documents
in general shall be joint and several, and each reference herein to the
Borrowers shall be deemed to refer to each such Borrower. In furtherance and not
in limitation of Administrative Agent’s and each Lender’s rights and remedies
hereunder or at law, Administrative Agent may proceed under this Agreement and
the other Loan Documents against any one or more of the Borrowers in its
absolute and sole discretion for any of the Borrowers’ Obligations or any other
liability or obligation of any Borrower arising hereunder.
20.13    Representatives. Administrative Agent is authorized to rely on any
written, verbal, electronic, telephonic or telecopy loan requests which
Administrative Agent believes in its good faith judgment to emanate from a
Representative (as defined below) of the Borrowers, whether or not that is in
fact the case. Each Borrower hereby irrevocably confirms, ratifies and approves
all such advances by Administrative Agent and the Lenders and shall indemnify
Administrative Agent and the Lenders against losses and expenses in connection
with any advance made in connection with such reliance by Administrative Agent
and the Lenders (including court costs, reasonable attorneys’ and paralegals’
fees) and shall hold Administrative Agent and the Lenders harmless with respect
thereto. Notwithstanding anything contained in this Agreement to the contrary,
each Borrower hereby appoints WMLP (the “Representative”) to each act as its
sole and exclusive representatives under this Agreement for all purposes,
including without limitation, to receive notices and other communications from
Administrative Agent and the Lenders hereunder, to make requests for advances of
funds hereunder and to amend this Agreement; provided, that the Borrowers may
change their Representative under this Agreement by giving notice of such change
to Administrative Agent. Administrative Agent shall have (i) no obligation to
communicate with any Borrower other than the Representative concerning this
Agreement, any note or any other matter related to the Obligations and (ii) no
responsibility with respect to the allocation among the Borrowers of the funds
advanced hereunder.
SECTION 21    

NONLIABILITY OF ADMINISTRATIVE AGENT AND LENDERS
The relationship among the Borrowers on the one hand and Administrative Agent
and Lenders on the other hand shall be solely that of borrower, administrative
agent and lender. Neither Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Borrowers, on the one hand, and Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditors. Neither Administrative Agent nor any Lender undertakes any
responsibility to any Borrower to review or inform any Borrower of any matter in
connection with any phase of any Borrower’s business or operations. Each
Borrower agrees, on behalf of itself and each other Borrower, that neither
Administrative Agent nor any Lender shall have any liability to any Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by any
Borrower in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses

 
95
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------




resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM
THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO,
AND EACH BORROWER ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE). Each Borrower acknowledges that it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party. No joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Loan Parties, Administrative Agent
and Lenders.
(Signature Page Follows)



 
96
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

(Signature Page to Loan and Security Agreement)

The parties hereto have duly executed this Loan and Security Agreement as of the
date first written above.
BORROWERS:
WESTMORELAND RESOURCE PARTNERS, LP, a Delaware limited partnership
By: Westmoreland Resources GP, LLC, its general partner
By:   /s/ Samuel Hagreen 
      Samuel Hagreen 
      Secretary
 
OXFORD MINING COMPANY, LLC, an Ohio limited liability company
By:   /s/ Samuel Hagreen 
      Samuel Hagreen 
      Secretary


 
HARRISON RESOURCES, LLC, an Ohio limited liability company
By:   /s/ Samuel Hagreen 
      Samuel Hagreen 
      Secretary


 
OXFORD MINING COMPANY-KENTUCKY, LLC, a Kentucky limited liability company
By:   /s/ Samuel Hagreen 
      Samuel Hagreen 
      Secretary


 
DARON COAL COMPANY, LLC, an Ohio limited liability company
By:   /s/ Samuel Hagreen 
      Samuel Hagreen 
      Secretary


 
OXFORD CONESVILLE, LLC, an Ohio limited liability company
By:   /s/ Samuel Hagreen 
      Samuel Hagreen 
      Secretary




 
 
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

(Signature Page to Loan and Security Agreement)

 
WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC, a Delaware limited liability
company
By:   /s/ Samuel Hagreen 
      Samuel Hagreen 
      Secretary


 
WESTMORELAND KEMMERER, LLC, a Delaware limited liability company
By:   /s/ Samuel Hagreen 
      Samuel Hagreen 
      Secretary










 
 
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

(Signature Page to Loan and Security Agreement)



LENDER:
THE PRIVATEBANK AND TRUST COMPANY
By:  /s/ Douglas Colletti  
   Douglas Colletti 
   Managing Director




 
 
 

CHICAGO/#2647830.13

--------------------------------------------------------------------------------

(Signature Page to Loan and Security Agreement)





LENDER:
BANK OF THE WEST
By:   /s/ Philip Garlinghouse  
Philip Garlinghouse
Vice President











ANNEX 1 – COMMITMENTS


Lender
Revolving Loan Commitment
The PrivateBank and Trust Company
$7,500,000
Bank of the West
$7,500,000
Total
$15,000,000















EXHIBIT A—COMPLIANCE CERTIFICATE
Attached to and made a part of that certain Loan and Security Agreement, as it
may be amended in accordance with its terms from time to time, including all
exhibits attached thereto (the “Agreement”) of even date herewith among
WESTMORELAND RESOURCE PARTNERS, LP, a Delaware limited partnership, OXFORD
MINING COMPANY, LLC, an Ohio limited liability company, HARRISON RESOURCES, LLC,
an Ohio limited liability company, OXFORD MINING COMPANY-KENTUCKY, LLC, a
Kentucky limited liability company, DARON COAL COMPANY, LLC, an Ohio limited
liability company, OXFORD CONESVILLE, LLC, an Ohio limited liability company,
WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC, a Delaware limited liability
company and WESTMORELAND KEMMERER, LLC, a Delaware limited liability company
(each individually a “Borrower” and collectively the “Borrowers”), jointly and
severally, and THE PRIVATEBANK AND TRUST COMPANY, as administrative agent
(“Administrative Agent”) for all lenders (“Lenders”) from time to time a party
to the Agreement.
This Certificate is submitted pursuant to Section 9.3 of the Agreement.
The undersigned hereby certifies to Administrative Agent and Lender that as of
the date of this Certificate:
1.    The undersigned is the _____________________ of Borrowers.
2.    There exists no event or circumstance which is or which with the passage
of time, the giving of notice, or both would constitute an Event of Default, as
that term is defined in the Agreement, or, if such an event of circumstance
exists, a writing attached hereto specifies the nature thereof, the period of
existence thereof and the action that Borrowers have taken or proposes to take
with respect thereto.
3.    No material adverse change in the business, property, assets, financial
condition or results of operations of Borrowers, taken as a whole, has occurred
since [date of last Compliance Certificate/last financial statements delivered
prior to closing], or, if such a change has occurred, a writing attached hereto
specifies the nature thereof and the action that Borrowers have taken or
proposes to take with respect thereto.
4.    Borrowers are in compliance in all material respects with their warranties
and covenants in the Agreement (except to the extent already qualified by
materiality, in which case Borrowers shall comply in all respects), or, if
Borrowers are not in compliance in all material respects with any of such
representations, warranties or covenants in the Agreement, a writing attached
hereto specifies the nature thereof, the period of existence thereof and the
action that Borrowers have taken or proposes to take with respect thereto.
5.    The financial statements of each Borrower being concurrently delivered
herewith have been prepared in accordance with GAAP consistently applied and
there have been no material changes in accounting policies or financial
reporting practices of such Borrower since [date of the last Compliance
Certificate/date of last financial statements delivered prior to closing] or, if
any such change has occurred, such changes are set forth in a writing attached
hereto.
6.    Attached hereto is a true and correct calculation of the financial
covenants contained in the Agreement.
BORROWERS:
WESTMORELAND RESOURCE PARTNERS, LP, a Delaware limited partnership
By:       
Name:    
Its:      
 
OXFORD MINING COMPANY, LLC, an Ohio limited liability company
By:       
Name:    
Its:      
 
HARRISON RESOURCES, LLC, an Ohio limited liability company
By:       
Name:    
Its:      
 
OXFORD MINING COMPANY-KENTUCKY, LLC, a Kentucky limited liability company
By:       
Name:    
Its:      
 
DARON COAL COMPANY, LLC, an Ohio limited liability company
By:       
Name:    
Its:      
 
OXFORD CONESVILLE, LLC, an Ohio limited liability company
By:       
Name:    
Its:      
 
WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC, a Delaware limited liability
company
By:       
Name:    
Its:      
 
WESTMORELAND KEMMERER, LLC, a Delaware limited liability company
By:       
Name:    
Its:      







EXHIBIT B—NOTICE OF BORROWING
Date: ___________, ______
This certificate is given by ______________________, an authorized
representative [____________] (the “Representative”), on behalf of itself and
each of WESTMORELAND RESOURCE PARTNERS, LP, a Delaware limited partnership,
OXFORD MINING COMPANY, LLC, an Ohio limited liability company, HARRISON
RESOURCES, LLC, an Ohio limited liability company, OXFORD MINING
COMPANY-KENTUCKY, LLC, a Kentucky limited liability company, DARON COAL COMPANY,
LLC, an Ohio limited liability company, OXFORD CONESVILLE, LLC, an Ohio limited
liability company, WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC, a Delaware
limited liability company and WESTMORELAND KEMMERER, LLC, a Delaware limited
liability company (each individually a “Borrower” and collectively the
“Borrowers”), jointly and severally, pursuant to Section 2.3.2 of that certain
Loan and Security Agreement dated as of October 23, 2015 among Borrowers, THE
PRIVATEBANK AND TRUST COMPANY (in such capacity, the “Administrative Agent”),
and the lenders party thereto (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Loan Agreement.
The undersigned authorized representative of Borrowers hereby gives notice to
Administrative Agent of Borrowers’ request to on [  date  ] borrow $[__________]
of Revolving Loans. Such Revolving Loans are requested to be advanced as [Base
Rate Loans]/[LIBOR Loans] with an Interest Period of [one/two/three months].
The undersigned authorized representative of Borrowers hereby certifies that,
both before and after giving effect to the request above (i) each of the
conditions precedent set forth in Section 17.2 of the Loan Agreement has been
satisfied, (ii) the representations and warranties contained in each of the Loan
Documents are true and correct in all material respects as of the date hereof,
except for any representation or warranty limited by its terms to a specific
date and taking into account any amendments to the Schedules or Exhibits as a
result of any disclosures made by Borrower to Administrative Agent after the
Closing Date and approved by Administrative Agent and (iii) no Default or Event
of Default has occurred and is continuing on the date hereof.
The undersigned authorized representative of Borrowers has executed and
delivered this certificate this ____ day of ___________, ____.
REPRESENTATIVE:
WESTMORELAND RESOURCE PARTNERS, LP, a Delaware limited partnership
By:       
Name:    
Title:   





EXHIBIT C – NOTICE OF CONVERSION/CONTINUATION
To:
The PrivateBank and Trust Company, as Administrative Agent

Please refer to the Loan and Security Agreement dated as of October 23, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) among WESTMORELAND RESOURCE PARTNERS, LP, a Delaware limited
partnership, OXFORD MINING COMPANY, LLC, an Ohio limited liability company,
HARRISON RESOURCES, LLC, an Ohio limited liability company, OXFORD MINING
COMPANY-KENTUCKY, LLC, a Kentucky limited liability company, DARON COAL COMPANY,
LLC, an Ohio limited liability company, OXFORD CONESVILLE, LLC, an Ohio limited
liability company, WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC, a Delaware
limited liability company, and WESTMORELAND KEMMERER, LLC, a Delaware limited
liability company (each individually a “Borrower” and collectively the
“Borrowers”), jointly and severally, and THE PRIVATEBANK AND TRUST COMPANY, as
administrative agent (“Administrative Agent”) and the lenders party thereto.
Terms used but not otherwise defined herein are used herein as defined in the
Loan Agreement.
The undersigned, on behalf of each Borrower, hereby gives irrevocable notice,
pursuant to Section 2.3.3 of the Loan Agreement, of its request to:
(a)    on [  date  ] convert $[________] of the aggregate outstanding principal
amount of the [_______] Loan, bearing interest at the [________] Rate, into a(n)
[________] Loan [and, in the case of a LIBOR Loan, having an Interest Period of
[_____] months];
[(b)    on [  date  ] continue $[________] of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the LIBOR Rate, as a
LIBOR Loan having an Interest Period of [_____] months].
The undersigned hereby represents and warrants that all of the conditions
contained in Section 17.2 of the Loan Agreement have been satisfied on and as of
the date hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto.
The Representative has caused this Notice of Conversion/Continuation to be
executed and delivered by its officer thereunto duly authorized on ___________,
______.
REPRESENTATIVE:
WESTMORELAND RESOURCE PARTNERS, LP, a Delaware limited partnership
By:       
Name:    
Title:   









EXHIBIT D – COMMERCIAL TORT CLAIMS


None.










EXHIBIT E – FORM OF ASSIGNMENT AGREEMENT


Date:_________________
To:    [[Westmoreland Resource Partners, LP]]
and
The PrivateBank and Trust Company, as Administrative Agent
Re:    Assignment under the Loan and Security Agreement referred to below
Gentlemen and Ladies:
Please refer to Section 19.1.1 of the Loan and Security Agreement dated as of
October 23, 2015 (as amended or otherwise modified from time to time, the “Loan
Agreement”) among WESTMORELAND RESOURCE PARTNERS, LP, a Delaware limited
partnership, OXFORD MINING COMPANY, LLC, an Ohio limited liability company,
HARRISON RESOURCES, LLC, an Ohio limited liability company, OXFORD MINING
COMPANY-KENTUCKY, LLC, a Kentucky limited liability company, DARON COAL COMPANY,
LLC, an Ohio limited liability company, OXFORD CONESVILLE, LLC, an Ohio limited
liability company, WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC, a Delaware
limited liability company, and WESTMORELAND KEMMERER, LLC, a Delaware limited
liability company (each individually a “Borrower” and collectively the
“Borrowers”), jointly and severally, various financial institutions and The
PrivateBank and Trust Company., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Loan
Agreement.
________________ (the “Assignor”) hereby sells and assigns, without recourse, to
______________ (the “Assignee”), and the Assignee hereby purchases and assumes
from the Assignor, that interest in and to the Assignor’s rights and obligations
under the Loan Agreement as of the date hereof equal to _____% of all of the
Loans, of the participation interests of the Commitments, such sale, purchase,
assignment and assumption to be effective as of ________________, ___, or such
later date on which the Borrowers and Administrative Agent shall have consented
hereto (the “Closing Date”). After giving effect to such sale, purchase,
assignment and assumption, the Assignee’s and the Assignor’s respective
Percentages for purposes of the Loan Agreement will be as set forth opposite
their names on the signature pages hereof.
The Assignor hereby instructs Administrative Agent to make all payments from and
after the Closing Date in respect of the interest assigned hereby directly to
the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Closing Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.
The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.
The Assignee represents and warrants to the Borrowers and Administrative Agent
that, as of the date hereof, the Borrowers will not be obligated to pay any
greater amount under Section 4.2 or 4.4 of the Loan Agreement than the Borrowers
are obligated to pay to the Assignor under such Section. [The Assignee has
delivered, or is delivering concurrently herewith, to the Borrowers and
Administrative Agent the forms required by [Section 4.4] of the Loan Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.] The [Assignee/Assignor] [the
Borrowers] shall pay the fee payable to Administrative Agent pursuant to
Section 19.1.1.
The Assignee hereby confirms that it has received a copy of the Loan Agreement.
Except as otherwise provided in the Loan Agreement, effective as of the Closing
Date:
(a)
the Assignee (i) shall be deemed automatically to have become a party to the
Loan Agreement and to have all the rights and obligations of a “Lender” under
the Loan Agreement as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Loan Agreement as if it were an original
signatory thereto; and

(b)
the Assignor shall be released from its obligations under the Loan Agreement to
the extent specified in the second paragraph hereof.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:
(A)    Institution Name:
Address:
Attention:
Telephone:
Facsimile:
(B)    Payment Instructions:
This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois.
Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.
Percentage = ___%
[ASSIGNEE]
By:       
Title:   
Adjusted Percentage = __%
[ASSIGNOR]
By:       
Title:   
ACKNOWLEDGED AND CONSENTED TO this ____ day of ________, ____
THE PRIVATEBANK AND TRUST COMPANY, as Administrative Agent
By:       
Title:   
 
ACKNOWLEDGED AND CONSENTED TO this ____ day of ________, ____
 



WESTMORELAND RESOURCE PARTNERS, LP, a Delaware limited partnership
By:       
Name:    
Its:      
 
OXFORD MINING COMPANY, LLC, an Ohio limited liability company
By:       
Name:    
Its:      
 
HARRISON RESOURCES, LLC, an Ohio limited liability company
By:       
Name:    
Its:      
 
OXFORD MINING COMPANY-KENTUCKY, LLC, a Kentucky limited liability company
By:       
Name:    
Its:      
 
DARON COAL COMPANY, LLC, an Ohio limited liability company
By:       
Name:    
Its:      
 
OXFORD CONESVILLE, LLC, an Ohio limited liability company
By:       
Name:    
Its:      
 
WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC, a Delaware limited liability
company
By:       
Name:    
Its:      
 
WESTMORELAND KEMMERER, LLC, a Delaware limited liability company
By:       
Name:    
Its:      
 










 
 
 

CHICAGO/#2647830.13